

 


 

--------------------------------------------------------------------------------

 
PARTICIPATION AGREEMENT
 
dated as of December 20, 2007
 
among
 
DRESSER-RAND S.A. (FRANCE)
as Construction Agent and Lessee,
 
CITIBANK INTERNATIONAL PLC (PARIS BRANCH)
as Lessor
 
THE PERSONS NAMED HEREIN
as Note Holders,
 
and
 
CITIBANK INTERNATIONAL PLC (PARIS BRANCH)
as Agent
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I FINANCING
1
Section 1.01.
Note Holder Commitments
1
Section 1.02.
Investment Commitments
2
Section 1.03.
Procedures for Advances and Investments
2
Section 1.04.
Use of Proceeds
4
Section 1.05.
Payments to the Agent
5
     
ARTICLE II CONDITIONS PRECEDENT
6
Section 2.01.
Conditions Precedent to Effectiveness
6
Section 2.02.
Conditions Precedent to Fundings Subsequent to the Lessor Replacement Date
10
Section 2.03.
Conditions Precedent to Completion Date
10
     
ARTICLE III REPRESENTATIONS AND WARRANTIES
11
Section 3.01.
Representations and Warranties of the Company
11
Section 3.02.
Representations and Warranties of the Lessor
13
Section 3.03.
Representations and Warranties of the Note Holders
14
     
ARTICLE IV COVENANTS
14
Section 4.01.
Covenants of the Company
14
Section 4.02.
Covenants of the Lessor
17
     
ARTICLE V THE NOTES AND THE INVESTMENT
18
Section 5.01.
Interest and Yield
18
Section 5.02.
Increased Costs, Illegality, Etc.
19
Section 5.03.
Assignments and Participations
21
Section 5.04.
Taxes
28
Section 5.05.
Nature of Transaction
34
Section 5.06.
Sharing of Payments, Etc.
35
Section 5.07.
Maturity Date Extension.
36
     
ARTICLE VI EVENTS OF DEFAULT; REMEDIES; UNWIND EVENT; NON-PERFORMANCE EVENTS;
OPTIONS UPON EXPIRATION; TERMINATION PAYMENTS
37
Section 6.01.
Events of Default
37
Section 6.02.
Remedies upon an Event of Default
41
Section 6.03.
Unwind Events and Non-Performance Events
43
Section 6.04.
Optional Purchase by the Company
44
Section 6.05.
Termination After Event of Loss
44

 
i

--------------------------------------------------------------------------------


 
Section 6.06.
Options Upon Expiration
45
Section 6.07.
Remarketing Upon Termination at Lease Expiry
46
Section 6.08.
Remarketing Upon Event of Loss
46
Section 6.09.
Power of Sale and Rights Upon a Liquidation Event
47
Section 6.10.
Sales of Liquidation Property Interest.
48
     
ARTICLE VII APPLICATION OF FUNDS AND NET PROCEEDS; PREPAYMENT OF INSTRUMENTS
48
Section 7.01.
Application of Funds
48
Section 7.02.
Net Proceeds
51
Section 7.03.
Prepayment of Notes and Investments
52
     
ARTICLE VIII THE AGENT
53
Section 8.01.
Authorization and Action
53
Section 8.02.
Agent's Reliance, Etc
53
Section 8.03.
CNAI and Affiliates
54
Section 8.04.
Credit Decision
54
Section 8.05.
Indemnification.
54
Section 8.06.
Successor Agent
55
Section 8.07.
Certain Duties and Obligations
55
Section 8.08.
Record
57
     
ARTICLE IX MISCELLANEOUS
57
Section 9.01.
Survival
57
Section 9.02.
Notices
57
Section 9.03.
Severability
58
Section 9.04.
Amendments, Etc
58
Section 9.05.
Headings
58
Section 9.06.
Compliance Responsibility
59
Section 9.07.
Definitions
59
Section 9.08.
Benefit
59
Section 9.09.
Place of Payment
59
Section 9.10.
Counterparts
59
Section 9.11.
Governing Law and Jurisdiction
59
Section 9.12.
Time; Business Day
60
Section 9.13.
Transaction Costs; Fees
60
Section 9.14.
Company Indemnification
61
Section 9.15.
Operative Documents; Further Assurances
64
Section 9.16.
Confidentiality
64
Section 9.17.
Interest Laws
65
Section 9.18.
Financial Advisor
65
Section 9.19.
Securities Representation
65

 
ii

--------------------------------------------------------------------------------


 
Section 9.20.
Agreements with Respect to the Property
66
Section 9.21.
WAIVER OF TRIAL BY JURY
66
Section 9.22.
Other Matters
66
Section 9.23.
Protective Expenditures; Payment for Services
66
Section 9.25.
Lessor Indemnification
68
Section 9.26.
Lessor Tax Indemnification
69
Section 9.27.
Environmental Put Option
70
Section 9.28.
Limitation on Liabilities
71
Section 9.31.
Not a Partnership, Etc.
71
Section 9.32.
Independent Analysis
71
Section 9.33.
No Recourse To Lessor
71
Section 9.34.
Delegation to the Agent
72

 
 
Schedule I
-
Manner of Payment and Communications to Parties
Schedule II
-
Fees
Schedule III
-
Pricing Grid
Exhibit A
-
Purchase Procedures
Exhibit B
-
Form of Requisition
Exhibit C
-
Form of Officer's Certificate of Completion
Appendix A
-
Definitions



iii

--------------------------------------------------------------------------------


 
PARTICIPATION AGREEMENT (as it may be amended from time to time, this
"Agreement"), dated as of December 20, 2007, among Dresser-Rand S.A. (France), a
French société anonyme, having its registered office at 31 boulevard Winston
Churchill, 76600 Le Havre, France, registered with the Commercial and Companies
Register of Le Havre under No. 562 060 269 (the "Company" or in its capacity as
lessee under the Lease, the "Lessee" or in its capacity as construction agent
under the Agency Agreement, the "Construction Agent"); Citibank International
plc (Paris Branch), a finance institution established under the laws of England
and qualified in France as a credit establishment of the European Economic Area
(the "Lessor"); the Persons named from time to time on Schedule I hereto as note
purchasers (collectively, the "Note Holders"); and Citibank International plc
(Paris Branch), in its capacity as administrative agent for the Note Holders and
the Lessor (the "Agent"). Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings set forth in Appendix A hereto.
 
PRELIMINARY STATEMENT
 
In accordance with the terms of the Operative Documents, the parties desire to
enter into this Agreement to effect the transactions described in Part I of
Appendix A hereto.
 
In consideration of the agreements herein and in the other Operative Documents
and in reliance upon the representations and warranties set forth herein and
therein, the parties agree as follows:
 
ARTICLE I
 
FINANCING
 
Section 1.01. Note Holder Commitments. (a) Subject to the terms and conditions
in this Agreement, each A-Note Holder hereby agrees, severally and not jointly
and severally, to make advances (each, an "Advance") to the Lessor pursuant to
the Loan Agreement from time to time on each Funding Date to occur prior to the
Commitment Termination Date in amounts equal to its Funding Percentage of the
A-Portion of Actual Project Costs specified in any Requisition issued for such
Funding Date. Subject to the terms and conditions in this Agreement, each B-Note
Holder hereby agrees, severally and not jointly and severally, to make Advances
to the Lessor pursuant to the Loan Agreement from time to time on each Funding
Date to occur prior to the Commitment Termination Date in amounts equal to its
Funding Percentage of the B-Portion of Actual Project Costs specified in any
Requisition issued for such Funding Date.
 
(b) No Note Holder shall have any obligation to make any Advance (including an
Advance under Section 1.03(b)) for any amount in excess of its aggregate Note
Commitment less the aggregate amount of all outstanding Advances made by such
Note Holder. Advances under the A-Notes shall be limited to 80% of Actual
Project Costs (exclusive of A-Note Capitalized Amounts, B-Note Capitalized
Amounts and Investment Capitalized Amounts), and Advances under the B-Notes
shall be limited to 15% of Actual Project Costs (exclusive of A-Note Capitalized
Amounts, B-Note Capitalized Amounts and Investment Capitalized Amounts).
 
1

--------------------------------------------------------------------------------


 
Section 1.02. Investment Commitments.
 
(a) Subject to the terms and conditions in this Agreement, the Lessor hereby
agrees to make investments (each, an "Investment") from time to time on each
Funding Date to occur prior to the Commitment Termination Date in amounts equal
to the Lessor's Funding Percentage of the Investment Portion of Actual Project
Costs specified in any Requisition issued for such Funding Date.
 
(b) The Lessor shall not have any obligation to make any Investment (including
an Investment pursuant to Section 1.03(b)) for any amount in excess of its
aggregate Investment Commitment less the aggregate amount of all outstanding
Investments made by the Lessor. Investments made, net of amounts used to fund
Investment Capitalized Amounts payable to the Lessor, shall in all events and at
all times be in amounts not less than 5% of Actual Project Costs. All Investment
Capitalized Amounts payable during the Construction Period shall be funded
solely from the proceeds of Investments, and the Lessor hereby agrees to make,
on each Payment Date during the Construction Period, an Investment (based on its
Funding Percentage) for the payment of such amounts.
 
Section 1.03. Procedures for Advances and Investments.
 
(a) Requisitions.
 
(i) No later than 1:00 P.M. (London time) on the third Business Day prior to the
date on which a Funding is desired, the Construction Agent must submit to the
Agent an irrevocable requisition for Actual Project Costs (a "Requisition")
substantially in the form attached as Exhibit B. The Agent will give notice of
such Requisition to the Note Holders and the Lessor not less than three (3)
Business Days prior to the applicable Funding Date. Such notice by the Agent
shall specify the amount of the Advances to be made by each Note Holder and the
amount of the Investments to be made by the Lessor.
 
(ii) Each Requisition (A) shall be irrevocable and executed by an authorized
Officer of the Construction Agent, (B)  shall request a Funding of an amount at
least equal to €2,000,000 or such lesser amount as shall be equal to the lesser
of (x) the aggregate amount of the unused Commitments available at such time or
(y) the amount of the final Requisition and (C) shall request that the Note
Holders make Advances and that the Lessor make Investments for Actual Project
Costs, exclusive of interest, Distributions, Commitment Fees and other amounts
that are capitalized and funded as set forth in Section 1.03(b), incurred or to
be incurred as specified in the Requisition. Each Requisition shall also specify
(1) the proposed Funding Date and (2) the Interest Period for such Funding. No
more than one (1) Requisition may be submitted during any calendar month. Each
Requisition shall constitute a representation and warranty by the Construction
Agent that all the conditions precedent to such Funding have been satisfied
except as otherwise indicated in the Requisition.
 
2

--------------------------------------------------------------------------------


 
(b) Funding of A-Note Capitalized Amounts, B-Note Capitalized Amounts and
Investment Capitalized Amounts.
 
(i) Subject to the terms in this Agreement, (x) each A-Note Holder hereby
agrees, severally and not jointly and severally, to make an Advance to fund its
Funding Percentage of the A-Note Capitalized Amounts at any time such A-Note
Capitalized Amounts are due and payable hereunder during the Construction
Period, (y) each B-Note Holder hereby agrees, severally and not jointly and
severally, to make an Advance to fund its Funding Percentage of the B-Note
Capitalized Amounts at any time such B-Note Capitalized Amounts are due and
payable hereunder during the Construction Period, and (z) the Lessor hereby
agrees to make an Investment to fund its Funding Percentage of the Investment
Capitalized Amounts at any time such Investment Capitalized Amounts are due and
payable hereunder during the Construction Period.
 
(ii) No Requisition shall be necessary to permit the Agent (x) to request each
A-Note Holder to make Advances in an amount equal to its Funding Percentage of
the A-Note Capitalized Amounts due hereunder during the Construction Period, (y)
to request each B-Note Holder to make Advances in an amount equal to its Funding
Percentage of the B-Note Capitalized Amounts due hereunder during the
Construction Period or (z) to request the Lessor to make an Investment in an
amount equal to its Funding Percentage of the Investment Capitalized Amounts due
hereunder during the Construction Period. There shall be no conditions precedent
to a Funding by the Note Holders and the Lessor to pay amounts payable under
this Section 1.03(b).
 
(c) Funding Advances and Investments. On the date specified for any Funding,
each Note Holder and/or the Lessor shall, before 1:00 P.M. (London time), make
available to the Agent, on behalf of the Lessor, an amount equal to the Advance
and/or the Investment, as the case may be, to be made by it on such Funding
Date, at the Agent's address referred to in Schedule I hereto, in immediately
available funds.
 
(d) Non-Funding Note Holder or Lessor. Unless the Agent shall have received
notice from a Note Holder or the Lessor prior to any Funding Date that such Note
Holder or the Lessor will not make available to the Agent an Advance or
Investment, as applicable, the Agent may assume that such Note Holder or the
Lessor has made its funds available to the Agent in accordance with
Section 1.03(c) and the Agent may (but shall not be required to), in reliance
upon such assumption, make available to the Construction Agent (on behalf of the
Lessor) on such date a corresponding amount. If and to the extent that such Note
Holder or the Lessor shall not have so made such Advance or Investment available
to the Agent on such date, such Note Holder or the Lessor agrees to repay the
Agent on demand by the Agent such corresponding amount, together with interest
thereon, for each day from the date such amount is made available to the
Construction Agent, until the date such amount is repaid to the Agent, at the
EURIBOR Rate. If such Note Holder or the Lessor shall repay to the Agent such
corresponding amount, such amount so repaid (excluding any amounts for interest
paid to the Agent) shall constitute such Note Holder's funding of its Advance or
the Lessor's funding of its Investment, as applicable, for purposes of this
Agreement. The failure of any Note Holder to make an Advance shall not relieve
any other Note Holder or the Lessor of its obligations, if any, hereunder and
the failure of the Lessor to make an Investment shall not relieve any Note
Holder of its obligations, if any, hereunder, but no Note Holder shall be
responsible for the failure of any other Note Holder or the Lessor to make an
Advance or Investment, as applicable, and the Lessor shall not be responsible
for the failure of any Note Holder to make an Advance.
 
3

--------------------------------------------------------------------------------


 
(e) Company as Beneficiary. The funding obligations of the Note Holders and the
Lessor in this Section 1.03 are for the benefit of the Company, as Construction
Agent on behalf of the Lessor.
 
(f) Funding of Retainage Amounts. The final Requisition for Actual Project Costs
shall include a request for a Funding of Advances and Investments to provide for
the payment of amounts representing the Retainage Amount, if any. The aggregate
amount of the proceeds of such Funding representing the Retainage Amount shall
be held by the Construction Agent until such amount is due and payable to the
applicable Contractor, Vendor or Supplier under the applicable Facility
Agreement, and at such time paid to the applicable Contractor Vendor or Supplier
in accordance with the applicable Facility Agreement.
 
(g) The Lessee acknowledges that the Lessor has obtained financing for the
Actual Project Costs and in consideration therefor has assigned its right, title
and interest in and to any and all amounts due from the Construction Agent, the
Lessee or any third Person under the Operative Documents to the Agent.
 
Section 1.04. Use of Proceeds. Upon the Agent's receipt of funds from the Note
Holders and the Lessor in accordance with Section 1.03(c) for the applicable
Funding and upon fulfillment of the applicable conditions set forth in
Article II, the Agent will apply the funds as set forth in this Section 1.04.
 
(a) Requisition Fundings. Promptly upon the receipt by the Agent of the proceeds
of Advances and Investments made pursuant to a Requisition on a Funding Date
(and not later than 1:00 P.M. (London time) on such Funding Date if the Agent
has timely received such proceeds) such proceeds shall be applied by the Agent
in immediately available funds as follows:
 
(i) First, to pay all Transaction Costs, if any, set forth in the Requisition
for such Funding Date.
 
(ii) Second, the balance to the Construction Agent or as directed by the
Construction Agent, in accordance with the Requisition, for application to other
Actual Project Costs.
 
(b) Fundings for Other Capitalized Amounts. The proceeds of Advances and
Investments made pursuant to Section 1.03(b) shall be applied by the Agent to
pay the amounts for which such Advances and Investments are made.
 
Section 1.05. Financing of Actual Project Costs. (a) Anything contained herein
to the contrary notwithstanding, no Note Holder shall be obligated to perform
any duty, covenant or condition required to be performed by the Lessor
hereunder, and any such duty, covenant or condition shall be and remain the sole
obligation of the Lessor.
 
4

--------------------------------------------------------------------------------


 
(b) During the Lease Term, so long as no Event of Default has occurred and is
continuing, the Lessor hereby grants to the Lessee the exclusive right to
consent on the Lessor's behalf under Section 5.03(b) to an assignment of all or
a portion of a Note Holder's Note, which consent shall not be unreasonably
withheld or delayed.
 
Section 1.06. Payments to the Agent. (a) The parties hereto agree that
notwithstanding the terms of the Operative Documents, any payment required to be
made pursuant to any Operative Document by the Company (individually or in its
capacity as Construction Agent or Lessee) to the Lessor, or by or on behalf of
the Lessor to the Lessor or any Note Holder, out of amounts paid by the Company
(individually or in its capacity as Construction Agent or Lessee) to the Lessor,
shall be made directly to or at the direction of the Agent (which direction may
change from time to time with prior reasonable written notice, so long as such
direction does not require the Company to make any payment due on an date to
more than one Person) for application in accordance with the terms of the
Operative Documents on behalf of the applicable payee(s).
 
(b) (i) All payments made by the Company to or at the direction of the Agent in
accordance with this Section 1.05 shall be deemed to have been applied by the
Agent to the purposes for which such payments were made in accordance with the
terms of the Operative Documents and (ii) upon delivery of good funds to the
Agent in any such case, the Company's and the Lessor's payment obligations in
the particular instance shall be deemed satisfied to the extent of the funds so
furnished. All amounts payable to or at the direction of the Agent hereunder
shall be paid without any setoff, counterclaim or other deduction in Euros and
in immediately available funds by 1:00 P.M. (London time) on the applicable
Payment Date or on the date when due, unless any such date is not a Business
Day, in which case payment shall be due and payable on the next succeeding
Business Day, at the Agent's address as set forth in Schedule I hereto, or at
such other address or to such other Person as the Agent, from time to time, may
designate to the Company by written instructions.
 
(c) Notwithstanding anything to the contrary set forth herein, any payment to be
made by or on behalf of the Company pursuant to any Operative Document during
the Construction Period shall be paid solely from the proceeds of Advances and
Investments as Actual Project Costs, provided, however, that any such payment
obligation which arises (i) out of a Fully Indemnifiable Event or (ii) upon the
Company's election to proceed under Section 6.02(g) or Section 6.04 shall not be
paid from the proceeds of Advances or Investments, but shall be paid by the
Company from other funds of the Company (the "Construction Period Funding
Requirement").
 
5

--------------------------------------------------------------------------------


 
ARTICLE II
 
CONDITIONS PRECEDENT
 
Section 2.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on the date (the “Effective Date”) that it is duly authorized,
executed and delivered by the Company, the Lessor, the Note Holders and the
Agent.
 
Section 2.02. Conditions Precedent to Initial Funding Date The obligations of
the Note Holders to make Advances and the Lessor to make Investments shall be
subject to the fulfillment, on or prior to January 10, 2008, of the following
conditions precedent:
 
(a) Due Authorization, Execution and Delivery of Documents. The following
documents shall have been duly authorized, executed and delivered by all parties
thereto, and shall be in full force and effect:
 
(i) the Loan Agreement;
 
(ii) the A-Notes;
 
(iii) the B-Notes;
 
(iv) the Construction Agency Agreement;
 
(v) the Parent Guaranty;
 
(vi) the Instrument Guaranty;
 
(vii) the Ground Lease;
 
(viii) the Sub-Ground Lease; and
 
(ix) the Lease.
 
(b) Representations and Warranties. The representations and warranties of each
of the Company, the Guarantor and the Lessor, respectively, set forth in the
Operative Documents shall be true and correct in all material respects as if
made on and as of the Initial Funding Date or, as applicable, on and as of the
date specified in such representation or warranty.
 
(c) Company and Guarantor Documents. The Agent shall have received on or before
the Initial Funding Date the following, each dated as of the Initial Funding
Date (unless otherwise specified), and in form and substance satisfactory to the
Agent (unless otherwise specified):
 
(i) Corporate Documents of the Company. An official extract from the Commercial
and Companies Register of Le Havre (“extrait K-bis”) with respect to the Company
and a copy of the articles of incorporation (“statuts”) of the Company certified
by such Companies Register;
 
6

--------------------------------------------------------------------------------


 
(ii) Good Standing Certificate. A good standing certificate from the Secretary
of State of Delaware for the Guarantor
 
(iii) Secretary's Certificate. A certificate of the Chairman (Président
Directeur Générale) of the Company and the Secretary or an Assistant Secretary
of the Guarantor certifying (A) the certificate of incorporation and by-laws, or
other equivalent documents, of the Company or the Guarantor, as applicable,
(B) the resolutions of the relevant governing board or other authority of the
Company or the Guarantor, as applicable, approving the execution, delivery and
performance of each Operative Document to which the Company or the Guarantor, as
applicable, is or will be a party and (C) the names and true signatures of the
Officers of the Company and the Guarantor authorized to sign each Operative
Document to which the Company or the Guarantor, as applicable, is or will be a
party and the other documents or certificates to be delivered hereunder and
thereunder;
 
(iv) Officer's Certificate. A certificate of each of the Company and the
Guarantor signed by an authorized Officer of the Company or the Guarantor, as
applicable, certifying as to (A) the truth and correctness in all material
respects of the representations and warranties made by the Company or the
Guarantor, as applicable, in each Operative Document to which the Company or the
Guarantor, as applicable, is or will be a party and (B) the absence of any event
occurring and continuing that constitutes a Default, Event of Default or Unwind
Event;
 
(v) Legal Opinions. 1. Favorable opinions of senior corporate counsel of the
Company and the Guarantor addressed to the Agent, the Lessor and each Note
Holder;
 
(b) A favorable opinion of Baker & McKenzie LLP, special New York counsel to the
Company and the Guarantor, addressed to the Agent, the Lessor and each Note
Holder;
 
(c) A favorable opinion of Baker & McKenzie LLP, special French counsel to the
Company and the Guarantor, addressed to the Agent, the Lessor and each Note
Holder; and
 
(vi) Other Documents. Such other approvals, certificates or documents as the
Agent may reasonably request to evidence satisfaction of the conditions set
forth in this Section 2.02 (including accuracy in all material respects of the
representations and warranties of the Company set forth in Section 3.01).
 
(d) Lessor Documents. The Agent and the Company shall have received on or before
the Initial Funding Date the following, each dated as of the Initial Funding
Date (unless otherwise specified) and in form and substance satisfactory to the
Agent and the Company:
 
7

--------------------------------------------------------------------------------


 
(i) Secretary's Certificate. A certificate of the Secretary or an Assistant
Secretary of the Lessor certifying (A) the certificate of incorporation and
by-laws, or other equivalent documents, of the Lessor, (B) the resolutions of
the relevant governing board or other authority of the Lessor approving the
execution, delivery and performance by the Lessor of each Operative Document to
which the Lessor is or will be a party, and (C) the names and true signatures of
the officers of the Lessor authorized to sign each Operative Document to which
the Lessor is or will be a party and the other documents or certificates to be
delivered hereunder and thereunder;
 
(ii) Officer's Certificate. An Officer's Certificate of the Lessor certifying as
to the truth and correctness of the representations and warranties made by the
Lessor in each Operative Document; and
 
(iii) Legal Opinion. A favorable opinion of Chadbourne & Parke LLP, special New
York counsel to the Lessor, addressed to the Agent, each Note Holder and the
Company.
 
(e) Insurance Certificates. The Agent and the Lessor shall have received on or
before the Initial Funding Date certificates of insurance or other satisfactory
assurances evidencing compliance with the Insurance Requirements.
 
(f) Updates to Construction Documents. The Agent and the Lessor shall have
received on or before the Initial Funding Date copies of updates to the Plans
and Specifications, the Construction Budget and the Construction Schedule (each
in form and substance satisfactory to the Agent).
 
(g) Taxes. All taxes, charges, fees and costs, if any, payable in connection
with the execution, delivery, recording and filing of the Operative Documents
and the transactions contemplated to be consummated pursuant thereto shall have
been paid in full on or before the Initial Funding Date, or arrangements for
such payment (including through a Requisition) shall have been made to the
satisfaction of the Agent.
 
(h) Proceedings Satisfactory and Other Evidence. All corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated by the Operative Documents and all documents, papers and
authorizations relating thereto shall be satisfactory to the Agent, the Note
Holders, the Lessor, the Company and their respective counsel.
 
(i) Legality. The funding of Advances under the Notes by the Note Holders and
the funding and maintenance of Investments shall not be subject to the
registration requirements of the Act or any state securities or blue sky Law,
and shall not be prohibited by any applicable Law (including Regulation T,
Regulation U or Regulation X and any applicable usury Laws) and shall not
subject the Lessor, the Agent, or any Note Holder to any Tax (other than
Excluded Charges), penalty or liability under or pursuant to any applicable Law.
 
8

--------------------------------------------------------------------------------


 
(j) No Default or Unwind Event. No Default, Event of Default or Unwind Event
shall have occurred and be continuing on the Initial Funding Date.
 
(k) Permits and Certain Property Matters. All Permits with respect to the
Property (including Permits necessary for the construction of the Facility) that
are or will become Applicable Permits shall have been obtained or modified to
conform with the transactions contemplated by this Agreement on or before the
Initial Funding Date, except Applicable Permits customarily obtained or which
are permitted by Law to be obtained after the Initial Funding Date (in which
case the Company, having completed appropriate due diligence in connection
therewith, shall reasonably believe that such Permits will be granted in the
usual course of business prior to the date that such Permits are required by
Law).
 
(l) Consents and Approvals. ii) The Port shall have authorized the Beneficiary
to grant the Sub-Ground Lease.
 
(ii) All Governmental Actions and other approvals and consents required to be
taken, given or obtained, as the case may be, by or from any Governmental
Authority or another Person, or by or from any trustee or holder of any
indebtedness or obligation of the Company and its respective Affiliates, in each
case that are necessary in connection with the execution and delivery of the
Operative Documents by such Persons and that are necessary as a matter of law or
by the terms of a binding agreement to have been obtained by such Persons prior
to the Initial Funding Date in connection with the transactions contemplated by
the Operative Documents shall have been taken, given or obtained as the case may
be, shall be in full force and effect, except for any such Governmental Actions,
approvals, consents, licenses or easements the failure of which to obtain or
maintain could not reasonably be expected to cause a Material Adverse Effect and
except as otherwise provided in Section 2.02(k).
 
(iii) All Governmental Actions and other approvals, consents, licenses and
easements required to be taken, given or obtained, as the case may be, by or
from any Governmental Authority or another Person, or by or from any trustee or
holder of any indebtedness or obligation of the Company, that are necessary in
connection with the acquisition, construction or installation of the Facility
and that are necessary as a matter of law or by the terms of a binding agreement
to have been obtained prior to the Initial Funding Date shall have been taken,
given or obtained, as the case may be, shall be in full force and effect, except
for any such Governmental Actions, approvals, consents, licenses or easements
that the failure of which to obtain or maintain could not reasonably be expected
to cause a Material Adverse Effect and except as otherwise provided in
Section 2.02(l).
 
(m) Recording and Filing. iii) The Ground Lease shall have been registered with
the “conservation des hypothéques” of Le Havre.
 
(ii) Recorded Documents; Payment of Taxes. The Ground Lease, the Sub-Ground
Lease and the Lease shall be in proper form to be duly recorded or filed, and,
all recording and filing fees and Taxes with respect to any such recording or
filing shall have been paid in full (or arrangements, satisfactory to the Agent
and the Lessor (including through a Requisition), for such payment shall have
been made) on or prior to the Initial Funding Date.
 
9

--------------------------------------------------------------------------------


 
(n) Other Legal Opinions. The Agent shall have received an opinion of White &
Case LLP, French counsel to the Agent, in form and substance satisfactory to the
Lessor and the Agent.
 
In the event that the Initial Funding Date shall not occur on or before January
10, 2008, this Agreement shall automatically terminate and the Company shall
immediately pay or shall cause to be paid to CNAI all transaction fees and
expenses associated with this Agreement, the other Operative Documents and the
transactions contemplated herein and therein as well as all other fees, charges,
expenses, disbursements and out-of-pocket costs incurred by CNAI in connection
with the preparation, execution, delivery and enforcement of this Agreement and
the other Operative Documents (including but not limited to reasonable
attorney’s fees and expenses of counsel).
 
Section 2.03. Conditions Precedent to Fundings on or Subsequent to the Initial
Funding Date. Subject to Section 2.01 and Section 2.02, the obligations of each
of the Note Holders to make Advances and of the Lessor to make Investments on or
subsequent to the Initial Funding Date shall be subject to the fulfillment of
the following conditions precedent:
 
(a) No Default, etc. (i) The Operative Documents shall be in full force and
effect on such Funding Date and (ii) no condition or event shall exist or have
occurred which would constitute a Default, an Event of Default, an Unwind Event
or an Environmental Trigger.
 
(b) Representations and Warranties. The representations and warranties of the
Company and the Guarantor set forth in the Operative Documents shall be true and
correct in all material respects as if made on and as of such Funding Date or,
as applicable, on and as of the date specified in such representation or
warranty.
 
(c) Requisition. The Agent shall have received a duly executed Requisition in
accordance with Section 1.03(a).
 
(d) Insurance. The Construction Agent shall be in compliance with all Insurance
Requirements.
 
Section 2.04. Conditions Precedent to Completion Date. The Completion Date shall
be deemed to have occurred for purposes of the Operative Documents on the
earliest date on which each of the following events shall have occurred:
 
(a) Completion Certificate. The Lessor and the Agent shall have received an
Officer's Certificate of completion from the Construction Agent substantially in
the form of Exhibit C hereto (a "Completion Certificate"), together with (as
applicable) the Document de Récolement and/or a Dossier d’intervention
ulteriéures sur l’Ouvrage.
 
10

--------------------------------------------------------------------------------


 
(b) Insurance. The Lessee shall have delivered to the Agent and the Lessor
certificates of insurance or other satisfactory assurances evidencing compliance
with the Insurance Requirements.
 
(c) Permits. All Permits (including, without limitation, a temporary or
permanent certificate of occupancy, or the equivalent thereof under French Law)
that are or will become Applicable Permits in connection with the Property shall
have been obtained, except Applicable Permits customarily obtained or which are
permitted by Law to be obtained after the Completion Date (in which case, the
Company, having completed all appropriate diligence in connection therewith,
shall reasonably believe that such Permits will be granted in the usual course
of business prior to the date that such Permits are required by Law).
 
(d) Lien Releases. The Construction Agent shall have delivered to the Agent and
the Lessor a certificate signed by a Responsible Officer of the Construction
Agent that final lien releases have been or shall be received from and all major
contracting subcontractors and materialmen for work or services performed in
connection with the construction of the Facility and such other work or services
performed in connection with the Property, other than with respect to amounts
being contested by the Lessee in accordance with Section 10.02 of the Lease.
 
(e) Services. The Agent shall have received evidence that all utility services
and roadway or waterway access reasonably necessary for the use and operation of
the Facility are available to the Facility.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01. Representations and Warranties of the Company. The Company
represents and warrants to the Lessor, the Agent and the Note Holders that the
following shall be true and correct on and as of the Effective Date and the
Initial Funding Date and true and correct on and as of each Funding Date on
which a Funding shall occur (except to the extent such representations and
warranties relate expressly to an earlier date):
 
(a) Corporate Existence. The Company is a société anonyme duly organized and
validly existing under the laws of France.
 
(b) Power and Authority. The execution, delivery and performance by the Company
of this Agreement and the other Operative Documents to which it is or will be a
party are within the Company's corporate powers, have been duly authorized by
all necessary corporate action and do not contravene (i) the Company's charter
or by-laws, or other equivalent documents, or (ii) any law or any contractual
restriction, binding on or affecting the Company.
 
11

--------------------------------------------------------------------------------


 
(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for the due execution, delivery and performance by the Company of
this Agreement and the other Operative Documents to which it is or will be a
party, except (i) such as have been duly obtained or made and are in full force
and effect, (ii) such permits contemplated by Section 2.02(k), (iii) such
Governmental Actions, approvals, consents, licenses or easements the failure of
which to obtain or maintain could not reasonably be expected to cause a Material
Adverse Effect and (iv) such consent and approvals set forth in Section 2.02(l).
 
(d) Binding Effect. This Agreement and the other Operative Documents to which
the Company is or will be a party, are the legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their
respective terms, except as enforceability thereof may be limited by the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors' rights generally and by general principles of equity.
 
(e) Federal Regulation. The Company is not engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance or Investment will be used for any purpose which violates the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.
 
(f) No Default, Etc. No Default, Event of Default or Unwind Event has occurred
and is continuing.
 
(g) Construction Budget and Related Matters. The Construction Budget has been
prepared in good faith on the basis of reasonable assumptions and accurately
includes all Actual Project Costs currently anticipated to be incurred in
connection with achieving completion of the Facility by the projected Completion
Date. The Company expects that the construction of the Facility will be
completed by the Date Certain and in accordance with the Plans and
Specifications.
 
(h) No Event of Loss; Intended Use. No portion of the Property has suffered an
Event of Loss or any other damage or destruction which would permit the
termination of the Ground-Lease, and, under applicable Law, the Property may be
used for its Intended Use, subject to obtaining all Applicable Permits.
 
(i) Insurance. The Company is in compliance with all Insurance Requirements, and
all insurance policies required by the Construction Agency Agreement or the
Lease, as applicable, are in full force and effect.
 
(j) Information Provided to Appraiser. All information and materials which have
been provided by the Company to the Appraiser in connection with any Appraisal
required pursuant to the Operative Documents are true and accurate on the date
as of which such information and materials are dated or certified and are not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading at such time in light of the circumstances
under which such information was provided, except for where any such untrue or
misleading information or materials or any such omissions would not reasonably
be expected to be material.
 
12

--------------------------------------------------------------------------------


 
Section 3.02. Representations and Warranties of the Lessor. The Lessor hereby
represents and warrants to the Company, the Note Holders and the Agent that the
following statements are and shall be true and correct on and as of the
Effective Date and the Initial Funding Date:
 
(a) Due Organization, etc. The Lessor is a finance institution under the laws of
England and qualified in France as a credit establishment of the European
Economic Area and has full power and authority to execute, deliver and perform
its obligations under each Operative Document to which it is or will be a party
and each other agreement, instrument and document to be executed and delivered
by it in connection with or as contemplated by each such Operative Document to
which it is or will be a party.
 
(b) Authorization; Enforceability. This Agreement and each other Operative
Document to which the Lessor is or will be a party have been or will be, duly
authorized, executed and delivered by or on behalf of the Lessor and are, or
upon execution and delivery will be, legal, valid and binding obligations of the
Lessor, enforceable against the Lessor in accordance with their respective terms
except as enforceability thereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar Laws affecting
creditors' rights generally and by general principles of equity.
 
(c) No Conflict. Neither the execution and delivery of this Agreement or the
other Operative Documents to which the Lessor is or will be a party, nor the
consummation of the transactions contemplated thereby, nor compliance by the
Lessor with any of the terms and provisions thereof (i) requires any approval
(other than as has been obtained), including any approval of any holders of any
of its indebtedness or obligations, (ii) contravenes or will contravene any
applicable Laws currently in effect applicable to or binding on it (except no
representation or warranty is made as to any applicable Laws to which it or the
Property, directly or indirectly, may be subject because of the lines of
business or other activities of the Company or any of its Affiliates) or
(iii) results in any breach of or constitutes any default under, any indenture,
mortgage, chattel mortgage, deed of trust, lease, conditional sales contract,
loan or credit arrangement, other material agreement or instrument, corporate
charter, by-laws or other agreement or instrument to which it is a party or by
which it or its properties may be bound or affected.
 
(d) Lessor Liens. The Property is free and clear of all Lessor Liens
attributable to the Lessor.
 
(e) Litigation. There is no action, proceeding or investigation pending or, to
the Lessor's knowledge, threatened affecting the Lessor which questions the
validity of the Operative Documents to which the Lessor is or will be a party or
any action taken or to be taken pursuant to the Operative Documents to which the
Lessor is or will be a party, and there is no action, proceeding or
investigation pending or, to the Lessor's knowledge, threatened which, if
adversely determined, would have a material adverse effect on the Lessor or on
the Lessor's ability to enforce its rights or perform its obligations under any
of the Operative Documents.
 
13

--------------------------------------------------------------------------------


 
(f) Consents, etc. No authorization, consent, approval, license or exemption
from, nor any filing, declaration or registration with, any Governmental
Authority, is or will be required in connection with the execution and delivery
by the Lessor of the Operative Documents to which it is or will be a party or
the performance by the Lessor of its obligations under the Operative Documents
other than such Permits contemplated by Section 2.02(k).
 
(g) Non-Recourse Debt. The Lessor is not funding nor will it in the future fund
the Investments from non-recourse debt.
 
Section 3.03. Representations and Warranties of the Note Holders. Each Note
Holder, represents and warrants severally and only as to itself, to each other
Note Holder, the Lessor, the Company and the Agent that the following statements
are and shall be true and correct on and as of the Effective Date and the
Initial Funding Date and on and as of each Funding Date:
 
(a) Due Organization, etc. It is duly organized and validly existing under the
laws of the jurisdiction of its organization and has full power and authority to
enter into and perform its obligations under each Operative Document to which it
is or will be a party and each other agreement, instrument and document to be
executed and delivered by it in connection with or as contemplated by each such
Operative Document.
 
(b) Authorization; Enforceability, etc. This Agreement and each other Operative
Document to which it is or will be a party have been or will be, duly
authorized, executed and delivered by or on behalf of it and are, or upon
execution and delivery will be, legal, valid and binding obligations of it,
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar Laws affecting creditors'
rights generally and by general principles of equity.
 
ARTICLE IV
 
COVENANTS
 
Section 4.01. Covenants of the Company. The Company covenants and agrees as
follows so long as the Commitments have not been terminated or any amounts owed
by the Company (including as Lessee) under any Operative Document shall remain
unpaid:
 
(a) Keep Books; Corporate Existence; Maintenance of Properties; Compliance with
Laws; Insurance. The Company will:
 
(i) keep proper books of record and account, all in accordance with French
general accounting standards;
 
14

--------------------------------------------------------------------------------


 
(ii) preserve and keep in full force and effect its existence, and preserve and
keep in full force and effect its licenses, rights and franchises to the extent
it deems necessary to carry on its business;
 
(iii) maintain and keep, or cause to be maintained and kept, its properties
(other than the Property, the maintenance of which is governed by the terms of
the Lease) in good repair, working order and condition (ordinary wear and tear
excepted), and from time to time make or cause to be made all necessary and
proper repairs, renewals, replacements and improvements, in each case to the
extent it deems necessary to carry on its business;
 
(iv) use its reasonable efforts to comply in all material respects with all
material applicable statutes, regulations and orders of, and all material
applicable restrictions imposed by, any governmental agency in respect of the
conduct of its business and the ownership of its properties, to the extent it
deems necessary to carry on its business, except such as are being contested in
good faith by appropriate proceedings; and
 
(v) except with respect to the Property, which is governed by the insurance
provisions set forth in the Construction Agency Agreement and the Lease, insure
and keep insured its properties in such amounts (and with such self-insurance
and deductibles) as it deems necessary to carry on its business and to the
extent available on premiums and other terms which the Company deems
appropriate. Any of such insurance may be carried by, through or with any
captive or affiliated insurance company or by way of self-insurance as the
Company deems appropriate.
 
Nothing in this Section 4.01(a) shall prohibit the Company from discontinuing
any business, forfeiting any license, right or franchise or discontinuing the
operation or maintenance of any of its properties to the extent it deems
appropriate in the conduct of its business.
 
(b) Notices. The Company will promptly give notice to the Agent, the Lessor and
each Note Holder:
 
(i) of the occurrence of any Default, Event of Default or Unwind Event; and
 
(ii) of the commencement of any litigation, investigation or proceeding
affecting the Company or any of its Subsidiaries before any court, governmental
authority or arbitrator which, in the reasonable judgment of the Company, could
have a Material Adverse Effect.
 
Each notice pursuant to subsections (i) and (ii) shall be accompanied by a
statement of the Company setting forth details of the occurrence referred to
therein and stating what action the Company proposes to take with respect
thereto.
 
15

--------------------------------------------------------------------------------


 
(c) Restriction on Fundamental Changes. The Company will not enter into any
transaction of merger or consolidation, or convey, transfer or lease its
properties and assets substantially as an entirety to any Person, unless:
 
(i) the corporation formed by such consolidation or into which the Company is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of the Company substantially as an entirety shall be a
corporation organized and existing under the laws of France or the United States
of America, any state thereof or the District of Columbia, which has obtained
all necessary Permits required in connection with such transaction (the
"Successor Corporation") and shall expressly assume, by an instrument executed
by the Company and such Successor Corporation in form and substance reasonably
satisfactory to the Agent and the Lessor, the due and punctual payment of Rent,
Additional Rent, Residual Value Amount, Permitted Lease Balance, Termination
Value and other payments required to be made by the Company hereunder and under
the other Operative Documents and the performance or observance of every
covenant hereof and under the other Operative Documents on the part of the
Company to be performed or observed;
 
(ii) immediately after giving effect to such transaction, no Default, Event of
Default or Unwind Event shall have occurred and be continuing;
 
(iii) the Company shall have delivered to the Agent a certificate signed by an
executive officer of the Company and a written opinion of counsel satisfactory
to the Agent (who may be counsel to the Company), each stating that such
transaction and such instrument described in clause (i) above comply with this
Section 4.01(c) and that all conditions precedent herein provided for relating
to such transaction have been satisfied; and
 
(iv) the Port has approved the Successor Corporation as the counterparty to the
Ground Lease and has certified that no modification to the terms of such Ground
Lease will be made as a result of such transaction.
 
(d) Use of Proceeds; Application of Proceeds to Actual Project Costs. The
Company, as the Construction Agent, shall use proceeds of the Advances and the
Investments received by it during the Construction Period solely to pay, or
reimburse itself for, Actual Project Costs in accordance with Article I. The
Company shall provide such evidence with respect to the use of such proceeds as
may be reasonably requested by the Agent. None of the Advances or the
Investments will be used in violation of any applicable Law, including
Regulation T, Regulation U and Regulation X.
 
(e) Further Assurances. The Company shall take or cause to be taken from time to
time all action necessary to assure that the intent of the parties pursuant to
the Operative Documents is given effect, and that the Lessor, from the Effective
Date and thereafter, holds a valid leasehold interest in the Land in accordance
with the terms and provisions of the Sub-Ground Lease. The Company shall execute
and deliver, or cause to be executed and delivered, to the Lessor from time to
time, promptly upon request therefor, any and all other and further instruments
(including correction instruments and security agreements, as appropriate) that
may be reasonably requested by the Lessor to cure any deficiency in the
execution and delivery of this Agreement or any other Operative Document to
which it is a party.
 
16

--------------------------------------------------------------------------------


 
(f) Transaction Costs. The Company shall cause a Requisition to be submitted to
the Agent in accordance with this Agreement for payment, on the first Funding
Date to occur following the Effective Date (which shall occur no later than five
(5) Business Days after the Initial Funding Date), of all Transaction Costs
accrued through such Funding Date, including, without limitation, the
Transaction Costs set forth in Parts II and III of Schedule II hereto.
 
Section 4.02. Covenants of the Lessor. The Lessor hereby agrees that so long as
this Agreement shall remain in effect:
 
(a) Discharge of Liens. The Lessor will not create or permit to exist at any
time, and will, at its own cost and expense, promptly take such action as may be
necessary duly to discharge, or to cause to be discharged, any Lessor Liens
attributable to it; provided, however, that the Lessor shall not be required to
so discharge any such Lessor Lien while the same is (with prior notice to the
Company and the Agent) being contested in good faith by appropriate proceedings
diligently prosecuted so long as such proceedings shall not involve any material
danger of forfeiture or loss or diminution of value of, and shall not interfere
with the use or disposition of the Property or any portion thereof, or any
interest therein and shall not interfere with the use, operation or possession
of the Property by the Lessee under the Lease; provided that, in the event the
Company, or its designee, shall exercise its purchase rights with respect to the
Property pursuant to Section 6.04, the Lessor shall be required to discharge all
Lessor Liens attributable to it on the date of such purchase.
 
(b) Books and Records; Bank Accounts. The Lessor shall maintain separate books
and records, and, to the extent it intends to maintain a bank account, shall
maintain its own bank account in its own name.
 
(c) Quiet Possession. If and so long as no Event of Default shall have occurred
and be continuing, none of the Lessor or any Person acting through or under the
Lessor, will interfere with the Lessee's right to the use, possession and quiet
enjoyment of the Property according to the terms hereof and of the other
Operative Documents; provided, however, that the foregoing is not intended to
limit (i) the Lessor's inspection rights under Section 6.07 of the Lease or
(ii) the terms, covenants and provisions of the Sub-Ground Lease.
 
(d) FIN 46 Matters. The Lessor shall reasonably cooperate with the Company in
response to requests from the Company's independent auditors for information
with respect to the Lessor in connection with the requirements of FIN 46.
 
(e) Ground Lease. The Lessor shall not, without first obtaining the written
consent of the Majority Note Holders, provide a consent or approval, exercise
any of its rights, remedies or powers under, or otherwise take or refrain from
taking any action, in connection with the Ground Lease.
 
17

--------------------------------------------------------------------------------


 
ARTICLE V
 
THE NOTES AND THE INVESTMENT
 
Section 5.01. Interest and Yield.
 
(a) Applicable Rate. The outstanding principal amount of the Notes shall bear
interest and the Investments shall earn current yield, in each case at a rate
per annum equal to the Applicable Rate. The "Applicable Rate" for any Interest
Period, shall be the sum of (x) the EURIBOR Rate, plus (y) the Applicable
Margin, except as provided in Section 5.01(b).
 
(b) Default Rate. If all or a portion of the principal amount of the Notes, the
Investments, any interest or Distributions payable thereon, or any other amount
payable to the parties hereunder or under the other Operative Documents is not
paid to the Agent when due (whether at stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest, to the extent permitted by
Law, at a rate per annum equal to the Default Rate.
 
(c) [Intentionally Omitted]
 
(d) Continuations. Subject to the payment of all Break Costs, the Lessor may
elect a different Interest Period for any Advance outstanding on three (3)
Business Days prior notice to the Agent.
 
(e) Number of Elections. All elections by the Lessor (or by the Lessee on the
Lessor's behalf) hereunder shall be subject to the limitations set forth in the
definitions of "Interest Period", "Interest Setting Date" and "Payment Date".
 
(f) Computations. All computations of interest on the Notes, Distributions on
the Investments and of any fee payable hereunder and under any other Operative
Document (other than computations made for purposes of determining the Maximum
Rate) shall be made by the Agent on the basis of a year of 360 days, for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, Distributions or fee is
payable.
 
(g) Rate Calculation by Agent. On each Interest Setting Date, the Agent shall
calculate the EURIBOR Rate and promptly notify in writing the Company, the Note
Holders and the Lessor thereof. Each calculation by the Agent of an interest
rate hereunder or under any other Operative Document shall be conclusive and
binding for all purposes, absent manifest error.
 
(h) Interest and Distribution Payments. Interest and Distributions accrued and
unpaid on the Notes and Investments, respectively, shall be payable on each
Payment Date; provided, however, that during the Construction Period such
amounts of interest on the outstanding principal of the Notes and Distributions
on the Investments shall be paid from proceeds from Advances and Investments
pursuant to Section 1.03(b).
 
18

--------------------------------------------------------------------------------


 
Section 5.02. Increased Costs, Illegality, Etc.
 
(a) EURIBOR Rate Unavailable. If on or before any Interest Setting Date:
 
(i) the Agent determines (which determination shall be conclusive absent
manifest error) that by reason of any changes arising after the Effective Date,
adequate and reasonable means do not exist for ascertaining the EURIBOR Rate; or
 
(ii) the Agent is advised by the Majority Holders that the EURIBOR Rate will not
adequately and fairly reflect the cost to such Persons of making or maintaining
their Advances or Investments, as applicable; or
 
(iii) any Note Holder or the Lessor shall notify the Agent that the introduction
of or any change in or in the interpretation of any law or regulation in each
case after the Effective Date makes it unlawful, or any central bank or other
governmental authority having jurisdiction over any Note Holder or the Lessor
asserts after the Effective Date that it is unlawful, for any such Person, or
the office through which such Person makes Fundings at the EURIBOR Rate, or
compliance by any Note Holder or the Lessor (or its lending office) with any
request or directive (whether or not having the force of law) of any
Governmental Authority made after the Effective Date shall make it impossible,
to perform its obligations hereunder with respect to the EURIBOR Rate or to fund
or maintain Advances or Investments; or
 
(iv) an Event of Default or Unwind Event shall have occurred and be continuing;
 
then, and in any such event, the Agent shall give notice thereof (by telephone,
promptly confirmed in writing) to the Company and the Lessor of such
determination. Any request for a Funding pursuant to Section 1.03 shall in be
ineffective; provided, however, if the circumstances giving rise to the notice
given by the Agent do not affect all the Note Holders and the Lessor, then
requests for Fundings shall be effective for those Persons not affected by such
notice.
 
(b) Increased Costs. If, due to either (i) the introduction of or any change
(other than any change by way of imposition or increase of reserve requirements
included in the EURIBOR Rate Reserve Percentage) in or in the interpretation of
any law or regulation or (ii) the compliance with any guideline or request from
any central bank or other Governmental Authority having jurisdiction over any
Note Holder or the Lessor (whether or not having the force of Law) introduced or
made after the Effective Date, there shall be any increase in the cost to any
Note Holder or the Lessor of making or maintaining Advances or Investments at
the EURIBOR or any reduction in the amount of any sum received or receivable by
any Note Holder or the Lessor hereunder or under any other Operative Document
(whether of principal, interest, Investments, Distributions or otherwise)
(excluding for purposes of this Section 5.02(b) any such increased costs
resulting from (i) Taxes (as to which Section 5.04 shall govern) and
(ii) Excluded Charges), then the Lessor shall pay to the Agent for the account
of such Note Holder or the Lessor additional amounts sufficient to compensate
such Person for such increased cost or reduction suffered ("Increased Costs").
 
19

--------------------------------------------------------------------------------


 
(c) Capital Adequacy. If any Note Holder or the Lessor shall determine that the
adoption of any applicable Law regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof, in each
case, after the Effective Date, by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Note Holder or
the Lessor (or its lending office) with any request or directive made after the
Effective Date regarding capital adequacy (whether or not having the force of
Law) of any such Governmental Authority, has or would have the effect of
reducing the rate of return on capital of such Note Holder or the Lessor (or any
Person controlling such Note Holder) as a consequence of such Note Holder's or
the Lessor's obligations hereunder to a level below that which such Person (or
such Person controlling such Note Holder) could have achieved but for such
adoption or change (taking into consideration such Note Holder's or the Lessor's
policies and the policies of such Person controlling such Note Holder with
respect to capital adequacy), then from time to time the Lessor shall pay to the
Agent for the account of such Note Holder or the Lessor such additional amount
or amounts as will compensate such Note Holder or the Lessor (or such Person
controlling such Note Holder) for such reduction suffered ("Capital Adequacy
Costs").
 
(d) [Intentionally Omitted]
 
(e) Certificates. A certificate of a Note Holder or the Lessor, as applicable,
setting forth the amount or amounts necessary to compensate such Person as
specified in Section 5.02(b) shall be delivered to the Agent, the Company and
the Lessor and shall be prima facie evidence of such amount or amounts. A
certificate of a Note Holder or the Lessor, as applicable, setting forth the
amount or amounts necessary to compensate such Person (or the Person controlling
such Note Holder, as the case may be), as specified in Section 5.02(c) shall be
delivered to the Agent, the Company and the Lessor and shall be conclusive
absent manifest error. The Lessor shall pay such Person the amount shown as due
on any such certificate within thirty (30) days after receipt thereof.
 
(f) Delay in Requests. Failure or delay on the part of any Note Holder or the
Lessor, as applicable, to demand compensation pursuant to this Section 5.02
shall not constitute a waiver of such Person's right to demand such
compensation; provided that the Lessor shall not be required to compensate a
Note Holder or the Lessor pursuant to this Section 5.02 for any Increased Costs
or Capital Adequacy Costs incurred more than 90 days prior to the date that such
Person notifies the Agent, the Company and the Lessor of the introduction or
change in law giving rise to such Increased Costs or Capital Adequacy Costs and
of such Person's intention to claim compensation therefor; provided, further
that, if the introduction or change in law giving rise to such Increased Costs
or Capital Adequacy Costs is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 
20

--------------------------------------------------------------------------------


 
(g) Break Costs. If (i) for any reason (other than a default by a Note Holder,
the Lessor or the Agent), a Funding does not occur on the date specified
therefor in the Requisition (whether or not withdrawn), (ii) any payment under
the Operative Documents occurs on a date which is not the last day of an
Interest Period, (iii) any payment of the Residual Value Amount, Permitted Lease
Balance or Termination Value occurs on a date that is not the last day of an
Interest Period or on a date different from the date required therefor under the
Operative Documents or (iv) as a consequence of any payment on the Notes or the
Investments due to any other Default, Event of Default, Unwind Event, or Event
of Loss, subject to the Construction Period Funding Requirement, then, in any
such event, the Company shall pay the Agent for the account of each Note Holder
or the Lessor, as applicable, for the loss, cost and expense attributable to
such event (excluding any amount which is a Tax (as to which Section 5.04 shall
govern) or an Excluded Charge) (each of (i)-(iv) above being "Break Costs"). A
certificate of any Note Holder or the Lessor, as applicable, prepared in good
faith and setting forth in reasonable detail any amount or amounts that such
Person is entitled to receive pursuant to this Section 5.02(g) shall be
delivered to the Agent, the Company and the Lessor and shall be conclusive
absent manifest error. Subject to the Construction Period Funding Requirement,
the Company shall pay the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
Section 5.03. Assignments and Participations.
 
(a) No Assignment by the Company. Except for the right of the Company to
designate another Person to exercise, or otherwise assign, its rights under
Section 6.04, and except as provided in Section 6.08 of the Lease and
Section 4.01(c) hereof, the Company may not assign its rights or delegate its
obligations under this Agreement, the Lease or the other Operative Documents
without the prior written consent of the Agent, the Lessor and all of the Note
Holders (such consent not to be unreasonably withheld). Upon an assignment to
and assumption by a Person of the rights and obligations of the Company under
and in compliance with this Agreement and the other Operative Documents, the
representations, warranties and covenants of the Company and the conditions
applicable to the Company hereunder and thereunder shall, to the extent
assigned, thereafter apply to such Person and not to the Company.
 
(b) Assignment of Notes and Note Commitments. In addition to the assignments
permitted under Section 5.03(h), each of the Note Holders may at any time assign
to one or more Eligible Assignees all or a portion of the Notes then held by it
and its rights and obligations thereunder, under this Agreement (including all
or a portion of its Note Commitment and/or the Advances under its Notes) and the
other Operative Documents; provided, however, that (i) the aggregate principal
amount of the Notes being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than €5,000,000 in original principal amount and in
integral multiples of €1,000,000 in excess thereof; (ii) no such assignment
shall be made if as a result thereof after giving effect to such assignment, any
assigning Note Holder's aggregate Note Commitment or, after the Commitment
Termination Date, aggregate principal amounts of its Outstanding Notes is less
than €5,000,000 (in each case determined as of the date of the Assignment and
Acceptance with respect to such assignment); provided, however, that the
required denominations for portions of the Notes being assigned under this
Section 5.03(b) shall not be construed to prevent an assignment of the entire
principal amount of the Notes then held by a Note Holder; and (iii) the parties
to each such assignment shall execute and deliver to the Agent for its
acceptance and recording in the Record an assignment and acceptance in form and
substance satisfactory to the Agent (the "Assignment and Acceptance"), with an
administrative fee of €4,000 to be paid by the Assignor (as defined below) to
the Agent, provided that such administrative fee shall not be payable if the
Assignor is an Affiliate of the assigning Note Holder. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder (the "Assignee")
shall be a party hereto and to the other Operative Documents to which the Note
Holders are parties and, to the extent that rights and obligations hereunder
have been assigned to and assumed by it, have the rights and obligations of a
Note Holder hereunder and under the other Operative Documents and (y) the
assignor thereunder (the "Assignor") shall, to the extent that rights and
obligations hereunder have been assigned by it, relinquish its rights (other
than any rights to indemnification it may have hereunder or under the other
Operative Documents) and be released from its obligations under this Agreement
(other than the confidentiality obligations set forth in Section 9.16) and the
other Operative Documents with respect to all or such portion, as the case may
be, of its Note Commitments (and, in the case of an Assignment and Acceptance
covering all or the remaining portion of Assignor's rights and obligations under
the Agreement and the other Operative Documents, such Assignor shall, except as
set forth above, cease to be a party hereto).
 
21

--------------------------------------------------------------------------------


 
(c) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the Assignor thereunder and the Assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement and the other Operative Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
the other Operative Documents or any other instrument or document furnished
pursuant hereto or thereto; (ii) such Assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Company or the performance or observance by the Company of any of
its obligations under any Operative Document, or any other instrument or
document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision with
respect to entering into such Assignment and Acceptance; (iv) such Assignee
will, independently and without reliance upon the Agent, the Lessor, such
Assignor or any other Note Holder and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement; (v) such Assignee appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Operative Documents as
are delegated to the Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto; (vi) such Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of this Agreement are required to be performed by it as a Note Holder; and
(vii) such Assignee makes the representations and warranties set forth in
Section 3.03.
 
(d) Record. The Agent shall maintain at its address listed on Schedule I hereto
a copy of each Assignment and Acceptance and shall update the Record to give
effect to the transaction contemplated by each such Assignment and Acceptance.
 
22

--------------------------------------------------------------------------------


 
(e) Assignment Procedures. Upon its receipt of an Assignment and Acceptance
executed by an Assignor and an Assignee, and consented to by the Company (which
consent shall not be unreasonably withheld or delayed and shall not be required
during the existence of an Event of Default or Unwind Event), the Agent shall,
if such Assignment and Acceptance has been completed, give prompt oral (which
shall be promptly confirmed in writing) or written notice to the Company and the
Lessor and (i) accept such Assignment and Acceptance, and (ii) record the
information contained therein in the Record. The Agent shall provide the Company
with a current list of all Note Holders at the Company's reasonable request, but
no more frequently than quarterly.
 
(f) Participations. Each Note Holder and the Lessor may sell participations to
one or more banks or other entities in or to all or a portion of the Notes then
held by it or Investments made by it (as the case may be) and its rights and
obligations thereunder and under this Agreement and the other Operative
Documents; provided, however, that (i) the obligations of such Note Holder or
the Lessor (as the case may be) under this Agreement (including its Note
Commitment and Investment Commitment (as the case may be)) and the other
Operative Documents shall remain unchanged and such Note Holder or the Lessor
(as the case may be) shall remain solely responsible to the other parties hereto
for the performance of such obligations; (ii) such Note Holder shall remain the
holder of such Note, and the Lessor shall remain the maker of such Investment,
for all purposes under this Agreement and the other Operative Documents, and the
Company, the Agent, the Lessor and the Note Holders shall continue to deal
solely and directly with such Note Holder or the Lessor (as the case may be) in
connection with the rights and obligations of such Note Holder or the Lessor (as
the case may be) under this Agreement; and (iii) no Note Holder or the Lessor
shall assign or grant a participation that conveys to the participant the right
to vote or consent under this Agreement, other than the right to vote upon or
consent to any reduction of the principal of or Investment or the interest or
yield to be paid on such Person's participation interest in the Notes or the
Investment (as the case may be) or any postponement of any date for the payment
of any amount payable in respect of such Person's participation interest in the
Notes or the Investment (as the case may be).
 
(g) Permitted Disclosure; Confidentiality. Any Note Holder or the Lessor may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 5.03, disclose to the assignee or
participant or proposed assignee or participant any information relating to the
Company and the Property furnished to such Note Holder or the Lessor (as the
case may be) by or on behalf of the Company; provided that prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree in writing with the Company and the Agent to preserve the
confidentiality of any confidential information relating to the Company, the
Property or the transactions contemplated by the Operative Documents (including,
the general structure of this transaction) received by it from such Note Holder
or the Lessor (as the case may be) in a manner no less favorable to the Company
than the manner set forth in Section 9.16.
 
23

--------------------------------------------------------------------------------


 
(h) Other Permitted Assignments. Anything in this Section 5.03 to the contrary
notwithstanding, any Note Holder or the Lessor may assign and pledge, as
collateral, without notice to or consent of the Company, all or any of the Notes
held by it or Investments made by it (as the case may be) and any of its rights
(including rights to payment of the principal or Investment and interest or
yield thereon) under this Agreement and the other Operative Documents to any
Federal Reserve Bank, the United States Treasury as collateral security pursuant
to Regulation A of the Federal Reserve Board and any operating circular issued
by the Federal Reserve System and/or the Federal Reserve Bank or otherwise. No
such assignment and/or pledge set forth in the preceding sentence shall release
the assigning and/or pledging Note Holder or the Lessor from its obligations
hereunder.
 
(i) Tax Forms. If any participant in any Note or Investment or any assignee of
any Note (each such assignee or participant, a "Transferee") is organized under
the laws of any jurisdiction other than the United States or any State thereof,
then such Transferee shall (as a condition precedent to acquiring any Note or
participating in any Note or Investment) (i) furnish to the Agent and the
Company in duplicate, for each taxable year of such Transferee during the Term,
a properly completed and executed copy of either Internal Revenue Service
Form W-8 ECI or Internal Revenue Service Form W-8 BEN and Internal Revenue
Service Form W-8 or Internal Revenue Service Form W-9 and any additional
form (or such other form) as is necessary to claim complete exemption from
United States withholding taxes on all payments thereunder, and (ii) provide to
the Agent and the Company a new Internal Revenue Service Form W-8 ECI or
Internal Revenue Service Form W-8 BEN and Internal Revenue Service Form W-8 or
Internal Revenue Service Form W-9 and any such additional form (or any successor
form or forms) upon the expiration or obsolescence of any previously delivered
form and comparable statements in accordance with applicable United States laws
and regulations and amendments, duly executed and completed by such Transferee,
and to comply at all times such Transferee shall beneficially own a Note or
Investment with all applicable United States laws and regulations and all
provisions of any applicable tax treaty with regard to such withholding tax
exemption. By its acceptance of a participation in any Note or Investment or
assignment of a Note, each Transferee shall be deemed bound by the provisions
set forth in this Section 5.03(i) and to represent on the date it becomes a
Transferee that there is no applicable withholding requirement.
 
(j) Transfer of Property. (i) Subject to the provisions of Sections 5.03(j)(ii)
and 5.03(j)(iii), the Lessor shall have the right to transfer, assign or
otherwise dispose of (collectively, "Transfer") its interest in the Property to
any Person (the "Lessor Transferee") (subject to the Company's rights under
Section 6.04), so long as the following conditions are satisfied:
 
(A) the Lessor shall give the Company, the Agent and the Note Holders at
least 90 days' prior written notice of such Transfer, which notice shall set
forth the identity of the Lessor Transferee, a brief description of the Lessor
Transferee and include any financial information regarding the Lessor Transferee
reasonably available to the Lessor at such time;
 
24

--------------------------------------------------------------------------------


 
(B) the Lessor Transferee shall (w) be a Person organized under the laws of the
United States of America, any State thereof, the District of Columbia or France,
having a Tangible Net Worth greater than $100,000,000 on the date of such
Transfer, which Tangible Net Worth such Person must covenant to maintain for so
long as this Agreement remains in effect, (x) not be a competitor of the Company
or any of its Affiliates engaged in the liquefied natural gas business, (y) not
be among the four largest international manufacturers or distributors of testing
compressors, gas turbines, electric motors, together with all similar and
associated equipment and (z) not be a party (with adverse interests to the
Company or any of its Affiliates) to any pending or threatened litigation or
arbitration (whether as plaintiff or defendant) with, and not be attempting a
hostile takeover of, the Company or any of its Affiliates, provided that for the
avoidance of doubt, a leasing company, a finance company or other financial
institution or subsidiary of a financial institution which is in the business of
financing and leasing facilities for the production of testing compressors, gas
turbines, electric motors, together with all similar and associated equipment
shall not be a competitor of the Company or any of its Affiliates under
clause (x) above. For purposes of this paragraph (B), "Tangible Net Worth" for
any Person shall mean the total tangible assets of such Person and its
consolidated Subsidiaries, less the total liabilities of such Person and its
consolidated Subsidiaries, all determined in accordance with GAAP;
 
(C) Lessor Transferee shall (x) not be a "variable interest entity" under FIN 46
or (y) be a "variable interest entity" under FIN 46, provided that after giving
effect to such Transfer, the Company would not be the "primary beneficiary" of
such Lessor Transferee under FIN 46;
 
(D) such Transfer shall not (x) violate or cause the violation of any applicable
Laws, (y) cause any adverse change to any of the rights or obligations of any
other party under the Operative Documents or under applicable Law and (z) result
in there being more than one Lessor at any one time;
 
(E) the Lessor Transferee shall agree to all of the covenants and agreements
that the Lessor has provided to the Company and the Note Holders;
 
(F) the Lessor shall, simultaneously with the delivery of the notice set forth
in clause (A) above request the consent of the Majority Note Holders to the
assumption of the Lessor's obligations under the Notes, the Loan Agreement and
the other Operative Documents by the Lessor Transferee, which consent must be
received at least 30 days in advance of the closing date of such Transfer and
shall not be unreasonably withheld or delayed. If the Majority Note Holders
consent to such assumption, and the Company has not exercised its rights under
Section 6.04, on the closing date of such Transfer: (x) the Lessor Transferee
and the Lessor shall execute and deliver instruments reflecting an assignment
and assumption of the Lessor's rights and obligations under the Operative
Documents, which instruments shall be reasonably satisfactory to the Majority
Note Holders and the Company, (y) the Lessor and the Lessor Transferee shall
execute and deliver instruments reflecting a conveyance of the Lessor's right,
title and interest in the Property, subject to the Liens created under the
Operative Documents, which instruments shall be reasonably satisfactory to the
Majority Note Holders and the Company, and (z) the Lessor shall be released from
all of its obligations under the Operative Documents arising after the closing
date of such Transfer;
 
25

--------------------------------------------------------------------------------


 
(G) the Lessor Transferee and/or the Lessor shall pay all transaction costs and
expenses (including any transfer taxes) incurred in connection with the
Transfer; and
 
(H) the Lessor Transferee shall deliver to the Company, the Lessor and the Agent
an opinion of counsel as to the due authorization, execution, delivery, validity
and enforceability of the agreements and instruments referred to in paragraph
(F) above to which it is a party, in form and substance reasonably satisfactory
to the Company, the Lessor and the Agent; and
 
(I) the Lessor shall have obtained the prior written consent of the Port to such
Transfer.
 
(ii) Notwithstanding the provisions contained in Section 5.03(j)(i) above, the
Lessor shall have the right to Transfer its interest in the Property to any
Lessor Transferee (subject to the Company's rights under Section 6.04), if as a
result of, based on or in response to any introduction of, change in or
interpretation of any law, regulation, directive, guideline or request from any
Governmental Authority, (x) the Lessor reasonably determines that it can no
longer own the Property or any part thereof or (y) subject to the last paragraph
of this Section 5.03(j)(ii), the ownership of the Property by the Lessor
subjects the Lessor to any material cost, material expense, material liability
or an obligation to deposit a material amount of cash or a material amount of
cash collateral with any Person, it being understood and agreed that for
purposes of this clause (y), "material" shall mean material in relation to the
transactions contemplated by the Operative Documents and the amount of the
Commitments. Any Transfer pursuant to this Section 5.03(j)(ii) shall be referred
to as an "Involuntary Transfer". The Lessor may make an Involuntary Transfer of
its interest in the Property to a Lessor Transferee so long as the following
conditions are satisfied:
 
(A) the Lessor shall give the Company, the Agent and the Note Holders at
least 90 days' prior written notice of such Involuntary Transfer, or such
shorter notice if such Involuntary Transfer is required to be consummated by a
date which shall not permit the Lessor to comply with such 90 day notice
requirement, which notice shall set forth the identity of the Lessor Transferee,
a brief description of the Lessor Transferee and include any financial
information regarding the Lessor Transferee reasonably available to the Lessor
at such time;
 
(B) the Lessor Transferee shall (w) be a Person organized under the laws of
France or the United States of America, any State thereof or the District of
Columbia, (x) not be a competitor of the Company or any of its Affiliates
engaged in the liquefied natural gas business, (y) not be among the four largest
international manufacturers or distributors of testing compressors, gas
turbines, electric motors, together with all similar and associated equipment
and (z) not be a party (with adverse interests to the Company or any of its
Affiliates) to any pending or threatened litigation or arbitration (whether as
plaintiff or defendant) with, and not be attempting a hostile takeover of, the
Company or any of its Affiliates, provided that for the avoidance of doubt, a
leasing company, a finance company or other financial institution or subsidiary
of a financial institution which is in the business of financing and leasing
facilities for the production of testing compressors, gas turbines, electric
motors, together with all similar and associated equipment, shall not be a
competitor of the Company or any of its Affiliates under clause (x) above;
 
26

--------------------------------------------------------------------------------


 
(C) such Transfer shall not (x) violate or cause the violation of any applicable
Laws, (y) cause any adverse change to any of the rights or obligations of any
other party under the Operative Documents or under applicable Law and (z) result
in there being more than one Lessor at any one time;
 
(D) the Lessor Transferee shall agree to all of the covenants and agreements
that the Lessor has provided to the Company and the Note Holders;
 
(E) on the closing date of such Transfer: (x) the Lessor Transferee and the
Lessor shall execute and deliver instruments reflecting an assignment and
assumption of the Lessor's rights and obligations under the Operative Documents,
which instruments shall be reasonably satisfactory to the Majority Note Holders
and the Company, (y) the Lessor and the Lessor Transferee shall execute and
deliver instruments reflecting a conveyance of the Lessor's right, title and
interest in the Property, subject to the Liens created under the Operative
Documents, which instruments shall be reasonably satisfactory to the Majority
Note Holders and the Company, and (z) and the Lessor shall be released from all
of its obligations under the Operative Documents arising after the closing date
of such Transfer;
 
(F) each of the Lessor Transferee, the Lessor and the Company shall be
responsible for its own transaction costs and expenses incurred in connection
with such Involuntary Transfer;
 
(G) the Lessor Transferee shall deliver to the Company, the Lessor and the Agent
an opinion of counsel as to the due authorization, execution, delivery, validity
and enforceability of the agreements and instruments referred to in paragraph
(E) above to which it is a party, in form and substance reasonably satisfactory
to the Company, the Lessor and the Agent; and
 
(H) The Lessor shall have obtained the prior written consent of the Port to such
Transfer.
 
In connection with any Involuntary Transfer the Lessor agrees to reasonably
cooperate with the Company such that such Involuntary Transfer is to a Lessor
Transferee that is (x) not a "variable interest entity" under FIN 46 or (y) a
"variable interest entity" under FIN 46, provided that after giving effect to
such Involuntary Transfer, the Company would not be the "primary beneficiary" of
such Lessor Transferee under FIN 46. The Lessor's agreement to reasonably
cooperate with the Company as provided in the immediately preceding sentence
shall in no way constitute a requirement that an Involuntary Transfer must be
made to a Lessor Transferee that satisfies (x) or (y) of the immediately
preceding sentence. In addition, the Company and the Note Holders agree to
reasonably cooperate with the Lessor in connection with an Involuntary Transfer.
 
27

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing provisions of this Section 5.03(j)(ii), in the
event that (1) the Lessor shall have provided notice that it intends to make an
Involuntary Transfer solely as a result of an event or events giving rise to the
existence of one or more of the conditions set forth in clause (y) of paragraph
(ii) above, (2) the Debt Rating shall be at Rating Level I, Rating Level II or
Rating Level III, and (3) the Guarantor shall have provided a written agreement,
in form and substance reasonably satisfactory to the Lessor, indemnifying the
Lessor with respect to the conditions set forth in clause (y) of paragraph
(ii) above resulting from the event or events which gave rise to the notice
referenced in clause (1) of this paragraph, then the Lessor shall not Transfer
the Property pursuant to this Section 5.03(j)(ii) as a result of the occurrence
of the event or events which gave rise to the delivery of the notice referenced
in clause (1) above.
 
(iii) If an Event of Default or Unwind Event has occurred and is continuing,
then, except as set forth in Section 6.02(g), there shall be no limitation or
restriction whatsoever on the Lessor's right to Transfer its interest in the
Property, including any limitation with respect to the Lessor Transferee.
 
Section 5.04. Taxes.
 
(a) Payments Free and Clear. Except as provided in the second sentence of this
Section 5.04(a), all payments to or for the benefit of the Agent, the Lessor or
the Note Holders under the Operative Documents (including payments of Fixed Rent
and Additional Rent under the Lease, payments of principal and interest under
the Notes and payments of the Investments and Distributions) shall be made free
and clear of and without deduction for any and all present or future Charges. If
the Company, the Agent, the Lessor, the Guarantor or any other Person
("Applicable Payor") shall be required by Law to deduct any Charges from or in
respect of any amounts payable under this Agreement or any other Operative
Document to or for the benefit of a Note Holder, the Agent, or the Lessor
("Applicable Payee"), (A) the amounts payable by such Applicable Payor (as rent,
interest or otherwise) shall be increased by the amount necessary so that after
making all such required deductions (including deductions applicable to
additional sums payable under this Section 5.04) the Applicable Payee shall
receive an amount equal to the sum it would have received had no such deductions
been made, (B) the Applicable Payor shall make such deductions and (C) the
Applicable Payor shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with all applicable
Laws. The Company will indemnify, subject to the Construction Period Funding
Requirement, each Indemnified Party on an After Tax Basis on demand for the full
amount of any sums paid by such Indemnified Party pursuant to clause (A) of the
second sentence of this Section 5.04(a) and any such liability the Indemnified
Party may incur or be required to pay. Any payment pursuant to this
indemnification shall be made upon demand by the Indemnified Party.
 
28

--------------------------------------------------------------------------------


 
(b) Other Taxes. Subject to the Construction Period Funding Requirement, in
addition, the Company shall timely pay any present or future transfer, stamp,
license, value added, goods and services, sales, use or documentary Taxes,
excise Taxes or any other property, transfer, transfer gains or recording,
publication or filing Taxes, or any other Taxes in the nature of the foregoing
imposed by any Governmental Authority which arise directly or indirectly from
(i) the acquisition, ownership, operation, construction, occupancy, possession,
use, non-use, mortgaging, financing, leasing, subleasing, or disposition or
condition of the Property, or any other property or rights conveyed to the
Lessor; (ii) any payment made under the Operative Documents; (iii) the
execution, delivery or registration of, or otherwise with respect to the
Operative Documents; (iv) the conveyance or transfer of the Property (or any
part thereof) in compliance with any requirement of the Operative Documents;
(v) the recording of any mortgage, deed of trust, financing statement or other
collateral security document in any jurisdiction; or (vi) the transactions
contemplated by any of the Operative Documents (collectively, the "Other
Taxes"); provided, however, that Other Taxes shall not include (x) any such
Taxes imposed or payable by a Lessor Party to the extent such Taxes would not
have been imposed but for a breach by the Lessor Party or any Affiliate thereof
of any representations, warranties or covenants set forth in the Operative
Documents (unless such breach is caused by the Company's breach of its
representations, warranties or covenants set forth in the Operative Documents);
(y) any such Taxes imposed against or payable by a Lessor Party resulting from,
or that would not have been imposed but for, the gross negligence or willful
misconduct of such Lessor Party; or (z) any Tax imposed against or payable by a
Lessor Party as a result of the failure of such Lessor Party to file any report,
return or statement on a timely basis and to pay any Tax indicated as being due
and payable on such report, return or statement, other than any withholding Tax
or other Tax which may be paid by the Company directly except to the extent
attributable to (A) the Company's failure to satisfy its obligations under
Section 5.04(i) hereof or (B) the Company's failure to make any payment in
respect of such Tax in accordance with the provisions of this Section 5.04.
 
(c) Indemnification. Subject to the Construction Period Funding Requirement, the
Company shall pay and indemnify, defend and hold harmless each Indemnified Party
on an After Tax Basis from and against the full amount of all Charges (including
Other Charges) required to be paid by such Indemnified Party on its behalf or on
behalf of any other Person, and such liability, arising therefrom or with
respect thereto (including from any obligation to file any Tax return, report or
statement with respect to any such Charges and any liability the Indemnified
Party may incur or be required to pay pursuant to Section 9.26), whether or not
such Charges were correctly or legally asserted. Notwithstanding the foregoing,
the aggregate liability of the Company under this indemnity, this Agreement and
the other Operative Documents during the Construction Period shall never exceed,
in the aggregate, the Residual Value Amount, except if such liability arose as a
result of a Fully Indemnifiable Event. Any payment pursuant to this
indemnification shall be made upon demand by the Indemnified Party.
 
(d) Receipt. Within fifteen (15) days after the date of any deduction of any
Charges, the Applicable Payor shall furnish to the Applicable Payee, the Lessor
and the Agent the original or a certified copy of a receipt or other
documentation evidencing payment thereof as is reasonably acceptable to such
Applicable Payee.
 
29

--------------------------------------------------------------------------------


 
(e) Withholdings Tax Exemption. Notwithstanding anything to the contrary above
in this Section 5.04 or elsewhere herein or in any of the other Operative
Documents, each Applicable Payor shall be entitled to the extent it is required
to do so by Law, to deduct income or other similar Taxes imposed by the United
States of America from amounts payable hereunder or under the other Operative
Documents for the account of any Applicable Payee except to the extent, if
applicable, said Applicable Payee has timely filed with the Agent or the
appropriate party (who shall then promptly forward the same to the Company and
the Lessor) Prescribed Forms for the applicable year indicating that deduction
or withholding of such Taxes is not required or is reduced as a result of the
filing of such Prescribed Forms. If the Applicable Payor shall so deduct or
withhold any such Taxes, it shall provide a statement to the Applicable Payee
setting forth the amount of such Taxes as deducted or withheld, the applicable
rate and any other information or documentation which such Person may reasonably
request for enabling such Person to obtain any allowable credits or deductions
for the Taxes so deducted or withheld in the jurisdiction or jurisdictions in
which such Person is subject to Taxes. In accepting and carrying out its duties
with respect to withholding Taxes pursuant to this Section 5.04(e), the Lessor
shall act as the duly authorized agent of the Company under the withholding
provisions of Chapter 3 of the Code. The Company shall file notice of such
appointment with the Director of Foreign Operations District of the Internal
Revenue Service in accordance with Treas. Reg. §1.1441-7(b). Such agency shall
terminate in the event that Laws are amended so as to release Company of the
obligation to withhold Taxes with respect to payments made by the Company under
the Lease and in any event upon termination or expiration of the Lease.
 
(f) Determinations. The determination of all Charges to be paid or indemnified
against by the Company under this Section 5.04 shall be made (in good faith) by
the affected Applicable Payee and shall be accompanied by a certification of the
Applicable Payee as to the amount requested and the basis for determination
thereof. Such determination shall state with reasonable clarity and detail the
basis for such determination and shall, absent manifest error, be final,
conclusive and binding on the Company. In no event shall the Company in
connection with this Section 5.04 or for any other purpose whatsoever under any
Operative Document have any right to examine any Tax return or related books and
records of any Applicable Payee.
 
30

--------------------------------------------------------------------------------


 
(g) Payments. Any Charges indemnifiable under this Section 5.04 or Section 9.26
shall be paid directly when due to the applicable taxing authority if direct
payment is practicable and permitted. If direct payment to the applicable taxing
authority is not permitted or is otherwise not made, any amount payable pursuant
to Section 5.04 or Section 9.26 shall be paid within thirty (30) days after
receipt of a written demand therefor, accompanied by a written statement
describing in reasonable detail the amount so payable, but not before three
Business Days prior to the date that the relevant Taxes are due. Any payments
made pursuant to this Section 5.04 or Section 9.26 shall be made directly to the
Indemnified Party or Lessor Party entitled thereto in immediately available
funds at such bank or to such account as specified by such Person in written
directions to the Company, or, if no such direction shall have been given, by
check of the Company payable to the order of such Person by certified mail,
postage prepaid at its address as set forth in this Agreement. Upon the request
of any Person with respect to a Tax that the Company is required to pay, the
Company shall furnish to such Person the original or a true and complete copy of
a receipt for the Company's payment of such Tax or such other evidence of
payment as is reasonably acceptable to such Person.
 
(h) Contests. If any claim shall be made against any Indemnified Party or Lessor
Party or if any proceeding shall be commenced against any Indemnified Party or
Lessor Party (including a written notice of such proceeding) for any Tax as to
which there may be an indemnity obligation pursuant to this Section 5.04 or
Section 9.26, such Indemnified Party or Lessor Party shall promptly (and in any
event, within thirty (30) days) notify the Company in writing (provided that
failure to so notify the Company within thirty (30) days shall not alter the
Indemnified Party's or Lessor Party's rights under this Section 5.04 or
Section 9.26, except to the extent such failure precludes or materially
adversely affects the ability to conduct a contest of any indemnified Taxes) and
shall not take any action with respect to such claim, proceeding or Tax without
the written consent of the Company (such consent not to be unreasonably withheld
or unreasonably delayed) for thirty (30) days after the receipt of such notice
by the Company; provided, however, that in the case of any such claim or
proceeding, if such Indemnified Party or Lessor Party shall be required by law
or regulation to take action prior to the end of such 30-day period, such
Indemnified Party or Lessor Party shall in such notice to the Company, so inform
the Company, and such Indemnified Party or Lessor Party shall not take any
action with respect to such claim, proceeding or Tax without the consent of the
Company (such consent not to be unreasonably withheld or unreasonably delayed)
for ten (10) days after the receipt of such notice by the Company unless such
Indemnified Party or Lessor Party shall be required by law or regulation to take
action prior to the end of such 10-day period.
 
31

--------------------------------------------------------------------------------


 
The Company shall be entitled for a period of thirty (30) days from receipt of
such notice from the Indemnified Party or Lessor Party (or such shorter period
as the Indemnified Party or Lessor Party has notified the Company is required by
law or regulation for the Indemnified Party or Lessor Party to commence such
contest), to request in writing that the Indemnified Party or Lessor Party
contest the imposition of such Tax, at the Company's sole cost and expense. If
(x) such contest can be pursued in the name of the Company and independently
from any other proceeding involving a Tax liability of such Indemnified Party or
Lessor Party for which the Company has not agreed to indemnify such Indemnified
Party or Lessor Party, (y) such contest must be pursued in the name of such
Indemnified Party or Lessor Party, but can be pursued independently from any
other proceeding involving a Tax liability of such Indemnified Party or Lessor
Party for which the Company has not agreed to indemnify such Indemnified Party
or Lessor Party or (z) such Indemnified Party or Lessor Party so requests, then
the Company shall be permitted to control the contest of such claim, provided,
that by taking control of the contest, the Company acknowledges that it is
responsible for the Tax ultimately determined to be due by reason of such claim,
provided further that in the case of a contest described in clause (x), (y) or
(z), if such Indemnified Party or Lessor Party reasonably determines in good
faith that such contest by the Company could have a material adverse impact on
the business or operations of such Indemnified Party or Lessor Party and
provides a written explanation to the Company of such determination, such
Indemnified Party or Lessor Party may elect to control or reassert control of
the contest, and provided further, that in determining the application of
clauses (x) and (y) of this sentence, such Indemnified Party or Lessor Party
shall take any and all reasonable steps to segregate claims for any Taxes for
which the Company indemnifies hereunder from Taxes for which the Company is not
obligated to indemnify hereunder, so that the Company can control the contest of
the former. In all other claims requested to be contested by the Company, the
Indemnified Party or Lessor Party shall control the contest of such claim and
shall conduct such contest in good faith. In no event shall the Company be
permitted to contest (or the Indemnified Party or Lessor Party be required to
contest) any claim (A) if such Indemnified Party or Lessor Party provides the
Company with a legal opinion of independent counsel that such action, suit or
proceeding involves a material risk of imposition of criminal liability or could
involve a material risk of the sale, forfeiture or loss of, or the creation of
any Lien (other than a Permitted Lien) on the Property or any part of any
thereof unless the Company shall have posted and maintained a bond or other
security reasonably satisfactory to the relevant the Indemnified Party or Lessor
Party in respect to such risk, (B) if an Event of Default has occurred and is
continuing, unless the Company shall have posted and maintained a bond or other
security satisfactory to the relevant Indemnified Party or Lessor Party in
respect of the Taxes subject to such claim and any and all expenses for which
the Company is responsible hereunder reasonably foreseeable in connection with
the contest of such claim, (C) unless the Company shall have agreed in writing
to pay and shall pay to the relevant Indemnified Party or Lessor Party within
thirty (30) days of receipt of written demand therefor all reasonable
out-of-pocket costs, losses and expenses that such Indemnified Party or Lessor
Party may incur in connection with contesting such Tax including all reasonable
legal, accounting and investigatory fees and disbursements, or (D) if such
contest shall involve the payment of the Tax prior to the contest, unless the
Company shall provide to the Indemnified Party or Lessor Party an interest-free
advance in an amount equal to the Tax that the Indemnified Party or Lessor Party
is required to pay (with no additional net after-tax costs (including Taxes) to
such Indemnified Party or Lessor Party). In addition, for the Indemnified Party
or Lessor Party controlled contests and claims contested in the name of the
Indemnified Party or Lessor Party in a public forum, no contest shall be
required (A) unless the amount of the potential indemnity (taking into account
all similar or logically related claims that have been or could be raised in any
audit involving such Indemnified Party or Lessor Party with respect to any
period for which there may be an indemnity obligation under this Section 5.04 or
Section 9.26) exceeds $75,000 and (B) unless, if requested by the Indemnified
Party or Lessor Party, the Company shall have provided to the Indemnified Party
or Lessor Party an opinion of independent tax counsel selected by the Company
and reasonably acceptable to such Indemnified Party or Lessor Party, that a
reasonable basis exists to contest such claim. In no event shall an Indemnified
Party or Lessor Party be required to appeal an adverse judicial determination to
the United States Supreme Court.
 
The party conducting the contest shall consult in good faith with the other
party and its counsel with respect to the contest of such claim for Taxes (or
claim for refund) but the decisions regarding what actions are to be taken shall
be made by the controlling party in its sole judgment, provided, however, that
if the Indemnified Party or Lessor Party is the controlling party and the
Company recommends the acceptance of a settlement offer made by the relevant
Governmental Authority and the Indemnified Party or Lessor Party rejects such
settlement offer, then the amount for which the Company will be required to
indemnify the Indemnified Party or Lessor Party with respect to the Taxes
subject to such offer shall not exceed the amount which it would have owed if
such settlement offer had been accepted. In addition, the controlling party
shall keep the noncontrolling party and its counsel reasonably informed as to
the progress of the contest, and shall provide the noncontrolling party and its
counsel with a copy of (or appropriate excerpts from) any reports or claims
issued by the relevant auditing agent or taxing authority to the controlling
party thereof, in connection with such claim or the contest thereof.
 
32

--------------------------------------------------------------------------------


 
The Indemnified Party or Lessor Party shall supply the Company with such
information and documents (or relevant portions thereof) reasonably requested by
the Company as are necessary or advisable for the Company to participate in any
action, suit or proceeding to the extent permitted by this Section 5.04(h) and
the Company shall promptly reimburse such Indemnified Party or Lessor Party for
the reasonable expenses of supplying such information or documents; provided,
however, that the Indemnified Party or Lessor Party shall not be required to
provide to the Company copies of its tax returns or any other information,
documentation or materials that it deems to be confidential or proprietary. No
Indemnified Party or Lessor Party shall enter into any settlement or other
compromise or fail to appeal an adverse ruling with respect to any claim which
is entitled to be indemnified under this Section 5.04 or Section 9.26 (and with
respect to which contest is required under this Section 5.04(h)) without the
prior written consent of the Company (such consent not to be unreasonably
withheld), unless the Indemnified Party or Lessor Party waives its right to be
indemnified under this Section 5.04 or Section 9.26 with respect to such claim.
 
Notwithstanding anything contained herein to the contrary, the Indemnified Party
or Lessor Party will not be required to contest (and the Company shall not be
permitted to contest) a claim with respect to the imposition of any Tax if
(i) the Indemnified Party or Lessor Party shall waive its right to
indemnification under this Section 5.04 or Section 9.26 with respect to such
claim (and any claim with respect to such year or any other taxable year the
contest of which is materially adversely affected as a result of such waiver) or
(ii) such Tax is the sole result of a claim of a continuing and consistent
nature, which claim has previously been resolved against the relevant
Indemnified Party or Lessor Party (unless a change in Law or facts has occurred
since such prior adverse resolution and the Company provides an opinion of
independent tax counsel reasonably acceptable to the Indemnified Party or Lessor
Party to the effect that it is more likely than not that such change in Law or
facts will result in a favorable resolution of the claim at issue).
 
(i) Reports. In the case of any report, return or statement (other than a
report, return or statement that is filed by the Company with respect to both
activities not contemplated by the Operative Documents and activities
contemplated by the Operative Documents, which shall be filed by the Company
without notice to the Indemnified Party or Lessor Party) required to be filed
with respect to any Taxes that are subject to indemnification under this
Section 5.04 or Section 9.26, the Company shall promptly notify the applicable
Indemnified Party or Lessor Party of such requirement and, at the Lessee's
expense (i) if the Lessee is permitted (unless otherwise requested by such
Indemnified Party or Lessor Party) by Applicable Law, timely file such report,
return or statement in its own name or (ii) if such report, return or statement
is required to be in the name of or filed by such Indemnified Party or Lessor
Party or such Indemnified Party or Lessor Party otherwise requests that such
report, return or statement be filed by such Indemnified Party or Lessor Party,
timely prepare such report, return or statement in such manner as shall be
satisfactory to such Indemnified Party or Lessor Party and send the same to such
Indemnified Party or Lessor Party for filing no later than fifteen (15) days
prior to the due date therefore. In any case in which such Indemnified Party or
Lessor Party will file any such report, return or statement, the Company shall,
upon written request of such Indemnified Party or Lessor Party, provide such
Indemnified Party or Lessor Party with such information as is reasonably
necessary to allow such Indemnified Party or Lessor Party to file such report,
return or statement.
 
33

--------------------------------------------------------------------------------


 
(j) Refunds. If any Indemnified Party or Lessor Party determines, in its sole
discretion, that it has actually and finally received a refund or credit of any
Charges or Other Taxes paid or reimbursed pursuant to Section 5.04 or
Section 9.26 that it would otherwise not have obtained, and that would result in
the total payments under Section 5.04 or Section 9.26 exceeding the amount
necessary to make such Indemnified Party or Lessor Party whole, such Indemnified
Party shall pay to the Lessee or such Lessor Party shall pay to the Indemnified
Party which in turn will pay to the Lessee, with reasonable promptness following
the date on which it actually receives such refund or credit, an amount equal to
the lesser of the amount of such refund or credit or the amount of such excess,
in each case net of all out-of-pocket expenses in securing such refund or
credit.
 
(k) Survival. Without prejudice to the survival of any other agreement of the
Company hereunder, the agreements and obligations of the Company contained in
this Section 5.04 and in Section 5.05 shall survive the payment in full of the
principal of and interest on the Notes and the Investments and Distributions
thereon.
 
(l) Defined Terms. As used in this Section 5.04, the terms "Charges",
"Indemnified Party", "Other Charges" and "Lessor Party" shall have the meanings
set forth in Appendix A hereto and in Appendix A to the Original Participation
Agreement.
 
Section 5.05. Nature of Transaction.
 
(a) Characterization. It is the intent of the Company that the Lease will be
treated as an operating lease for accounting purposes. It is the intent of the
Company and each Lessor Party and the Company and each Lessor Party agree that
for all U.S. tax purposes, the Lease and other Operative Documents shall be
treated as the repayment and security provisions of a loan by each Lessor Party
to the Company and that the Company will be treated as the legal and beneficial
owner of the Property entitled to cost recovery deductions and all other tax
benefits attributable to the ownership of the Property and all payments of
Permitted Lease Balance, Termination Value, Residual Value Amount, Fixed Rent
and Additional Rent during the Lease Term shall be treated as payments of
interest and principal. Further, for purposes of bankruptcy and secured party
enforcement purposes, the parties hereto intend that (i) the Lease and the other
Operative Documents shall be treated as the repayment and security provisions of
a loan to the Company and (ii) all payments of Permitted Lease Balance,
Termination Value, Residual Value Amount, Fixed Rent and Additional Rent to the
extent payable hereunder or under any other Operative Document shall be treated
as payments of principal, interest and other amounts owing with respect to such
loan, respectively. In the event that the transactions contemplated by the
Operative Documents are not treated for tax and accounting purposes in a manner
consistent with the intent of the parties as described in this Section 5.05(a),
then, at the Company's reasonable request and at its sole cost and expense, each
of the parties hereto hereby agrees that it shall reasonably cooperate with the
Company to amend the Operative Documents to accomplish such intended treatment;
provided that no amendments to the Operative Documents shall be entered into in
connection with this provision if such amendments would in any way adversely
affect any of such Person's rights or interests in the Property or any Operative
Document, or cause any such Person to incur any additional risks or to incur any
additional costs or expenses not otherwise satisfactorily indemnified by the
Company.
 
34

--------------------------------------------------------------------------------


 
(b) Reporting and Other Actions by the Company. The Company agrees that, unless
compelled, in its reasonable opinion, by action of a Governmental Authority
(i) neither it nor any of its Affiliates (whether or not consolidated or
combined returns are filed with such Affiliates for federal, foreign, state or
local Tax purposes) will at any time take any action, directly or indirectly, or
file any return or other document inconsistent with the intended treatment
described in Section 5.05(a), and (ii) it and its Affiliates will file such
returns, maintain such records, take such actions and execute such documents (as
reasonably requested by the Lessor, the Agent or the Note Holders from time to
time) as may be appropriate to facilitate the realization of such intended
treatment.
 
(c) Reporting and Other Actions by the Indemnified Party and Lessor Parties.
Each of the Indemnified Parties and Lessor Parties agrees that, unless
compelled, in its reasonable opinion, by action of a Governmental Authority
(i) neither it nor any of its Affiliates (whether or not consolidated or
combined returns are filed with such Affiliate for federal, foreign, state or
local Tax purposes) will at any time take any action, directly or indirectly, or
file any return or other document claiming, or asserting that it is entitled to,
the Tax benefits, deductions or credits which, pursuant to the intended Tax
treatment described in Section 5.05(a), would otherwise be claimed or claimable
by the Company, and (ii) it and its Affiliates will file such returns, maintain
such records, take such actions, and execute such documents (as reasonably
requested by the Company from time to time) as may be appropriate (in the
reasonable judgment of the Lessor, the Agent or the applicable Note Holder) to
facilitate the realization of, and as shall be consistent with, such intended
income Tax treatment; provided that none of the Lessor, any Lessor Party or any
of its Affiliates shall be required to (A) take any action which it reasonably
believes would be disadvantageous to it or (B) disclose any portion of any Tax
return. If any such filing, maintenance, action or execution requested by the
Company would result in any additional Tax liability payable by the Indemnified
Party, or could reasonably be expected to result in liability payable by it,
other than liability ordinarily related to the intended Tax treatment described
in Section 5.05(a), then the Company will provide an indemnity against such
unrelated Tax liability and any liability such Indemnified Party may incur or be
required to pay pursuant to Section 9.26(b) satisfactory to such Indemnified
Party, in its sole opinion, exercised reasonably and in good faith.
 
35

--------------------------------------------------------------------------------


 
Section 5.06. Sharing of Payments, Etc.
 
(a) If any Note Holder shall obtain any payment (whether voluntary or
involuntary), on account of the Notes held by it (other than on account of
Additional Costs, the provisions of Section 5.03, 5.04 or any indemnification
provision contained in the Operative Documents), in excess of its ratable share
of payments on account of the Notes obtained by all the Note Holders and the
Investments made by the Lessor, such Note Holder shall forthwith purchase from
the other Note Holders or the Lessor (as the case may be) such participations in
the Notes or Investments held or made by them as shall be necessary to cause
such purchasing Note Holder to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Note Holder, such purchase from each
Note Holder or the Lessor (as the case may be) shall be rescinded and each Note
Holder or the Lessor (as the case may be) shall repay to the purchasing Note
Holder the purchase price to the extent of such Note Holder's or the Lessor's
(as the case may be) ratable share (according to the proportion of (i) the
amount of the participation purchased from such Note Holder or the Lessor (as
the case may be) as a result of such excess payment to (ii) the total amount of
the participations purchased in respect of such excess payment) of such recovery
together with an amount equal to such Note Holder's or the Lessor's (as the case
may be) ratable share (according to the proportion of (A) the amount of such
Note Holder's or Lessor's (as the case may be) required repayment to (B) the
total amount so recovered from the purchasing Note Holder) of any interest or
other amounts paid or payable by the purchasing Note Holders in respect of the
total amount so recovered. Notwithstanding that such Note Holders shall have
purchased a participation in such Notes or the Investment, the purchasing Note
Holder shall be deemed to have acquired the voting rights under such Notes or
the Investment to the extent of, and for the duration of, such participation, as
if such Note Holder shall have been an Assignee thereof.
 
(b) If the Lessor shall obtain any payment (whether voluntary or involuntary) on
the account of the Investments made by it (other than on account of Additional
Costs, the provisions of Section 5.03, 5.04 or any indemnification provision
contained in the Operative Documents), in excess of its ratable share of
payments on account of the Investments made by the Lessor and the Notes held by
all the Note Holders, then the Lessor shall remit such excess amount to the
Agent for application to the Note Holders such that the Note Holders and the
Lessor shall have received its ratable share of such payments.
 
Section 5.07. Maturity Date Extension.
 
(a) Procedures.
 
(i) Pursuant to Section 3.02 of the Lease, so long as no Default under
Section 6.01(a), 6.01(d)(i) (with respect to Section 7(b) of the Guaranty) or
Section 6.01(e) or no Event of Default or Unwind Event shall have occurred and
be continuing, at the time the Company, as Lessee, delivers the Extension
Request and such request is timely made pursuant to Section 3.02 of the Lease,
the Company may request that the Lessor, the Agent and the Note Holders extend
the Lease and the related financing (represented by the Notes and the
Investments) for the Extension Term (such request by the Company is herein
called the "Extension Request"). Each Note Holder and the Lessor shall have
thirty (30) days from receipt of such request to inform the Agent whether such
Person, in its sole and absolute discretion, agrees to the Extension Request.
Failure of any such Person to indicate its acceptance or rejection by such time
shall be deemed to constitute such Person's rejection thereof. If any Note
Holder (a "Non-Accepting Holder") rejects (or is deemed to have rejected) the
Extension Term, the Agent, at the request of the Company, shall have the right
to cause such Non-Accepting Holder to transfer its interests under the Operative
Documents to any other Note Holder that has agreed to the Extension Term or to a
replacement Note Holder, which would be an Eligible Assignee hereunder. Existing
Note Holders shall be offered the right, but shall not be required, to acquire a
pro rata share of the Non-Accepting Holders' interests. Any such transfer shall
be made pursuant to an Assignment and Acceptance executed by the Non-Accepting
Holder and the Eligible Assignee. The date of transfer shall be the
then-existing Maturity Date. If any Note Holder rejects the Extension Request
and the Agent has been unable to locate a transferee of such Note Holder's or
Note Holders' interests under the Operative Documents at least by the date which
is ten (10) months prior to the then-existing Maturity Date, or if the Lessor
rejects the Extension Request, then the Maturity Date shall not be extended or
changed.
 
36

--------------------------------------------------------------------------------


 
(ii) If the Company shall have made the Extension Request and at any time during
the sixty (60) day period ending on the commencement date of the Extension Term
an Event of Default or Unwind Event shall have occurred, then the Company's
rights under this Section 5.07 shall automatically terminate, the Company shall
not be entitled to the requested Extension Term and the Company shall be deemed
to have elected to proceed under Section 6.06(a).
 
(b) General. The Company hereby agrees to pay all reasonable and properly
documented costs and expenses (including reasonable and properly documented
legal fees and expenses) incurred by the Lessor, the Agent and the Note Holders
in connection with the provisions of this Section 5.07, including the costs of
documenting such transfer; provided that, except as otherwise agreed as between
the Company and the Eligible Assignee, the Eligible Assignee shall be obligated
to pay all of its costs and expenses incurred in connection with any transfer to
such Assignee, including any fees payable in connection therewith.
 
ARTICLE VI
 
EVENTS OF DEFAULT; REMEDIES;
UNWIND EVENT; NON-PERFORMANCE EVENTS;
OPTIONS UPON EXPIRATION; TERMINATION PAYMENTS
 
Section 6.01. Events of Default. If one or more of the following events shall
have occurred and be continuing, it shall constitute an "Event of Default"
hereunder (unless such event or events constitute an "Unwind Event" pursuant to
and in accordance with Section 6.03, in which case such event or events shall be
subject to the provisions of Section 6.03):
 
(a) the Company shall fail to pay to the Lessor (i) the Permitted Lease Balance,
the Termination Value or the Residual Value Amount on the date on which payment
thereof is due, or (ii) Fixed Rent or any Additional Rent payable by the Lessee
or the Company under the Operative Documents within seven (7) days after the
date on which such payment is due or after demand therefor if payment is due on
demand;
 
(b) (i) any representation or warranty made or deemed made by the Guarantor in
any Operative Document to which the Guarantor is a party or in any certificate,
document or financial or other statement furnished at any time under or in
connection with any Operative Document shall prove to have been false or
misleading in any material respect on or as of the date made or deemed made or
(ii) any representation or warranty made or deemed made by the Company in any
Operative Document to which the Company is a party or in any certificate,
document or financial or other statement furnished at any time under or in
connection with any Operative Document shall prove to have been false or
misleading in any material respect on or as of the date made or deemed made;
 
37

--------------------------------------------------------------------------------


 
(c) default shall be made in the due observance or performance by the Company of
any term, covenant or agreement contained in Section 4.01(d);
 
(d) (i) the Guarantor shall fail to observe or perform any term, covenant, or
agreement to be observed or performed by it in any Operative Document to which
it is a party other than those referred to elsewhere in this Section 6.01, and
such failure shall continue unremedied for thirty (30) days after written notice
by the Lessor or the Agent to the Guarantor of such failure or (ii) the Company
shall fail to observe or perform any term, covenant, or agreement to be observed
or performed by it in any Operative Document to which it is a party (other than
those referred to in the other subsections of this Section 6.01), and such
failure shall continue unremedied for thirty (30) days after written notice by
the Lessor or the Agent to the Company of such failure;
 
(e) (i) the Guarantor shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or the Guarantor shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Guarantor any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against the Guarantor any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) the Guarantor shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) the Guarantor shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due;
 
(f) (i) the Company is unable or admits its inability to pay its debts as they
fall due, suspends making payments on any of its debts or, by reason of actual
or anticipated financial difficulties, commences negotiations with one or more
of its creditors with a view to rescheduling any of its indebtedness; or (ii)
the Company is in a state of cessation des paiements, or the Company becomes
insolvent for the purpose of any insolvency law; or (iii) a moratorium is
declared in respect of any indebtedness of the Company;
 
38

--------------------------------------------------------------------------------


 
(g) (i) any corporate action, legal proceedings or other procedure or step is
taken in relation to: (w) a moratorium of any indebtedness in excess of
$2,500,000, winding-up, dissolution, administration or reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) of the Company, or
the suspension of payments in connection therewith; (x) a composition,
compromise, assignment or arrangement with any creditor of the Company in
respect of any Debt of the Company in excess of $5,000,000; (y) the appointment
of a liquidator, receiver, administrator, administrative receiver, compulsory
manager or other similar officer in respect of the Company or any of the assets
of the Company; or (ii) any analogous procedure or step is taken in any
jurisdiction; or (iii) the Company commences proceedings for conciliation in
accordance with articles L.611-4 to L.611-15 of the French Code de Commerce; or
(iv) a judgement for sauvegarde, redressement judiciaire or liquidation
judiciaire is entered in relation to the Company under articles L.620-1 to
L.670-8 of the French Code de Commerce.
 
(h) Any of the enforcement proceedings provided for in French law no.91-650 of
9 July 1991, or any expropriation, attachment, sequestration, distress or
execution affects any asset or assets of the Company having an aggregate value
of €5,000,000 and is not discharged within 30 days.
 
(i) an event of default as defined in any mortgage, indenture or instrument
under which there may be issued, or by which there may be secured or evidenced,
any Debt of the Company or the Guarantor (other than any such Debt owed to any
Note Holder or the Lessor or an affiliate of any Note Holder or the Lessor if
such event of default shall relate solely to a restriction on Margin Stock),
whether such Debt now exists or shall hereafter be created, shall happen and
shall result in Debt of the Company or the Guarantor in excess of $50,000,000
principal amount becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable, and such declaration shall not
be rescinded or annulled, or the Company or the Guarantor shall fail to pay at
maturity (or within five (5) calendar days after maturity) Debt of the Company
or the Guarantor, as applicable, in excess of $50,000,000 principal amount;
 
(j) a Material Plan shall fail to maintain the minimum finding standards
required by Section 412 of the Code for any plan year or a waiver of such
standard is sought or granted under Section 412(d), or a Material Plan is, shall
have been or will be terminated or the subject of termination proceedings under
ERISA, or the Guarantor or any of its Subsidiaries or any ERISA Affiliate has
incurred or will incur a liability to or on account of a Material Plan under
Sections 4062, 4063 or 4064 of ERISA, and there shall result from any such event
either a liability or a material risk of incurring a liability to the PBGC or a
Material Plan (or a related trust) which will have a material adverse effect
upon the business, operations or the condition (financial or otherwise) of the
Guarantor and its Subsidiaries, taken as a whole;
 
39

--------------------------------------------------------------------------------


 
(k) the Guarantor or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred withdrawal liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans in connection with withdrawal
liabilities (determined as of the date of such notification), will have a
material adverse effect upon the business, operations or the condition
(financial or otherwise) of the Guarantor and its Subsidiaries, taken as a
whole;
 
(l) any pension scheme operated by or maintained for the benefit of members or
employees of the Company fails to be funded to the extent required by law or
otherwise fails to comply in all material respects with the requirements of any
law applicable in the jurisdiction in which the relevant pension scheme is
maintained, or the Company takes any action or omits to take any action in
relation to any such pension scheme, in each case, where failure to do so could
reasonably be expected to have a material adverse effect upon the business,
operations or the condition (financial or otherwise) of the Company.
 
(m) the Company shall fail to comply with the Return Conditions as of such date
on which the Return Conditions are required to be satisfied;
 
(n) the Company shall not have delivered to the Agent and the Lessor, on or
prior to the Date Certain, a Completion Certificate and the other conditions set
forth in Section 2.04 shall not have been satisfied by such date;
 
(o) the Company shall fail to comply with any Insurance Requirement;
 
(p) any Operative Document or any obligation of the Company or the Guarantor
thereunder shall be revoked or repudiated by the Company in any respect or
attempted to be revoked or repudiated by the Company or the Guarantor in any
respect or any Operative Document shall cease to be the legal, valid, binding
and enforceable obligation of the Company or the Guarantor (as applicable); or
 
(q) except as a result of any sales, transfers or releases effected in
accordance with the terms of the Operative Documents, the Lessor or the Agent,
as applicable, shall cease for any reason, other than directly as a result of
their own or any other Lessor Group member's actions or omissions, (x) to have a
Lien on, the Property, superior and prior to the rights of all third Persons and
subject to no other Liens, except Permitted Encumbrances and Lessor Liens, or
(y) to have a valid sub-leasehold interest in the Land (or any part thereof), or
(z) to have unencumbered title to the Facility for any reason whatsoever,
subject to Permitted Encumbrances and Lessor Liens.
 
The Agent shall promptly notify the Company in writing, with a copy to the Note
Holders and the Lessor, of the occurrence of a Default or an Event of Default
with respect to which it has actual knowledge (including by way of receipt by
the Agent of notice from any Note Holder or the Lessor of the existence of a
Default or Event of Default).
 
40

--------------------------------------------------------------------------------


 
Section 6.02. Remedies upon an Event of Default. (a) Subject to Section 6.02(g)
or 6.03, if an Event of Default has occurred and is continuing, each of the
Lessor and the Agent may, and if directed in writing by the Majority Holders
shall, to the extent permitted by applicable Law, exercise any of the rights or
remedies granted to it under the other Operative Documents, in addition to any
rights or remedies of such parties set forth in this Agreement.
 
(b) Subject to Section 6.03, upon the occurrence of an Event of Default and upon
notice to the Company and the Lessor, the Agent may, and upon the written
request of the Majority Holders the Agent shall, terminate the unused
Commitments, if any, and declare the entire accrued and unpaid amount of
interest on and the principal amount of the Notes and the Investments and unpaid
Distributions thereon (if not then due and payable) to be due and payable
immediately, notwithstanding anything contained in any Operative Document to the
contrary. Notwithstanding the foregoing, including the occurrence of such Event
of Default, the Company shall have the right to purchase the Lessor's interest
in the Property pursuant to Section 6.02(g).
 
(c) If, however, a Bankruptcy Event occurs, then the entire accrued and unpaid
amount of interest on and the principal amount of the Notes and the Investments
and unpaid Distributions thereon shall automatically be and become due and
payable immediately, without request, demand, presentment, protest or notice,
notwithstanding anything contained in any Operative Document to the contrary,
and any unused Commitments shall automatically and immediately terminate.
Notwithstanding the foregoing, including the occurrence of a Bankruptcy Event,
the Company shall have the right to purchase the Lessor's interest in the
Property pursuant to Section 6.02(g).
 
(d) Subject to Section 6.03, if an Event of Default has occurred and is
continuing, then each of the Lessor and the Agent may, and if directed in
writing by the Majority Holders shall, take all steps necessary or advisable to
protect and enforce its rights hereunder and under the other Operative
Documents, whether by action, suit or proceeding at law or in equity, for the
specific performance of any covenant, condition or agreement contained herein,
or in aid of the execution of any power herein granted, or for the enforcement
of any other appropriate legal or equitable remedy or otherwise as such party
shall deem necessary or advisable. Notwithstanding the foregoing, including the
occurrence of such Event of Default, the Company shall have the right to
purchase the Lessor's interest in the Property pursuant to Section 6.02(g).
 
(e) After the occurrence of an Event of Default, the Company shall either:
 
(i) (A) within five (5) Business Days after the delivery of a Termination Notice
pay to the Lessor an amount equal to the Permitted Lease Balance, (B) abandon
and release its entire interest in the Property, and (C) arrange the sale of the
Property, on behalf of the Lessor to a third party in an arms length transaction
in accordance with Section 6.02(g); or
 
(ii) deliver an Offer to Purchase and proceed under Section 6.04.
 
41

--------------------------------------------------------------------------------


 
If the Company pays the Permitted Lease Balance as required under clause (i)(A)
of this Section 6.02(e) and the Property is sold as contemplated by Section
6.02(g), then any Sales Proceeds shall be applied in accordance with Section
7.01(e). If the Company pays the Permitted Lease Balance as required under
clause (i)(A) of this Section 6.02(e), but fails to comply with clause (i)(B) of
this Section 6.02(e) or fails to use commercially reasonable efforts to arrange
for the sale of the Property in accordance with clause (i)(C) of this Section
6.02(e), a Liquidation Event shall be deemed to exist and the Company shall,
within thirty (30) days of demand by the Lessor, satisfy each of the applicable
Return Conditions. If the Company complies with all of the requirements of
clause (i) of this Section 6.02(e) and the Property is not sold within the
Remarketing Period (as defined in Section 6.02(g)), (x) the Company shall, as of
the end of such Remarketing Period, satisfy each of the applicable Return
Conditions, and (y) a Liquidation Event shall then be deemed to exist. If the
Company does not pay the Permitted Lease Balance as required under clause (i)(A)
of this Section 6.02(e), the Company shall be deemed to have elected to proceed
under clause (ii) of this Section 6.02(e).
 
Notwithstanding anything contained herein or in any other Operative Document to
the contrary, upon the occurrence and during the continuance of an Event of
Default, so long as the Company complies with clause (i) of this Section
6.02(e), the aggregate maximum recourse liability of the Company to the Lessor
or any Person claiming by, through or under the Lessor in accordance with the
Operative Documents with respect to such Event of Default shall be limited to
the Permitted Lease Balance.
 
(f) No right or remedy hereunder or under any other Operative Document shall be
exclusive of any other right, power or remedy, but shall be cumulative and in
addition to any other right or remedy hereunder or now or hereafter existing by
law or in equity, and the exercise by a party hereto of any one or more of such
rights, powers or remedies shall not preclude the simultaneous exercise of any
or all of such other rights, powers or remedies. Any failure to insist upon the
strict performance of any provision hereof or to exercise any option, right,
power or remedy contained herein shall not constitute a waiver or relinquishment
thereof for the future. The Lessor, the Note Holders, the Agent and the Company
shall be entitled to injunctive relief in case of the violation or attempted or
threatened violation of any of the provisions hereof by any other party hereto,
a decree compelling performance of any of the provisions hereof or any other
remedy allowed by law or in equity.
 
(g) If an Event of Default occurs and the Company does not elect, and is not
deemed to have elected, to proceed under Section 6.02(e)(ii), the Company shall
use commercially reasonable efforts during the 12-month period commencing on the
date of occurrence of the Event of Default (for purposes of this Section 6.02(g)
the "Remarketing Period") to obtain bids from unrelated third parties for the
Property. All bids received by the Company will immediately be copied to the
Lessor and the Agent in writing, setting forth the amount of such bid and the
name and address of the Person submitting such bid. At the Company's election,
the Lessor shall be required to accept any bona fide bid from an unrelated third
party presented to the Lessor which will generate Sales Proceeds in an amount at
least equal to the Termination Value less the amount of the Permitted Lease
Balance paid by the Company, provided that the Company shall have certified that
such bid was the highest and best bid the Company obtained after the exercise of
its reasonable efforts, taking into account the provision contained in Section
9.20. Any such Sales Proceeds shall be applied in accordance with Section
7.01(e).
 
42

--------------------------------------------------------------------------------


 
Section 6.03. Unwind Events and Non-Performance Events.
 
(a) Unwind Events. Notwithstanding anything to the contrary contained herein or
in any other Operative Document, (i) the occurrence, during the Construction
Period, of any fact, condition or circumstance which would otherwise have
constituted an Event of Default which (A) is not based on an act of fraud,
misapplication of funds, illegal acts or willful misconduct on the part of the
Company and (B) is not based on a Bankruptcy Event, and (ii) the occurrence of a
Non-Performance Event, each shall constitute an "Unwind Event" and not a Default
or an Event of Default solely for the purpose of determining the remedies
available to the Lessor, the Agent and the Note Holders and for the purpose of
this Section 6.03, and the provisions of this Section 6.03 shall control.
 
(b) Unwind Event Procedures. After the occurrence of an Unwind Event, and within
five (5) Business Days after the delivery of a Termination Notice, the Company
shall either:
 
(i) (A) pay to the Lessor an amount equal to the Residual Value Amount,
(B) abandon and release its interest in and with respect to the Property, and
(C) arrange for the sale of the Lessor’s interest in the Property on behalf of
the Lessor to a third party in an arms length transaction in accordance with
Section 6.03(c) and, to the extent the Liquidation Property Interest is not sold
within the Remarketing Period (as defined in Section 6.03(c)(i)), (x) the
Company shall, as of the end of such Remarketing Period, satisfy each of the
applicable Return Conditions (provided that, if such Unwind Event occurs during
the Construction Period, the Company shall satisfy only those Return Conditions
set forth in Sections 9.05(d), 9.05(f), 9.05(h), 9.05(j), and 9.05(l) of the
Lease (but only to the extent of the Return Conditions described in the
foregoing Sections)) and (y) a Liquidation Event shall be deemed to exist; or
 
(ii) deliver an Offer to Purchase and proceed with the purchase of the Lessor’s
interest in the Property in accordance with the purchase procedures of Exhibit A
hereto.
 
If the Company pays the Residual Value Amount and the Liquidation Property
Interest is sold as contemplated by Section 6.03(c), then any Sales Proceeds
shall be applied in accordance with Section 7.01(e). If the Company does not
elect to proceed under clause (i) above or does not satisfy the requirements of
clause (i) above, the Company shall be deemed to have elected to proceed under
clause (ii) above.
 
(c) Remarketing Upon Unwind Event.
 
(i) If an Unwind Event occurs and the Company does not elect to proceed under
Section 6.03(b)(ii), the Company shall use reasonable efforts during
the 12-month period commencing on the date of occurrence of the Unwind Event
(for purposes of this Section 6.03(c), the "Remarketing Period") to obtain bids
from unrelated third parties for the Liquidation Property Interest. All bids
received by the Company will immediately be copied to the Lessor and the Agent
in writing, setting forth the amount of such bid and the name and address of the
Person submitting such bid. At the Company's election, the Lessor shall be
required to accept any bona fide bid from an unrelated third party presented to
the Lessor which will generate Sales Proceeds in an amount at least equal to the
Termination Value (less the amount of the Residual Value Amount previously paid
by the Company), provided that the Company shall have certified that such bid
was in its reasonable judgment the highest and best bid the Company obtained
after the exercise of its reasonable efforts, taking into account the provisions
contained in Section 9.20. Any such Sales Proceeds shall be applied in
accordance with Section 7.01(e).
 
43

--------------------------------------------------------------------------------


 
(ii) If the Liquidation Property Interest shall not have been sold before the
expiration of the Remarketing Period, the Lessor may (in addition to all other
remedies the Lessor may have in connection with the occurrence of a Liquidation
Event), if not already completed, complete or cause the completion of the
construction of the Property. In such event, upon completion of the construction
of the Property, each of the Lessor and the Company shall be free to solicit
bids for the Liquidation Property Interest from unrelated third parties.
 
(d) Non-Performance Events. Notwithstanding anything to the contrary contained
herein, if at any time any Event of Default described in (i) Sections 6.01(b)
or 6.01(d) occurs and, in each case, such event is specifically premised upon a
Material Adverse Effect standard or a "materiality" or "material" standard, or
in (ii) Section 6.01(i), (j), (k), (l) or (q) occurs and, in each case, such
event does not relate solely to the Guarantor or Lessee, then any occurrence
with respect thereto shall not constitute a Default or an Event of Default but
shall be deemed a "Non-Performance Event" and the provisions of Sections 6.03(b)
and 6.03(c) shall control mutatis mutandis as though an Unwind Event shall have
occurred.
 
(e) Maximum Residual Value Amount. Notwithstanding anything contained herein or
in any other Operative Document to the contrary, upon the occurrence and during
the continuance of an Non-Performance Event or an Unwind Event, so long as the
Company complies with clause (i) of Section 6.03(b), the aggregate maximum
recourse liability of the Company to the Lessor or any Person claiming by,
through or under the Lessor in accordance with the Operative Documents with
respect to such Non-Performance Event or Unwind Event shall be limited to the
Residual Value Amount.
 
Section 6.04. Offer to Purchase by the Company. At any time upon thirty
(30) days prior written notice to the Agent and the Lessor, the Company may, in
its sole discretion, deliver to the Lessor and the Agent, an Offer to Purchase
and purchase the Lessor's interest in the Property in accordance with the
purchase procedures of Exhibit A hereto.
 
Section 6.05. Termination After Event of Loss. (a) If (i) an Event of Loss
occurs with respect to the Property during the Construction Period (ii) such
Event of Loss is a Fully Indemnifiable Event and (iii) and the Company or the
Lessor has delivered a Termination Notice pursuant to Section 6(d) of the Agency
Agreement, then on the thirtieth (30th) day after delivery of such Termination
Notice, the Company shall (x) be required to pay to the Lessor the Permitted
Lease Balance, (y) release its interest in the Property subject to the Company's
rights pursuant to Section 6.08 and (z) abandon the Property.
 
44

--------------------------------------------------------------------------------


 
(b) If (i) an Event of Loss occurs with respect to the Property during the
Construction Period, (ii) such Event of Loss is not a Fully Indemnifiable Event,
(iii) the Company or the Lessor has delivered a Termination Notice pursuant to
Section 6(d) of the Agency Agreement, and (iv) the Company has satasfied the
other applicable requirements under the Operative Documents as a result of such
termination, the Company shall have no financial or other obligations under any
of the Operative Documents except (1) specific obligations of the Company in
respect of Fully Indemnifiable Events that accrued prior to such termination and
(2) obligations of the Lessee arising out of any Event of Default which (A) are
independent of such Event of Loss, (B) do not occur solely as a result of such
Event of Loss and (C) occur prior to such Event of Loss. Upon termination of the
Operative Documents as a result of the occurrence of such Event of Loss, the
Company shall use reasonable efforts during the 12-month period commencing on
the date of such termination to obtain bids from unrelated third parties for the
Property. All bids received by the Company will be immediately copied to the
Lessor and the Agent in writing, setting forth the amount of such bid and the
name and address of the Person submitting such bid.
 
(c) If an Event of Loss occurs with respect to the Property on or after the
Completion Date and the Company or the Lessor has delivered a Termination Notice
pursuant to Section 7.02 or 7.06 of the Lease, then on the thirtieth (30th) day
after delivery of such Termination Notice, the Company shall (x) be required to
pay to the Lessor the Permitted Lease Balance, (y)  release its interest in the
Property and (z) abandon the Property.
 
(d) The foregoing provisions of this Section 6.05 shall in no event preclude the
Company from proceeding under Section 6.04.
 
Section 6.06. Options Upon Expiration. If no Extension Term will become
effective at the then applicable Expiration Date pursuant to Section 3.02 of the
Lease, the Lessee will elect, by written notice given at least twelve
(12) months prior to such Expiration Date, either to:
 
(a) deliver an Offer to Purchase and purchase the Lessor’s interest in the
Property in accordance with the purchase procedures of Exhibit A hereto; or
 
(b) so long as no Default, Event of Default or Non-Performance Event has
occurred and is continuing, and subject to the satisfaction of the Return
Conditions set forth in Section 9.05 of the Lease and the other provisions set
forth in Article IX of the Lease and subject to the remarketing provisions set
forth in Section 6.07, terminate the Lease, abandon the Property and release all
of its interest therein as of the then applicable Expiration Date and pay to the
Lessor, on such Expiration Date, in addition to any Fixed Rent and Additional
Rent then due and payable, an amount equal to the Residual Value Amount.
 
45

--------------------------------------------------------------------------------


 
If, the Lessee is unable to satisfy one or more of the conditions set forth in
Section 6.07 or Article IX of the Lease, or fails to timely make an election as
provided in this Section 6.06, then the Lessee will be deemed to have elected to
proceed under Section 6.06(a).
 
Section 6.07. Remarketing Upon Termination at Lease Expiry. Upon the election to
terminate the Lease pursuant to Section 6.06(b), the Lessee shall use reasonable
efforts during the period commencing on the date of the Lessee's delivery of
notice to elect to proceed under Section 6.06(b) and ending on the Expiration
Date (for purposes of this Section 6.07 the "Remarketing Period") to obtain bids
from unrelated third parties for the Liquidation Property Interest. All bids
received by the Lessee will immediately be copied to the Lessor and the Agent in
writing, setting forth the amount of such bid and the name and address of the
Person submitting such bid. At the Lessee's election, the Lessor shall be
required to accept any bona fide unrelated third party bid presented to the
Lessor which will generate Sales Proceeds (net of Closing Costs) in an amount at
least equal to the Termination Value (less the Residual Value Amount paid by the
Company), provided that the Lessee shall have certified that such bid was, in
the Company's reasonable commercial judgment, the best bid the Lessee obtained
after the exercise of its reasonable efforts, taking into account the provisions
contained in Section 9.20. Any such Sales Proceeds shall be applied in
accordance with Section 7.01(e). If the Liquidation Property Interest is not
sold or otherwise transferred on or before the Expiration Date, a Liquidation
Event shall be deemed to exist. The Lessee will be entitled to receive from the
Lessor reasonable compensation for services rendered pursuant to this
Section 6.07, in such amounts as may be agreed upon by the Lessor and the Lessee
prior to the commencement of the Remarketing Period. If the Sales Proceeds (net
of Closing Costs) are less than the Termination Value minus the Residual Value
Amount paid by the Company, and it shall have been determined (pursuant to a
current Appraisal of the Property by the Appraiser, at the cost and expense of
the Lessee) that the fair market value of the Property shall have been impaired
by excessive wear and tear, by reason of non-compliance by the Lessee of the
maintenance provisions of the Lease, or by reason of any restoration,
replacement or Alteration (or removal of any Alteration) done to the Property by
the Lessee during the Lease Term, the Lessee shall pay to the Lessor within ten
(10) days after receipt of the Lessor's written statement the amount of the
decrease in the fair market value of the Property attributable to such excess
wear and tear as determined by the Appraiser (the "Contingent Rent"); provided,
however, that Contingent Rent will not exceed an amount equal to the Termination
Value minus the sum of (i) the Residual Value Amount paid by the Company and
(ii) Sales Proceeds (net of Closing Costs).
 
Section 6.08. Remarketing Upon Event of Loss. Upon the delivery of a Termination
Notice pursuant to Section 6.05(a) or (c), the Company shall use reasonable
efforts during the 12-month period commencing on the date of the delivery of
such Termination Notice (for purposes of this Section 6.08 the "Remarketing
Period") to obtain bids from unrelated third parties for the Liquidation
Property Interest. All bids received by the Company, will immediately be copied
to the Lessor and the Agent in writing, setting forth the amount of such bid and
the name and address of the Person submitting such bid. At the Company's
election, the Lessor shall be required to accept any bona fide unrelated third
party bid presented to the Lessor which will generate Sales Proceeds (net of
Closing Costs) in an amount at least equal to the Termination Value (as reduced
as a result of any previous payment of Permitted Lease Balance), provided that
the Company shall have certified that such bid was, in the Company's reasonable
commercial judgment, the best bid the Company obtained after the exercise of its
reasonable efforts, taking into account the provisions contained in
Section 9.20. Any such Sales Proceeds shall be applied in accordance with
Section 7.01(e).
 
46

--------------------------------------------------------------------------------


 
Section 6.09. Power of Sale and Rights Upon a Liquidation Event. Notwithstanding
anything to the contrary contained in any Operative Document, upon the
occurrence of a Liquidation Event, the following provisions shall be applicable:
 
(a) Liquidation Event. If (i) a Termination Notice has been delivered by reason
of the occurrence of an Event of Default or (ii) a Termination Notice has been
delivered (other than by reason of an Event of Default) or the Company's right
to possess the Property has otherwise been terminated and the Liquidation
Property Interest has not been purchased or otherwise transferred or the
applicable Remarketing Period has expired (each of (i) and (ii) being a
"Liquidation Event"), the Agent (with prior written notice to the Company), upon
the written request of the Majority Holders and receipt by the Agent of such
additional indemnification in form and substance reasonably satisfactory to the
Agent as the Agent may promptly and reasonably request, shall (x) with or
without entry, personally or by its agents or attorneys, take all steps to
protect and enforce any rights and remedies the Lessor and the Note Holders (or
the Agent on their behalf) may have pursuant to the Operative Documents, by
appropriate Proceedings and/or (y) sell or transfer the Liquidation Property
Interest to any unrelated third party as the Agent (at the written direction the
Majority Holders) may designate, for any purchase price acceptable to the
Majority Holders. Any proceeds realized upon the sale, transfer or other
disposition of the Liquidation Property Interest caused by a Liquidation Event
shall be applied in accordance with Section 7.01(e).
 
(b) Rights of Note Holders. Upon the occurrence of a Liquidation Event, any and
all of the Note Holders shall have the option (the "Senior Takeout Option") to
purchase all but not less than all of the Investments from the Lessor. The
Senior Takeout Option shall be exercisable by written notice (the "Senior
Takeout Notice") to the Agent and the Lessor at a price, payable by wire
transfer of immediately available funds, equal to the Investment Liquidation
Amount, plus any other sums then due and owing to the Lessor under the Operative
Documents and any Break Costs in connection with or as a result of such sale or
realization by the Lessor (the "Senior Takeout Price"). Upon exercising its
Senior Takeout Option, such Note Holders shall have an irrevocable obligation to
purchase all of the Investments or, if more than one Note Holder has exercised
the Senior Takeout Option, a percentage of the Investments equal to (A) the
unpaid principal amount of the Notes held by such Note Holders over (B) the
aggregate unpaid principal amount of the Notes held by the Note Holders
exercising the Senior Takeout Option. The purchase of the Investments (the
“Senior Takeout”) shall take place within five (5) Business Days (the "Senior
Takeout Period") after the receipt by the Lessor of the Senior Takeout Notice.
 
47

--------------------------------------------------------------------------------


 
(c) Rights of the Lessor. The Lessor shall have the option (the "Junior Takeout
Option") to purchase all but not less than all of the Notes from the Note
Holders. The Junior Takeout Option shall be exercisable by written notice (the
"Junior Takeout Notice") to the Agent and the Note Holders at a price, payable
by wire transfer of immediately available funds, equal to the entire accrued and
unpaid interest on and aggregate principal amount of the Notes, plus any other
sums then due and owing to the Note Holders under the Operative Documents and
any Break Costs in connection with or as a result of such sale or realization by
the Note Holders (the "Junior Takeout Price"). Upon exercising its Junior
Takeout Option, the Lessor shall have an irrevocable obligation to purchase all
of the Notes. The purchase of the Notes (the “Junior Takeout”) shall take place
within five (5) Business Days (the "Junior Takeout Period") after the receipt by
the Note Holders of the Junior Takeout Notice.
 
Section 6.10. Sales of Liquidation Property Interest. In connection with any
sale of the Liquidation Property Interest pursuant to Sections 6.03, 6.07, 6.08
or 6.09, the Company shall (i) execute and deliver all documents and instruments
reasonably requested by the Lessor or the applicable unrelated third party
purchaser in order to transfer and assign to such unrelated third party
purchaser all of the Company’s interest under the Ground Lease and (ii) use all
commercially reasonable efforts to obtain the consent of the Port to such
transfer and assignments in accordance with the terms and provisions of the
Ground Lease.
 
ARTICLE VII
 
APPLICATION OF FUNDS AND
NET PROCEEDS; PREPAYMENT OF INSTRUMENTS
 
Section 7.01. Application of Funds. Moneys received by the Lessor (or the Agent
on behalf of the Lessor) shall be applied as follows:
 
(a) Fixed Rent. Moneys received representing Fixed Rent shall be applied:
 
(i) first, to the payment of accrued and unpaid interest on the Notes, ratably
in respect of the claims of the Note Holders; and
 
(ii) second, the excess, if any to the payment of accrued and unpaid
Distributions due and owing to the Lessor.
 
(b) Additional Rent (other than Contingent Rent). Moneys received representing
Additional Rent (other than Contingent Rent) shall be applied:
 
(i) first, to the purposes for which such moneys were paid; and
 
(ii) second, the excess, if any, to the Company.
 
48

--------------------------------------------------------------------------------


 
(c) Termination Value and Permitted Lease Balance. Moneys received as payment of
the Termination Value or Permitted Lease Balance shall be applied:
 
(i) first, to the payment of the Outstanding Notes at 100% of the outstanding
principal amount thereof, together with accrued and unpaid interest thereon to
the date of payment, ratably in respect of the claims of the Note Holders;
 
(ii) second, the excess, if any, to the payment of any unpaid amounts in respect
of Unreimbursed Losses of the Note Holders together with interest thereon, from
the date of incurrence through the date of such payment, at a rate per annum
equal to the Applicable Unreimbursed Loss Rate, and any and all other amounts
due and owing under the Operative Documents to or for the benefit of, the Note
Holders;
 
(iii) third, the excess, if any, to the payment of the Investments at a price
equal to the Investment Liquidation Amount through the date of payment;
 
(iv) fourth, the excess, if any, to the payment of any unpaid amounts in respect
of Unreimbursed Losses of the Lessor together with interest thereon, from the
date of incurrence through the date of such payment, at a rate per annum equal
to the Applicable Unreimbursed Loss Rate, and any and all other amounts due and
owing under the Operative Documents to or for the benefit of, the Lessor;
 
(v) fifth, the excess, if any, to the payment of Closing Costs; and
 
(vi) sixth, the excess, if any, to the Company.
 
(d) Residual Value Amount. Notwithstanding anything to the contrary herein,
moneys received representing payment of the Residual Value Amount shall be
applied:
 
(i) first, to the payment of the Outstanding A-Notes at 100% of the outstanding
principal amount thereof, together with accrued and unpaid interest thereon to
the date of payment, ratably in respect of the claims of the A-Note Holders; and
 
(ii) second, the excess, if any, to the payment of the Outstanding B-Notes
at 100% of the outstanding principal amount thereof together with accrued and
unpaid interest thereon to the date of payment, ratably in respect of the claims
of the B-Note Holders.
 
(e) Sales Proceeds. Moneys received as payment of Sales Proceeds shall be
applied:
 
(i) first, to the payment of amounts to reimburse the Lessor, the Agent or any
Note Holder for Protective Expenditures made by such Person in accordance with
Section 9.23;
 
(ii) second, to the payment of Closing Costs;
 
49

--------------------------------------------------------------------------------


 
(iii) third, the excess, if any, to the payment of the Outstanding Notes at 100%
of the outstanding principal amount thereof, together with accrued and unpaid
interest thereon to the date of payment, ratably in respect of the claims of the
Note Holders;
 
(iv) fourth, the excess, if any, to the payment of any unpaid amounts in respect
of Unreimbursed Losses of the Note Holders, together with interest thereon from
the date of incurrence through the date of such payment, at a rate per annum
equal to the Applicable Unreimbursed Rate and any and all other amounts due and
owing by the Company under the Operative Documents to or for the benefit of, the
Note Holders;
 
(v) fifth, the excess, if any, to the payment of the Investments, together with
accrued and unpaid Distributions thereon to the date of payment;
 
(vi) sixth, the excess, if any, to the payment of any unpaid amounts in respect
of Unreimbursed Losses of the Lessor, together with interest thereon from the
date of incurrence through the date of such payment, at a rate per annum equal
to the Applicable Unreimbursed Loss Rate and any and all other amounts due and
owing by the Company under the Operative Documents to or for the benefit of, the
Lessor; and
 
(vii) seventh, the excess, if any, to the Company.
 
(f) Payments Under the Instrument Guaranty. Notwithstanding anything to the
contrary herein, moneys received representing payment under the Instrument
Guaranty shall be applied:
 
(i) if paid during the continuance of an Event of Default, in accordance with
Section 7.01(c); or
 
(ii) in all other cases, in accordance with Section 7.01(d).
 
(g) Contingent Rent. Moneys received as payment of Contingent Rent shall be
applied in accordance with Section 7.01(e).
 
(h) Recoveries. Monies received by the Lessor or the Company, as Construction
Agent, as payment of any Recoveries shall be applied:
 
(i) first, to the payment of all costs any expenses incurred in connection with
such Recoveries (including, without limitation, attorney fees incurred in
recovering such Recoveries);
 
(ii) second, to the payment of claims or losses relating to such Recoveries;
 
(iii) third, the excess, if any, to the payment of Actual Project Costs;
 
(iv) fourth, the excess, if any, to the payment of any unpaid amounts in respect
of Unreimbursed Losses, together with interest thereon, from the date of
incurrence through the date of such payment, at a rate per annum equal to the
Applicable Unreimbursed Loss Rate, and any other amounts due and owing under the
Operative Documents to or for the benefit of the Note Holders and the Lessor;
and
 
50

--------------------------------------------------------------------------------


 
(v) fifth, the excess, if any, to the Company (or its designee).
 
(i) Other Payments. Any sums other than sums representing Fixed Rent, Additional
Rent, Termination Value, Sales Proceeds, Residual Value Amount, Permitted Lease
Balance, payments under the Instrument Guaranty, Recoveries and Net Proceeds
received by the Lessor under the Operative Documents (including Advances and/or
Investments made on behalf of or by the Lessor to pay interest to the Note
Holders and Distributions) shall be applied:
 
(i) first, to the purposes for which such moneys were paid pursuant thereto; and
 
(ii) second, the excess, if any, to the Company.
 
Section 7.02. Net Proceeds. Moneys received by the Proceeds Trustee under the
Operative Documents as Net Proceeds and (during the Construction Period)
Remaining Net Proceeds shall be segregated and held in trust by the Proceeds
Trustee and shall be applied as follows:
 
(a) Prior to the Completion Date. Prior to the Completion Date, if no
Termination Notice has been delivered with respect to an Event of Loss, the Net
Proceeds and Remaining Net Proceeds with respect to the Property shall be
applied as follows:
 
(i) first, to the Construction Agent in accordance with the terms of
Section 6(a)(iv) of the Construction Agency Agreement for the rebuilding,
replacement, repair or remediation of the Property;
 
(ii) second, the excess, if any, shall be paid (A) to the Company upon the
commencement of the Lease Term or (B) if an Event of Default, an Unwind Event or
an Environmental Trigger shall have occurred and be continuing upon commencement
of the Lease Term, the Proceeds Trustee shall retain such Net Proceeds and
Remaining Net Proceeds until such Event of Default, Environmental Trigger or
Unwind Event is cured or waived, in which case such Net Proceeds shall be paid
to the Company, subject to Section 7.02(c).
 
(b) During the Base Term. During the Base Term, if no Termination Notice has
been delivered with respect to an Event of Loss, the Net Proceeds shall be
applied as follows:
 
(i) first, to the Lessee in accordance with the terms of Article VII of the
Lease for the rebuilding, replacement, repair or remediation of the Property;
 
(ii) second, the excess, if any, shall be paid (A) to the Lessee or (B) if an
Event of Default, an Unwind Event or an Environmental Trigger shall have
occurred and be continuing, the Proceeds Trustee shall retain such Net Proceeds
until such Event of Default, Environmental Trigger or Unwind Event is cured or
waived, in which case such Net Proceeds shall be paid to the Lessee, subject to
Section 7.02(c).
 
51

--------------------------------------------------------------------------------


 
(c) Upon Termination. If a Termination Notice has been delivered, any Net
Proceeds and Remaining Net Proceeds held by the Construction Agent or the
Proceeds Trustee or which may be paid to the Construction Agent or the Proceeds
Trustee shall be paid to the Agent and shall be applied in accordance with
Section 7.01(e) as if such Net Proceeds and Remaining Net Proceeds constituted
Sales Proceeds.
 
Section 7.03. Prepayment of Notes and Investments.
 
(a) General. Notwithstanding anything to the contrary contained in any of the
Operative Documents, no prepayment of any Notes or the Investments may be made
pursuant to Section 7.03(c), (i) unless in the case of a prepayment in full of
the Notes and the Investments, the entire outstanding principal amount of the
Notes, together with interest accrued thereon and all other sums due in respect
of the Notes has been first paid in full, and (ii) except to the extent and in
the manner otherwise expressly permitted or required hereby. Any prepayment of
the Notes and the Investments required or permitted to be made by this
Section 7.03 shall be made in accordance with the provisions of this
Section 7.03 and except as set forth in Section 7.03(c) shall be (i) with
respect to the Notes, at 100% of the then outstanding principal amount of the
Notes so prepaid, together with accrued and unpaid interest thereon to the date
of prepayment and, as applicable, any Additional Costs or other amounts owing
under any of the Operative Documents and any unpaid amounts in respect of
Unreimbursed Losses or (ii) with respect to the Investments, at a price equal to
the Investment Liquidation Amount owing as of the prepayment date, and as
applicable, any Additional Costs or other amounts owing under any of the
Operative Documents and any unpaid amounts in respect of Unreimbursed Losses.
Except as set forth in Section 7.03(c), unless the principal amount of the Notes
is to be prepaid (together with all accrued and unpaid interest thereon to the
date of prepayment) in full simultaneously therewith, prepayment of the
Investments will not be permitted.
 
(b) Notice of Prepayment; Termination of Interest and Distributions on
Prepayment Date. In case of any prepayment of any of the Notes or the
Investments, notice thereof shall be given by the Lessor to the Agent, if the
Lessor has notice thereof, and the Agent shall give such notice to the Note
Holders and the Lessor of such prepayment at least fifteen (15) days (if
practicable, and if not, as soon as it is practicable for the Lessor or the
Agent, as applicable, to give such notice) and not more than sixty (60) days
prior to the date fixed for prepayment or cancellation. Upon the receipt by the
Lessor of the Termination Value or Permitted Lease Balance or on the delivery by
or receipt by the Lessor of a Termination Notice, the Lessor shall give notice
of such prepayment to the Agent which shall give notice to the Note Holders.
Each notice of prepayment shall specify the date fixed for prepayment, the Notes
and the Investments subject to prepayment and shall be accompanied by all
documents relating to such prepayment. Interest or Distributions on the Notes
and the Investments subject to prepayment shall cease to accrue or become due
upon the date fixed for prepayment unless default shall be made in the payment
of the price payable upon the prepayment thereof.
 
52

--------------------------------------------------------------------------------


 
(c) Permitted Prepayments. Prepayment of the Notes and the Investments prior to
the Maturity Date will be permitted and made upon the receipt by or on behalf of
the Lessor of (A) the Residual Value Amount, or the Sales Proceeds relating
thereto or (B) the Termination Value or Permitted Lease Balance, in each case in
compliance with the Operative Documents.
 
ARTICLE VIII
 
THE AGENT
 
Section 8.01. Authorization and Action. Each Note Holder and the Lessor hereby
appoints and authorizes the Agent to take such action as the Agent on behalf of
the Note Holders and the Lessor and to exercise such powers under this Agreement
and the other Operative Documents as are delegated to the Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto (including any delegation by the Lessor of its collection and
disbursement functions). The Lessor hereby appoints and authorizes the Agent to
collect, disburse, invest and otherwise administer on the Lessor's behalf all
funds paid or payable to the Agent and the Lessor hereunder or under any of the
Operative Documents, in each case in accordance with the terms thereof, and the
Lessor, shall not be liable for the actions or inactions of the Agent in
connection with the Agent's collection, disbursement and administration of such
funds and shall have no duty to supervise the actions of the Agent. As to any
matters not expressly provided for by this Agreement or the other Operative
Documents, the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Holders (except actions requiring the consent of all Note Holders
and/or the Lessor, in which case the Agent shall act or refrain from acting upon
instructions consented to by all Note Holders and/or the Lessor), and such
instructions shall be binding upon all Note Holders and the Lessor; provided,
however, that the Agent shall not be required to take any action which exposes
the Agent to personal liability or which is contrary to this Agreement or
applicable Law. The Agent agrees to give to each Note Holder and the Lessor
prompt notice of each notice given to it by the Company pursuant to the terms of
the Operative Documents and agrees to give each Note holder prompt Notice of
each Notice given to it by the Lessor pursuant to the terms of the Operative
Documents.
 
Section 8.02. Agent's Reliance, Etc. Neither the Agent nor any of its Affiliates
or Subsidiaries, nor any of the directors, officers, agents or employees of any
of them, shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or the other Operative
Documents, except for its or their own gross negligence or willful misconduct,
it being the intent that such Persons shall not be liable for any such action or
inaction that constitutes ordinary negligence. Without limiting the generality
of the foregoing, the Agent: (i) may consult with legal counsel, independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Note Holder or the Lessor and shall not be responsible to
any Note Holder or the Lessor for any statements, warranties or representations
made in or in connection with this Agreement or the other Operative Documents;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement or
the other Operative Documents on the part of the Company or the Guarantor or to
inspect the Property (including the books and records) of the Company or the
Guarantor; (iv) shall not be responsible to any Note Holder or the Lessor for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or the other Operative Documents or any other
instrument or document furnished pursuant hereto or thereto; (v) shall have no
duty to verify any Requisition or the authenticity of any signature appearing on
any Requisition other than to compare such signature with incumbency
certificates provided by the Construction Agent listing Officers of the
Construction Agent authorized to execute Requisitions; and (vi) shall incur no
liability under or in respect of this Agreement or the other Operative Documents
by acting upon any notice, consent, certificate or other instrument or writing
in accordance with the terms hereof or thereof believed by it to be genuine and
signed or sent by the proper party or parties.
 
53

--------------------------------------------------------------------------------


 
Section 8.03. CNAI and Affiliates. CNAI and any of its Affiliates, if acting as
Note Holder and/or the Lessor, shall have the same rights and powers under this
Agreement and the other Operative Documents as any other Note Holder or the
Lessor and may exercise the same as though CNAI or such Affiliate were not the
Agent; and the terms "Note Holder" or "Note Holders" and "Lessor" shall, unless
otherwise expressly indicated, include CNAI in its individual capacity or any
such Affiliate, and CNAI and its Affiliates may accept deposits from, lend money
to, act as trustee under indentures of, and generally engage in any kind of
business with, the Company, the Guarantor and any Subsidiary of the Company or
the Guarantor and any Person who may do business with or own securities of the
Company, the Guarantor or any Subsidiary of the Company or the Guarantor, all as
if CNAI were not the Agent and without any duty to account therefor to the Note
Holders and the Lessor.
 
Section 8.04. Credit Decision. Each Note Holder and the Lessor acknowledges that
it has, independently and without reliance upon the Agent, the Lessor or any
other Note Holder and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Operative Documents to which it is a party. Each Note
Holder and the Lessor also acknowledges that it will, independently and without
reliance upon the Agent, the Lessor, or any other Note Holder and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions with respect to this Agreement or any of the other
Operative Documents.
 
Section 8.05. Indemnification. The Note Holders and the Lessor agree to
indemnify the Agent, ratably according to the respective aggregate principal
amount of the Notes and the Investments then held by each Note Holder or the
Lessor, as the case may be (or if the Notes and the Investments have been fully
repaid and retired or if any Notes or Investments are held by Persons which are
not Note Holders or the Lessor, ratably according to either (i) the respective
aggregate amounts of their Note Commitments or Investment Commitment, or (ii) if
all such Note Commitments and Investment Commitment have terminated, the
respective amounts of the Note Commitments and Investment Commitment
terminated), from and against any and all Losses of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the Agent
in any way relating to or arising out of this Agreement, any other Operative
Document or any action taken or omitted by the Agent under this Agreement or any
other Operative Document; provided that neither any Note Holder nor the Lessor
shall be liable to the Agent for any portion of such Losses resulting from the
Agent's gross negligence or willful misconduct. Without limiting the foregoing,
each Note Holder and the Lessor agrees to reimburse the Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Operative Document to the extent that the Agent is not reimbursed for such
expenses by the Lessor or the Company pursuant to any other provision of the
Operative Documents.
 
54

--------------------------------------------------------------------------------


 
Section 8.06. Successor Agent. The Agent may resign at any time as Agent under
this Agreement by giving written notice thereof to the Note Holders, the Lessor
and the Company and may be removed at any time with or without cause by the
Majority Holders. Upon any such resignation or removal, the Majority Holders,
subject to the consent of the Company so long as no Event of Default or Unwind
Event has occurred and is continuing (which consent shall not be unreasonably
withheld, conditioned or delayed), shall have the right to appoint a successor
Agent which shall be a commercial bank or trust company organized under the laws
of the United States of America or any State thereof (or otherwise authorized by
Law to conduct a banking business in the United States or any State thereof) or
any other Person acceptable to the Majority Holders and (so long as no Event of
Default or Unwind Event has occurred and is continuing) the Company. If no
successor Agent shall have been so appointed by the Majority Holders, or if any
successor Agent appointed shall not have accepted such appointment, in either
case, within thirty (30) days after the retiring Agent's giving of notice of
resignation or removal of the retiring Agent by the Majority Holders, then the
retiring Agent may, on behalf of the Note Holders and the Lessor, appoint a
successor Agent, which shall be a Note Holder which is a commercial bank
organized under the laws of the United States of America or of any state thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent under this Agreement by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and shall
function as the Agent under this Agreement, and the retiring Agent shall be
discharged from its duties and obligations as Agent (other than those which
arise prior to such Agent's removal or resignation) under this Agreement. After
any retiring Agent's resignation hereunder as Agent, the provisions of
Sections 8.01 through 8.06 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.
 
Section 8.07. Certain Duties and Obligations. (a) Notwithstanding anything to
the contrary in this Agreement or any other Operative Document, the Agent shall
not exercise any rights or remedies under any of the Operative Documents or give
any consent under any of the Operative Documents or enter into any agreement
amending, modifying, supplementing or waiving any provision of any Operative
Document unless it shall have been directed to do so in writing by the requisite
vote of the Note Holders and the Lessor required under the Operative Documents
or, in the absence of an express provision, by the Majority Holders.
 
55

--------------------------------------------------------------------------------


 
(b) The Agent may execute any of its duties under this Agreement or any
Operative Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
 
(c) The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel, independent accountants
and other experts selected by the Agent. The Agent shall be fully justified in
failing or refusing to take action under this Agreement or any other Operative
Document (i) if such action would, in the reasonable opinion of the Agent, be
contrary to Law or the terms of this Agreement or the other Operative Documents,
(ii) if such action is not specifically provided for in this Agreement or
another Operative Document, (iii) if it shall not have received any such advice
or concurrence of the Majority Holders, as it deems appropriate, or (iv) if, in
connection with taking of any such action that would constitute an exercise of
remedies under any Operative Document, it shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Operative Document in accordance with a request of the
Majority Holders (to the extent that the Majority Holders are expressly
authorized to direct the Agent to take or refrain from taking such action) or
all Note Holders and/or the Lessor (as the case may be), and such request and
any action taken or failure to act pursuant thereto shall be binding upon the
Lessor and the Note Holders.
 
(d) The Agent shall not be deemed to have actual, constructive, direct or
indirect knowledge or notice of the occurrence of any Event of Default or Unwind
Event unless and until the Agent has received a written notice or a certificate
from the Company, the Lessor or the Majority Holders, as the case may be,
stating that an Event of Default or Unwind Event has occurred under the
Operative Documents. The Agent shall have no obligation whatsoever either prior
to or after receiving such notice or certificate to inquire whether an Event of
Default or Unwind Event has in fact occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any such notice or
certificates furnished to it. No provision of this Agreement or any other
Operative Document shall require the Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or under any other Operative Document or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
 
(e) The Agent shall be entitled to reimbursement for reasonable out-of-pocket
expenses, including the reasonable fees and expenses of its counsel (and any
local counsel) and of any experts and agents, which the Agent may reasonably
incur in connection with (i) the administration of this Agreement and the other
Operative Documents or (ii) the exercise or enforcement (whether through
negotiations, legal proceedings or otherwise) of any of the rights of the
Lessor, the Agent or the Note Holders hereunder or under the other Operative
Documents.
 
56

--------------------------------------------------------------------------------


 
Section 8.08. Record. The Agent shall maintain at its address listed on
Schedule I hereto a record (the "Record") for the recordation of the names and
addresses of the Note Holders and the Lessor and the Note Commitment and the
Investment Commitment of, and principal amount of the Notes and the amount of
the Investments, as applicable, owing to, each Note Holder and the Lessor from
time to time. The entries in the Record shall be conclusive and binding for all
purposes, absent manifest error, and the Company, the Agent, the Lessor and the
Note Holders may treat each Person whose name is recorded in the Record as a
Note Holder hereunder for all purposes of this Agreement and the other Operative
Documents. The Record shall be available for inspection by the Company, the
Lessor or any Note Holder at any reasonable time and from time to time upon
reasonable prior notice.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01. Survival. Except as otherwise expressly provided, the parties'
obligations under this Agreement and in any certificate or other instrument
delivered by any party or on such party's behalf pursuant to this Agreement
shall terminate upon the payment in full of all amounts then and thereafter due
on the Notes and in respect of the Investments and under any of the Operative
Documents. The confidentiality and all indemnification provisions contained in
this Agreement, including the provisions of Sections 5.04, 5.05, 9.06, 9.13,
9.14, 9.16, 9.17, 9.25, 9.26, 9.27, 9.28 and 9.33 shall each survive the payment
in full of all amounts then and thereafter due on the Notes and the Investments
and due under any of the Operative Documents. Such rights and obligations shall
survive the execution and delivery of any Operative Document, any issuance or
disposition of any of the Notes, the Investments or Distribution relating
thereto, any disposition of any interest in the Property or the termination of
any Operative Document, and shall continue in effect regardless of any
investigation made by or on behalf of any party hereto and notwithstanding that
any party may waive compliance with any other provision of any Operative
Document. To the extent that any payments made under the Operative Documents are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any Bankruptcy Law, common law or equitable cause, then to such
extent, the obligation so satisfied shall be revived and continue as if such
payment had not been received and the rights, powers and remedies under this
Agreement and each other Operative Document shall continue in full force and
effect. In such event, the Operative Documents shall be automatically reinstated
and the Company and the Lessor shall take such action as may be reasonably
requested by the Agent and the Note Holders to effect such reinstatement.
 
57

--------------------------------------------------------------------------------


 
Section 9.02. Notices. Unless otherwise specifically provided in any Operative
Document, all notices, consents, directions, approvals, instructions, requests
and other communications given to any party hereto under any Operative Document
shall be in writing to such party at the address set forth in Schedule I hereto
or at such other address as such party shall designate by notice to each of the
other parties hereto and may be personally delivered (including delivery by
private courier services) or by telecopy (with a copy of such notice sent by
private courier service for overnight delivery or by registered or certified
mail), to the party entitled thereto, and shall be deemed to be duly given or
made when delivered by hand unless such day is not a Business Day, in which case
such delivery shall be deemed to be made as of the next succeeding Business Day
or in the case of telecopy (with a copy of such notice sent by private courier
service for overnight delivery or by registered or certified mail), when sent
(as evidenced by confirmation of transmission), so long as it was received
during normal business hours of the receiving party on a Business Day and
otherwise such delivery shall be deemed to be made as of the next succeeding
Business Day.
 
Section 9.03. Severability. If any provision hereof or the application thereof
to any Person or circumstance shall be invalid, illegal or unenforceable, the
remaining provisions or the application of such provision to Persons or
circumstances other than those as to which it is invalid or enforceable, shall
continue to be valid, legal and enforceable.
 
Section 9.04. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or of any other Operative Document, nor consent to any departure by
any party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Holders and the Company and, in respect of
any such waiver or consent, such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given;
provided, however, that (A) in addition to the requirements above, no amendment,
waiver or consent shall, unless in writing and signed by all of the affected
Note Holders and the Lessor, do any of the following: (i) increase the Note
Commitment or the Investment Commitment, (ii) reduce the Applicable Rate with
respect to the Notes or the Investments or any fees payable hereunder or under
any other Operative Document to any Note Holder or the Lessor, (iii) postpone
any date fixed for any payment of principal of the Notes or the Investments, or
interest or Distributions thereon, or any fees or other amounts payable to the
Note Holders or the Lessor, (B) no amendment, waiver or consent shall, unless in
writing and signed by all of the Note Holders and the Lessor, do any of the
following: (i) permit the taking of any action which requires the signing by all
the Note Holders and the Lessor pursuant to the terms of the Operative
Documents, (ii) amend this Section 9.04; (iii) release the Guarantor from any
payment obligation under the Guaranty or amend, modify or waive any provision of
the Guaranty relating to the Guarantor's payment obligation thereunder; or (iv) 
amend the definition of Majority Holders or Majority Note Holders; (C) no
amendment, waiver or consent shall, unless in writing and signed by the Agent,
in addition to the parties required above, affect the rights or duties of the
Agent under this Agreement or any of the other Operative Documents; and (D) no
amendment, waiver or consent shall, unless in writing and signed by the Lessor,
in addition to the parties required above, affect the rights or duties of the
Lessor under this Agreement or any of the other Operative Documents.
 
Section 9.05. Headings. The table of contents and headings of the Articles,
Sections and subsections of this Agreement are for convenience only and shall
not affect the meaning of this Agreement.
 
58

--------------------------------------------------------------------------------


 
Section 9.06. Compliance Responsibility. None of the Lessor (notwithstanding the
representations and warranties of the Lessor in Section 3.02), the Agent or any
Note Holder shall have any responsibility for compliance by the Property (or any
portion thereof) or by the Company with any Law, engineering standards or
practices or other matters.
 
Section 9.07. Definitions. Except as otherwise expressly provided in this
Agreement, capitalized terms used in this Agreement and all schedules and
exhibits hereto shall have the respective meanings given in Appendix A hereto.
 
Section 9.08. Benefit.  Nothing in this Agreement, whether express or implied,
shall be construed to give to any Person other than the parties to this
Agreement and their respective successors and permitted assigns any legal or
equitable right, remedy or claim under or in respect of this Agreement and no
other Person shall, under any circumstances be deemed to be a beneficiary of
this Agreement.
 
Section 9.09. Place of Payment. So long as a Note Holder, the Lessor or an
Affiliate of a Note Holder or the Lessor or a bank or institutional investor is
the owner of any beneficial interest in the Notes or Investments, the Agent will
cause all amounts to be paid by the Lessor which become due and payable or owing
on such beneficial interest in the Notes or Investments to be paid by bank wire
transfer of immediately available funds duly made at the account referenced in
Schedule I hereto or provided in writing by such Person to the Agent, in all
cases without presentation of any underlying instrument, provided that upon
receipt of payment in full of the Notes the same shall be returned by the Note
Holders to the Lessor marked "canceled".
 
Section 9.10. Counterparts. The parties may sign this Agreement in any number of
counterparts and on separate counterparts, each of which shall be an original,
but all of which together shall constitute one and the same instrument.
 
Section 9.11. Governing Law and Jurisdiction. (a) THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its properties and assets, to the non-exclusive jurisdiction of
any New York State court or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Operative Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement, the Notes or
the Investments in the courts of any jurisdiction.
 
59

--------------------------------------------------------------------------------


 
(c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Operative Document in
any New York State or federal court located in New York City. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
Section 9.12. Time; Business Day. If the date scheduled for any payment or
action under any Operative Document shall not be a Business Day, then (unless
such Operative Document provides otherwise) such payment shall be made or such
action shall be taken on the next succeeding Business Day.
 
Section 9.13. Transaction Costs; Fees. Subject to Section 1.06(c), the Company
shall pay on demand all reasonable charges, fees, expenses, disbursements and
out-of-pocket costs (collectively, "Transaction Costs") incurred before, on or
after the date hereof in connection with the preparation, execution, delivery
and enforcement after default by the Company of any Operative Document, or any
other agreement, document or certificate delivered pursuant to or required
hereby or thereby or any modification, amendment or supplement thereto or any
waivers or enforcement thereof, including, but without duplication:
 
(i) the reasonable fees, expenses and disbursements of each of the Agent,
Special Counsel, the Appraiser, the Environmental Consultant, Citibank's
Technical Services Group, the Independent Engineer, outside legal counsel to the
Company and the Guarantor, and the Company's outside accountants for services
rendered to such parties in connection with such transactions;
 
(ii) the reasonable fees and expenses of Special Counsel (and any local counsel)
with respect to advising, as applicable, the Agent, the Note Holders and the
Lessor, respectively, as to their rights and responsibilities under the
Operative Documents in connection with the enforcement after default (whether
through negotiations, legal proceedings, or otherwise) under any of the
Operative Documents;
 
(iii) all reasonable fees and expenses of the Agent in connection with any
document reproduction and distribution expenses, stamp or other similar Taxes,
fees or excises, including interest and penalties, and all filing fees, Taxes,
and expenses in connection with (A) the recording or filing of instruments and
financing statements in connection with the transactions described in this
Agreement and (B) the creation, perfection, and maintenance of the security
interests created by the Operative Documents;
 
(iv) the fees and expenses set forth in Schedule II hereto; and
 
(v) the reasonable fees, expenses and disbursements of any local counsel of the
Agent or Special Counsel, if any, for services rendered during the term of the
Operative Documents in connection with the filing, continuation or perfection of
any mortgages, deeds of trust, debentures and any UCC financing or continuation
statements or any other document or instrument relating to the creation,
perfection, preservation protection, validity, effectiveness or enforcement
thereof.
 
60

--------------------------------------------------------------------------------


 
Section 9.14. Company Indemnification. (a) The Company shall pay, protect,
indemnify and hold harmless each Indemnified Party on an After Tax Basis from
and against, and shall defend all actions against any Indemnified Party with
respect to, any and all liabilities (including but not limited to liability for
patent or trademark infringement or misuse or misappropriation of any
intellectual property rights, liability in tort (strict or otherwise)), losses,
damages, costs, expenses (including but not limited to reasonable attorneys'
fees and expenses of counsel), causes of action, suits, claims, demands or
judgments of any nature whatsoever (whether or not the Indemnified Party is
named as or otherwise is a party thereto) with respect to the transactions
contemplated by this Agreement and the other Operative Documents based upon,
arising out of or otherwise relating to or in respect of the following
(collectively, "Losses"):
 
(i) any injury to, or death of, any natural person, or damage to or loss of
property, or any matters occurring on or resulting from activities using, on or
relating to the Property or any part thereof, including activities which violate
any Environmental Laws;
 
(ii) the acquisition, ownership, leasing, subleasing, design, construction,
operation, management, maintenance, occupancy, possession, use, non-use,
condition, alteration, repair, maintenance, storage, disposition, sale or return
of the Property or any part thereof;
 
(iii) any violation by the Company or the Guarantor of any of the terms or
conditions of this Agreement, the Lease, the Ground Lease, the Sub-Ground Lease
or any of the other Operative Documents;
 
(iv) any Default, Event of Default, Unwind Event or Environmental Event;
 
(v) any act or omission of any of the Company, individually, or as agent under
the Construction Agency Agreement, or any of its agents, contractors, licensees,
sublessees, invitees, representatives or any Person for whose conduct the
Company is legally responsible on or relating to or in connection with the
acquisition, ownership, leasing, subleasing, construction, assembly, operation,
management, maintenance, occupancy, possession, use, non-use or condition of the
Property or any part thereof;
 
(vi) the performance of any labor or services or furnishing of any materials or
other property in respect of the Property or any part thereof;
 
(vii) any Liens (including Losses arising from Liens relating to Permitted
Encumbrances (other than those described in clause (v) of the definition of
"Permitted Encumbrances")) and other than Lessor Liens, on or with respect of
and to the Property or any part thereof;
 
61

--------------------------------------------------------------------------------


 
(viii) any permitted contest referred to in the Lease;
 
(ix) any breach, violation or default by the Company or its subcontractors,
agents, or any Person for whose conduct the Company is legally responsible under
any Facility Agreement or contract or agreement directly or indirectly relating
to the Property (or any part thereof) or the transactions to be consummated
pursuant to the Operative Documents to which the Company is a party or of any
Legal Requirement or Insurance Requirement;
 
(x) any termination or invalidity of the Lessor's interest in the Property or
any part thereof (other than pursuant to the Operative Documents);
 
(xi) the non-occurrence of any Funding (except as a result of a breach of such
Indemnified Party's obligations hereunder or under any other Operative Document)
and Break Costs associated with any Funding anticipated to be made on any
Funding Date in each case affecting any Indemnified Party, the Property (or any
part thereof) or the ownership, leasing, management, construction, maintenance,
occupancy, possession, use, non-use or condition thereof;
 
(xii) any actual or proposed use, by the Company or any of its subcontractors,
agents or any Person for whose conduct the Company is legally responsible, of
the proceeds of any Advance or Investment;
 
(xiii) the execution, delivery, and performance by the Company of (or in any
other way related to or arising out of) the Operative Documents or the
transactions contemplated thereby, or any violation or breach by the Company of
such documents and agreements;
 
(xiv) the impairment of all access to the Property or any part thereof as
required for the efficient and proper operation of the Property;
 
(xv) any defect or deficiency in or any lack of title to or right of possession
or use for the Intended Use of the Property which defect, deficiency or absence
adversely affects (A) the value, marketability, condition, use, ownership,
leasing, subleasing, construction, assembly, operation, management, maintenance,
possession, sale or disposition of the Property (or any part thereof) or (B) the
proper and efficient operation of the Facility (or any portion thereof) for the
Intended Use; or
 
(xvi) without duplication of any other indemnification required pursuant to this
Agreement, any Loss the Lessor may incur or be required to pay under
Section 9.25, including in respect of its indemnification of the Lessor Parties
for their Losses in respect of matters of the type referred to in the preceding
clauses of this Section 9.14(a) (including without limitation the reasonable
fees and expenses of separate counsel for the Lessor Parties).
 
62

--------------------------------------------------------------------------------


 
(b) Notwithstanding anything to the contrary contained in this Agreement or the
other Operative Documents, the Company shall not be required to indemnify or
hold harmless any Indemnified Party against any Losses to the extent arising
(x) as a result of the fraud, gross negligence or willful misconduct of such
Indemnified Party, (y) out of events occurring after the Expiration Date and the
discharge of all of the Company's obligations under the Operative Documents or
(z) from third-party damage claims other than those third-party claims caused by
or resulting from any actions or failures to act of the Company or any of its
subcontractors while in possession or control of the Property or any part
thereof (including, without limitation, the failure to comply with any of the
Company's obligations (including, without limitation, the Insurance
Requirements) under the Operative Documents); provided that this clause (z)
shall cease to have any force or effect with respect to Losses arising on and
after the Completion Date. Notwithstanding anything to the contrary herein,
during the Construction Period the Company shall not be required to indemnify or
hold harmless any Indemnified Party for amounts in excess of, the Residual Value
Amount, except if such liability arises as a result of a Fully Indemnifiable
Event. "Indemnified Party" means the Lessor and its successors and permitted
assigns. The indemnity set forth in this Section 9.14 shall not apply to
Charges, which shall be exclusively governed by Sections 5.04 and 9.26.
 
(c) The obligations of the Company under this Section 9.14 shall survive the
expiration or any termination of this Agreement, the Lease or any other
Operative Document (whether by operation of law or otherwise) for all matters
described in this Section 9.14 which occur or arise prior to such expiration or
termination or arise out of or result from facts, events, claims, liabilities,
actions or conditions occurring, arising or existing on or before such
expiration or termination.
 
(d) An Indemnified Party may demand payment for any Losses incurred by such
Indemnified Party, as and when incurred, and such demand for indemnification
shall be accompanied by a brief description of the nature and extent of the
Losses as well as the circumstances under which indemnification is sought. The
Company shall pay when due and payable the full amount of such Losses to the
appropriate party.
 
(e) The Company acknowledges and agrees that (i) its obligations under this
Section 9.14 are intended to include and extend to any and all liabilities, sums
paid in settlement of claims, obligations, charges, actions, claims, liens,
taxes and damages (including punitive damages, penalties, fines, court costs,
administrative service fees, response and remediation costs, stabilization
costs, encapsulation costs, treatment, storage or disposal costs) imposed upon
or incurred by or asserted at any time against the Lessor (whether or not a
right exists to be indemnified with respect thereto by any other party) based
upon events or circumstances which occurred prior to the expiration or any
termination of this Agreement and arising directly or indirectly out of: (A) the
treatment, storage, disposal, generation, use, transport, movement, presence,
release, threatened release, spill, installation, emission, injection, leaching,
dumping, escaping or seeping of any Hazardous Materials at, on, under, onto,
through or from any Property or any part thereof; (B) the violation or alleged
violation or any obligation under any Environmental Laws relating to or in
connection with any Property or any part thereof or any acts or omissions
thereon or relating thereto; (C) the violation, alleged violation or any
obligation under all national, county, provincial and local laws designed to
protect the environment or persons or property therein with respect to Hazardous
Materials, whether now existing or hereinafter enacted, promulgated or issued by
any Governmental Authority, in each case with respect to any property; and
(D) the Construction Agent's failure to comply with its obligations under
Sections 6(c) and (d) of the Construction Agency Agreement or the Lessee's
failure to comply with its obligations under Sections 7.05 and 7.06 of the
Lease, and (ii) the indemnification provided for under this Section 9.14(f)
shall be subject to the limitations set forth in Section 9.14(b) and shall be
governed by the procedures set forth in Sections 9.14(d) and (e) in each case
from and after the Execution Date.
 
63

--------------------------------------------------------------------------------


 
(f) Notwithstanding anything in this Section 9.14 to the contrary, Sections 5.04
and 9.26 shall exclusively control with respect to Charges and Other Taxes.
 
Section 9.15. Operative Documents; Further Assurances. Each of the parties
hereto does hereby covenant and agree to perform and be governed and restricted
by the Operative Documents to which it is a party and, subject to the terms and
conditions thereof, to take or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable in connection
therewith. The Company, the Lessor, the Agent and the Note Holders shall execute
and deliver such further instruments and do such further acts as may be
reasonably necessary to carry out more effectively the purposes of the Operative
Documents and the transactions contemplated thereby.
 
Section 9.16. Confidentiality. (a) Except as may otherwise be required by
applicable Law or any Governmental Authority, each of the parties hereto, other
than the Agent and, as applicable, its Affiliates, agrees that, subject to
Section 5.03, it will maintain the confidentiality of the structure of this
transaction developed exclusively by Citigroup other than aspects of the
transaction which were (i) already known to such party prior to being furnished
to it by Citigroup, (ii) within the public domain, or (iii) lawfully received by
it from third parties under no confidentiality constraints.
 
(b) The Lessor, the Agent and each Note Holder agree that unless otherwise
required by Law or by any Governmental Authority or consented to in writing by
the Company and the Agent and subject to the proviso below and the last sentence
of this Section 9.16(b), it will maintain the confidentiality of all non-public
information (i) regarding the financial terms of this transaction or
(ii) regarding the Company, the Guarantor or the Property which shall be
furnished to it by or on behalf of the Company in connection with the
transactions contemplated by the Operative Documents, in accordance with the
procedures it generally applies to confidential material, and will not use such
non-public information for any purpose except in connection with the
transactions contemplated by the Operative Documents; provided, however, that if
the Operative Documents have been terminated and the Company (or its assignee)
has not purchased the Property, then none of the Note Holders, the Agent or the
Lessor shall be bound by the confidentiality provisions of this Section 9.16(b)
with respect to the Property. Notwithstanding the foregoing, any Holder may
disclose in any marketing, promotional or "pitch" material that it is a lender
in the lease financing for a facility for testing compressors, gas turbines,
electric motors, together with all similar and associated equipment so long as
it does not disclose any non-public information regarding the financial terms of
this transaction or regarding the Company, the Guarantor or the Property.
 
64

--------------------------------------------------------------------------------


 
(c) The parties hereto agree not to publish tombstones or other public
announcements in connection with the transactions contemplated hereby without
the consent of the Company and the Agent.
 
(d) Notwithstanding anything to the contrary contained in the Operative
Documents, each party hereto (and each employee, representative or other agent
of such party) may disclose to any and all Persons, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of the transactions
contemplated by the Operative Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
U.S. tax treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.
 
Section 9.17. Interest Laws. Nothing contained in this Agreement or the other
Operative Documents shall be deemed to require the payment of interest, yield or
other charges by any Person in excess of the amount which may be lawfully
charged to that Person under any applicable usury laws (the "Maximum Rate"). In
the event that any Person shall collect moneys under this Agreement or any other
Operative Document which are deemed to constitute interest (including Additional
Rent) which would increase the effective interest or yield rate to a rate in
excess of the Maximum Rate, all such sums deemed to constitute interest in
excess of the Maximum Rate shall, upon such determination, at the option of the
Person to whom such payment was made, be returned to the payor thereof or
credited against other amounts owed by such payor hereunder or under the other
Operative Documents.
 
Section 9.18. Financial Advisor. The parties hereto acknowledge and agree that
Citigroup, the Company's exclusive financial advisor for the transactions
contemplated by the Operative Documents, is not making any representation or
warranty, nor is Citigroup required to make any disclosure, now or in the
future, with respect to the parties' tax or accounting treatment of the
transactions contemplated by the Operative Documents. Each of the parties hereto
further acknowledges and agrees that (i) Citigroup is not responsible, nor will
Citigroup be responsible in the future, for tax and accounting advice with
respect to the transactions contemplated by the Operative Documents, (ii) it
has, independently and without reliance on Citigroup, made its own analysis and
decisions with respect to such matters and has had the benefit of the advice of
its own independent tax and accounting advisers with respect to such matters to
the extent it has deemed appropriate and (iii) it will, independently and
without reliance on Citigroup, continue to make its own analyses and decisions
with respect to such matters based on such information and advice as it deems
appropriate for such purposes.
 
Section 9.19. Securities Representation. Each Note Holder and the Lessor hereby
represents that it is acquiring its Notes or making its Investments, as
applicable, for investment for its own account, and not with a view to or for
sale in connection with a distribution of any Note or the Investments, as
applicable, except in compliance with all applicable securities laws; provided,
however, that, subject to Section 5.03, the disposition of any Note or the
Investments, as applicable, shall at all times be within its exclusive control.
 
65

--------------------------------------------------------------------------------


 
Section 9.20. Agreements with Respect to the Property. (a) Upon consummation of
the purchase of the Lessor's interest in the Property in compliance with the
Operative Documents, the Lessor, will convey its interest in the Property
without recourse, representation, or warranty of any kind, except that the
Property will be free and clear of any and all Lessor Liens and Liens created by
the Operative Documents or otherwise caused by the Lessor or other adverse
interest of any kind created by the Lessor (except as consented to or created by
or at the request of the Company and except as to any interest created by the
Lessor upon the exercise of any right under the Operative Documents upon any
Event of Default, Unwind Event or Environmental Trigger).
 
(b) Upon the consummation of the purchase of the Property in compliance with the
Operative Documents, at the request of the Company or the Agent, as applicable,
the Lessor, and the Agent shall execute releases and termination statements (or
equivalent documents or instruments) required to release or terminate the Liens
granted under the Operative Documents with respect to the Property. The Lessor
and the Agent shall execute the releases and termination statements under the
direction of the Agent. The Company shall pay all out-of-pocket costs and Taxes
arising from the preparation, execution, filing, and recording of such releases
and termination statements other than with respect to the release of Lessor
Liens which shall be the obligation of the party to whom such Lessor Lien is
attributable.
 
Section 9.21. WAIVER OF TRIAL BY JURY. IN ANY ACTION OR PROCEEDING UNDER OR
RELATED TO THIS AGREEMENT, THE OTHER OPERATIVE DOCUMENTS OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THE FOREGOING, THE COMPANY, THE AGENT, THE LESSOR
AND EACH NOTE HOLDER HEREBY AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY, IRRESPECTIVE OF WHICH PARTY
COMMENCES SUCH ACTION OR PROCEEDING AND EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY SUCH ACTION OR PROCEEDING.
 
Section 9.22. Other Matters. The Company acknowledges that neither any Note
Holder, the Lessor, the Agent, or any Affiliate of any thereof is making any
representation, nor is it required to make any disclosure now or in the future,
with respect to the parties' tax or accounting treatment of the Property or the
financing thereof, nor is any Note Holder, the Lessor, the Agent, or any
Affiliate of any thereof responsible, nor will it be responsible in the future,
for tax and accounting advice with respect to the Property or the financing
thereof, and the Company has had or will have the benefit of the advice of its
own independent tax and accounting advisors with respect to such matters.
 
Section 9.23. Protective Expenditures; Payment for Services. At any time after
the expiration or other termination of the Lease if the Company (or its
designee), has not purchased the Lessor's interest in the Property in compliance
with the terms of the Operative Documents, then any Note Holder or the Lessor
shall have the right, but not the obligation, to pay, or to fund the Agent's
payment of (i) Taxes, if any, due and owing with respect to the Property, or
(ii) insurance premiums required to maintain the coverage required during the
term of the Lease (each a "Protective Expenditure"). Reimbursement of Protective
Expenditures made by any Note Holder or the Lessor in accordance with this
Section 9.23 shall be made upon a sale of all of the Lessor's interest in the
Property pursuant to the provisions set forth herein.
 
66

--------------------------------------------------------------------------------


 
Section 9.24. Duty of Care; Provision to Satisfy Express Negligence Test.
 
(a) Neither the Lessor nor any of its Affiliates shall be liable or responsible
to any Note Holder or any other Person claiming through or under a Note Holder
for any error in judgment or action taken or omitted to be taken in good faith
by the Lessor or any of its Affiliates under this Agreement or the other
Operative Documents or the transactions contemplated herein or therein or in
relation to the Property or the operation or leasing or sale thereof or any
interest therein; except that this provision will not excuse the Lessor from
liability to the Note Holders for:
 
(i) actions taken or omitted to be taken by the Lessor which constitute willful
misconduct or gross negligence;
 
(ii) damages from any failure of the Lessor's representations in Section 3.02 to
be true and correct;
 
(iii) damages result from any breach by the Lessor of its covenants in
Section 4.02; or
 
(iv) any negligent holding or handling of funds actually received by the Lessor
in connection with the transactions contemplated herein.
 
(b) Without limiting the generality of the foregoing, the Lessor (i) may consult
with legal counsel (including counsel for the Company), independent public
accountants or other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to the Company or the Note Holders, except for the
representations expressly provided in Section 3.02, and shall not be responsible
to the Company or the Note Holders for any statements, warranties or
representations made by any other Person in or in connection with the Operative
Documents; (iii) shall not be responsible to the Company or the Note Holders for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Operative Documents or any instrument or document furnished in
connection therewith; (iv) may rely upon the representations and warranties of
the Company and the Note Holders in exercising its powers hereunder (except when
and to the extent, if any, the Lessor shall have actual knowledge that such
representations and warranties are untrue); and (v) shall incur no liability
under or in respect of this Agreement or the other Operative Documents by acting
upon any notice, consent, certificate, or other instrument or writing (including
any telecopy, telegram, cable or telex) believed by it to be genuine and signed
or sent to the proper Person or Persons.
 
67

--------------------------------------------------------------------------------


 
Section 9.25. Lessor Indemnification.
 
(a) Indemnified Losses. The Lessor shall pay, protect, indemnify, and hold
harmless each Lessor Party, on an After Tax Basis from and against, and shall
defend all actions against any Lessor Party with respect to any Losses with
respect to the transactions contemplated by this Agreement and the other
Operative Documents arising from or relating to Covered Matters, subject to the
limitations set forth in this Section 9.25.
 
(b) No Indemnification for Certain Matters. The Lessor shall not be required to
indemnify or hold harmless any Lessor Party hereunder against any matter
referred to in Section 9.25(a) to the extent arising as a result of (i) the
fraud, gross negligence or willful misconduct of such Lessor Party and
(ii) events occurring after the Expiration Date and the discharge of all of the
Construction Agent's and the Lessee's obligations under the Operative Documents.
 
(c) Limitations on Indemnification by Lessor. The Lessor's obligation to
indemnify and hold harmless any Lessor Party under this Section 9.25:
 
(i) is not a personal obligation of the Lessor except to the extent of any
payments received by the Lessor pursuant to Section 9.14(a)(xvi);
 
(ii) shall be paid and discharged solely and exclusively from amounts received
by the Lessor pursuant to Section 9.14(a)(xvi); and it is expressly agreed by
each Lessor Party that the sole recourse of each such Person for payment or
discharge of the indemnification obligations created under this Section 9.25
shall be to such amounts paid by the Company, pursuant to Section 9.14(a) or the
other Operative Documents;
 
(iii) is the sole and exclusive right of each Lessor Party against the Lessor,
and any right to proceed against the Lessor individually or otherwise under
common law, federal or state securities laws or otherwise for indemnification or
contribution in connection with the matters covered by this Section 9.25, is
hereby expressly waived by each Lessor Party (other than claims that may be made
against the Lessor, individually or personally, for breach of this Section 9.25,
fraud, gross negligence or willful misconduct).
 
Nothing in this Section 9.25 is intended as or should be construed as a
limitation on the right of any Lessor Party under the Operative Documents to
make indemnification, contribution or other claims of any kind against the
Company on behalf of the Lessor, to the extent that such claims otherwise may be
made under the Operative Documents, with respect to any matter, including
indemnification for Losses of the type referred to in this Section 9.25.
 
(d) Repayment to the Lessor. To the extent that any payments made pursuant to
Section 9.14(a)(xvii) are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by the Lessor to a trustee,
debtor in possession, receiver or other Person under any Bankruptcy Law, common
law or equitable cause, then to such extent, the Lessor Parties who received any
such payments from the Lessor (or any portion thereof) shall repay any such
amounts to the Lessor, or as may otherwise be directed by a court of competent
jurisdiction.
 
68

--------------------------------------------------------------------------------


 
(e) Survival; Reinstatement. The indemnification obligations of the Lessor under
this Section 9.25 shall survive and be reinstated to the same extent, for the
same period and in the same manner as the indemnification obligations of the
Company under Section 9.14(a)(xvii).
 
(f) Indemnification Procedures. The right of any Lessor Party to seek
indemnification from the Lessor under this Section 9.25 is subject to and
conditioned upon compliance by any such Lessor Party with the notice,
cooperation, appointment of counsel and other provisions in Section 9.14 except
(1) that any reference in Section 9.14 to the "Company" shall be deemed to be a
reference to the Lessor, provided that notwithstanding this clause (1) and
subject to the provisions contained in Section 9.14(d), the Company shall
continue to have the right to assume the defense of any claim under Section 9.14
or with respect to this Section 9.25 and employ counsel in connection therewith,
and (2) that any reference in Section 9.14 to the "Indemnified Party" (or
similar phrase) shall be deemed to be a reference to any "Lessor Party", and
(3) the limitation in Section 9.14 on the number of counsel that may be engaged
to represent the Lessor shall be deemed to be a reference to the same number of
counsel acting on behalf of Lessor Parties, to the extent such costs are
recoverable pursuant to Section 9.14.
 
(g) Charges and Other Taxes. Notwithstanding anything in this Section 9.25 to
the contrary, Sections 5.04 and 9.26 shall exclusively control with respect to
Charges and Other Taxes.
 
(h) Lessor Party. As used in this Section 9.25, the term "Lessor Party" shall
have the meaning set forth in Appendix A hereto and in Appendix A to the
Original Participation Agreement.
 
Section 9.26. Lessor Tax Indemnification. (a) The Lessor shall pay and
indemnify, defend and hold harmless each Lessor Party from and against the full
amount of (i) all Charges on an After Tax Basis required to be paid by such
Lessor Party (on its behalf or on behalf of any other Person) and any liability
(including penalties, interest and expenses, except those arising from the
fraud, gross negligence or willful misconduct of such Lessor Party), arising
therefrom or with respect thereto (including from any obligation to file any Tax
return, report or statement with respect to any such Charges), whether or not
such Charges were correctly or legally asserted and (ii) any sums paid by such
Lessor Party pursuant to the second sentence of Section 5.04(a). Any payment
pursuant to such indemnification shall be made in accordance with the terms of
Section 5.04(g).
 
(b) Tax Reporting Indemnification. If any filing, maintenance, action or
execution requested by the Company pursuant to Section 5.05(c) would result in
any additional Tax liability payable by any Lessor Party or could reasonably be
expected to result in liability payable by such Lessor Party, other than
liability ordinarily related to the intended Tax treatment described in
Section 5.05(a), then the Lessor will provide an indemnity on an After Tax Basis
from and against any such unrelated Tax liability satisfactory to the Lessor
Party, in its sole opinion, exercised reasonably and in good faith.
 
69

--------------------------------------------------------------------------------


 
(c) Limitations on Tax Indemnification by Lessor. The Lessor's obligation to
indemnify and hold harmless any Lessor Party under this Section 9.26:
 
(i) is not a personal obligation of the Lessor, except to the extent of any
payments by the Lessor pursuant to Section 5.04(c), 5.05(c) or the last sentence
of Section 5.04(a);
 
(ii) shall be paid and discharged solely and exclusively from amounts received
by the Lessor pursuant to Section 5.04(c), 5.05(c) or the last sentence of
Section 5.04(a) and it is expressly agreed by each Lessor Party that the sole
recourse of each such Person for payment or discharge of the indemnification
obligations created under this Section 9.26 shall be to such amounts paid by the
Company pursuant to Section 5.04(c), 5.05(c) or the last sentence of
Section 5.04(a) or the other Operative Documents; and
 
(iii) is the sole and exclusive right of each Lessor Party against the Lessor,
and any right to proceed against the Lessor individually or otherwise under
common law, federal or state securities laws or otherwise for indemnification or
contribution in connection with the matters covered by this Section 9.26, is
hereby expressly waived by each Lessor Party (other than claims that may be made
against the Lessor, individually or personally, for breach of this Section 9.26,
fraud, gross negligence or willful misconduct).
 
Nothing in this Section 9.26 is intended as or should be construed as a
limitation on the right of any Lessor Party to make indemnification,
contribution or other claims of any kind against the Company to the extent that
such claims otherwise may be made, with respect to any matter, including
indemnification for Charges of the type referred to in this Section 9.26.
 
(d) Repayment to the Lessor. To the extent that any payments made pursuant to
Section 5.04(c), 5.05(c) or the last sentence of Section 5.04(a) are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid by the Lessor to a trustee, debtor in possession,
receiver or other Person under any Bankruptcy Law, common law or equitable
cause, then to such extent, the Lessor Party who received any such payments from
the Lessor (or any portion thereof) shall repay any such amounts to the Lessor,
or as may otherwise be directed by a court of competent jurisdiction.
 
(e) Survival; Reinstatement. The indemnification obligations of the Lessor under
this Section 9.26 shall survive and be reinstated to the same extent, for the
same period and in the same manner as the indemnification obligations of the
Company under Section 5.04(c), 5.05(c) or the last sentence of Section 5.04(a).
 
(f) Lessor Party; Charges. As used in this Section 9.26, the terms "Lessor
Party" and "Charges" shall have the meanings set forth in Appendix A hereto and
in Appendix A to the Original Participation Agreement.
 
70

--------------------------------------------------------------------------------


 
Section 9.27. Environmental Put Option. At any time within five (5) years after
the expiration or termination of the Lease and payment by the Company of
Permitted Lease Balance or Termination Value and upon the occurrence of an
Environmental Event which arose during the Lease Term, any Note Holder shall
have the right, upon thirty (30) days written notice, to require the Company to
purchase all of its right, title and interest in and to its applicable series of
Notes from such Note Holder for a purchase price of $1, in which case such Note
Holder or will convey its right, title and interest in and to such Notes to the
Company free and clear of any Lien or other adverse interest of any kind created
by such Note Holder or any Person claiming by, through or under such Note Holder
(except for Permitted Encumbrances as consented to by the Company and except as
to any interest created upon the exercise of any right under any Operative
Document upon any Event of Default thereunder). The Note Holders' exercise of
their respective rights under this Section 9.27 shall not limit the Note
Holders' rights and remedies under any Operative Document, including, without
limitation, the Note Holders' rights to indemnification hereunder.
 
Section 9.28. Limitation on Liabilities. Neither the Company, the Lessor, the
Agent, nor any Note Holder shall have any liability to any Person for any
special, indirect, consequential or punitive damages in connection with the
transactions contemplated by the Operative Documents.
 
Section 9.29. Not a Partnership, Etc. Neither the execution of this Agreement,
not the terms and provisions of the Operative Documents is intended to be or to
create, and the foregoing shall be construed not to be or to create any
partnership, joint venture or other joint enterprise between the Lessor and any
Note Holder. Neither the execution of this Agreement nor the management and
administration of the Operative Documents and the related documents by the
Lessor, nor any other right, duty or obligation of the Lessor under or pursuant
to this Agreement or the other Operative Documents is intended to be or to
create any fiduciary relationship between the Lessor and any Note Holder.
 
Section 9.30. Independent Analysis. Each Note Holder has entered into this
Agreement without reliance upon representations made outside this Agreement or
the other Operative Documents by the Lessor or by any Affiliate, agent or
attorney of the Lessor and only after independently reviewing such documents,
independently making such inspections, independently consulting with counsel and
independently collecting and verifying such information, as the Lessor
determined to be necessary or appropriate. Without limiting the foregoing, each
Note Holder has independently reviewed the Operative Documents and independently
made such inquiries and investigations of the Company and the Property as such
Note Holder determined to be necessary or appropriate before executing this
Agreement.
 
Section 9.31. No Recourse To Lessor. Except for breach of its representations
and warranties in Section 3.02 and breach of its obligations under the Operative
Documents (other than any obligation to pay any amounts relating to or arising
out of the Notes (including the payment of principal, interest and fees to the
Note Holders)), it is expressly understood and agreed by the parties hereto that
no recourse to or against the Lessor or any trustee, employee, officer,
director, incorporator, stockholder or agent of the Lessor shall be had for the
payment of any amount owing by the Lessor under this Agreement or the other
Operative Documents, or for the payment by the Lessor of any fee in respect
hereof or any other obligation or claim of or against the Lessor arising out of
or based upon this Agreement or the other Operative Documents.
 
71

--------------------------------------------------------------------------------


 
Section 9.32. Delegation to the Agent. The Lessor hereby delegates to the Agent
any and all obligations of the Lessor under the Operative Documents to deliver
notices and other written information to the Agent or to the Note Holders, and
the Note Holders hereby agree to look to the Agent, and not the Lessor, for the
performance of such obligations. The Agent hereby accepts such delegation.
 
72

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their officers thereunto duly authorized as of the day and year first above
written.
 
DRESSER-RAND S.A. (FRANCE)
   
By:
                                                                                              
Name:
Title:



73

--------------------------------------------------------------------------------


 
CITIBANK INTERNATIONAL PLC (PARIS BRANCH), as Lessor
   
By:
                                                                                              
Name:
Title:



74

--------------------------------------------------------------------------------


 
CITIBANK INTERNATIONAL PLC (PARIS BRANCH), as Agent
   
By:
                                                                                              
Name:
Title:



75

--------------------------------------------------------------------------------


 
CITIBANK INTERNATIONAL PLC (PARIS BRANCH), as a Note Holder
   
By:
                                                                                              
Name:
Title:



 
76

--------------------------------------------------------------------------------


 
SCHEDULE I
 
MANNER OF PAYMENT
AND COMMUNICATIONS TO PARTIES
 
This Schedule I shows the names and addresses of the parties to the foregoing
Participation Agreement, the Note Commitment of the Note Holders and the
Investment Commitment of the Lessor.
 
Company:
 
(1)
Address for all notices:

 
Dresser-Rand S.A. (France)
31 Boulevard Winston Churchill
76600 LeHavre France

Attention:
Psacal Lardy, Vice President & General Manager

Phone:
33-235-25-53-01

Fax:
33-235-25-53-72

 
(2)
All payments to the Company with respect to the Operative Documents shall be
made by wire transfer of immediately available funds to Credit Lyonnais, IBAN
No. FR3230002065220000060375N97, BIC: CRLYFRPP and with sufficient information
to identify the source and application of such funds.

 
Guarantor:
 
(1)
Address for all notices:

 
Dresser Rand Group Inc.
1200 W. Sam Houston Pkwy. N.
Houston, TX 77043

Attention:
Treasurer

Phone:
713-935-3488

Fax:
713-935-3880

 

(2)
All payments to the Guarantor with respect to the Operative Documents shall be
made by wire transfer of immediately available funds to Citibank, N.A., ABA
No. 021000089, Account No. 30583606, Swift Code: CITIUS33, with a reference to
Dresser-Rand Group Inc., and with sufficient information to identify the source
and application of such funds.

 

--------------------------------------------------------------------------------


 
Lessor:
 
(1)
Address for all notices:

 
Citi
Corporate Banking
Global Industrials
388 Greenwich Street, 23rd Floor
New York, NY 10013

Attn:
Michelle Bauko

Phone:
(212) 816-7269

Fax:
(646) 291-3269

 
WITH A COPY TO:
 
Citibank International plc (Poland)

 
On behalf of Citibank International plc, Paris Loans Processing Unit (7th Floor)
UL

Chalubinskiego 8
00-613 Warsaw, Poland

Attn:
Magda Ulanowska

Phone:
48 (22) 690 4095

Fax:
48 (22) 692 9940

 
(2)
All payments to the Lessor with respect to the Operative Documents shall be made
by wire transfer of immediately available funds to Citibank, N.A., Account No.
[          ], ABA# [          ], with a reference to [          ] and with
sufficient information to identify the source and application of such funds.

 
Agent:
 

(1)
Address for all notices:

 
Citi
Corporate Banking
Global Industrials
388 Greenwich Street, 23rd Floor
New York, NY 10013

Attn:
Michelle Bauko

Phone:
(212) 816-7269

Fax:
(646) 291-3269

 
2

--------------------------------------------------------------------------------


 
WITH A COPY TO:
 
Citibank International plc (Poland)

 
On behalf of Citibank International plc, Paris Loans Processing Unit (7th Floor)
UL

Chalubinskiego 8
00-613 Warsaw, Poland

Attn:
Magda Ulanowska

Phone:
48 (22) 690 4095

Fax:
48 (22) 692 9940

 
(2)
All payments and transfers of funds to the Agent with respect to the Operative
Documents shall be made by wire transfer of immediately available funds to
Citibank, NA, Account No. [          ], ABA# [          ],
Attention:  [          ], with a reference to [          ] and with sufficient
information to identify the source and application of such funds.

 
3

--------------------------------------------------------------------------------


 
Note Holder:
 
CITIBANK INTERNATIONAL PLC (PARIS BRANCH)
 

 
Amount
A-Note Commitment
€18,400,000
B-Note Commitment
€3,450,000

 
(1)
All payments with respect to the Operative Documents shall be made by wire
transfer of immediately available funds to Citibank International plc (Paris
Branch), Account No. [          ], Attn: [          ], ABA# [          ], with a
reference to [          ] and with sufficient information to identify the source
and application of such funds.

 

(2)
Address for all notices:

 
Citi
Corporate Banking
Global Industrials
388 Greenwich Street, 23rd Floor
New York, NY 10013

Attn:
Michelle Bauko

Phone:
(212) 816-7269

Fax:
(646) 291-3269

 
 
WITH A COPY TO:
 
Citibank International plc (Poland)

 
On behalf of Citibank International plc, Paris Loans Processing Unit (7th Floor)
UL

Chalubinskiego 8
00-613 Warsaw, Poland

Attn:
Magda Ulanowska

Phone:
48 (22) 690 4095

Fax:
48 (22) 692 9940

 
4

--------------------------------------------------------------------------------


 
Lessor:
 
CITIBANK INTERNATIONAL PLC (PARIS BRANCH)
 

 
Amount
Investment Commitment
€1,150,000

 
(1)
All payments with respect to the Operative Documents shall be made by wire
transfer of immediately available funds to Citibank International plc (Paris
Branch), Account No. [          ], ABA #[          ], Attention: [          ]
and with sufficient information to identify the source and application of such
funds.

 

(2)
Address for all notices:

 
Citi
Corporate Banking
Global Industrials
388 Greenwich Street, 23rd Floor
New York, NY 10013

Attn:
Michelle Bauko

Phone:
(212) 816-7269

Fax:
(646) 291-3269

 
WITH A COPY TO:
 
Citibank International plc (Poland)

 
On behalf of Citibank International plc, Paris Loans Processing Unit (7th Floor)
UL

Chalubinskiego 8
00-613 Warsaw, Poland

Attn:
Magda Ulanowska

Phone:
48 (22) 690 4095

Fax:
48 (22) 692 9940

 
5

--------------------------------------------------------------------------------


 
SCHEDULE II
 
FEES
 

I.
Commitment Fees

 
From and after the Initial Funding Date until the Commitment Termination Date,
the Lessor shall pay, or cause to be paid, to the Agent for the account of each
Note Holder and the Lessor, on the last Business Day of each March, June,
September and December in each year commencing on December 31, 2007 and, on the
Commitment Termination Date, commitment fees ("Commitment Fees") on the undrawn
amount of such Note Holder's Note Commitment and the Lessor's Investment
Commitment during such period at the percentages per annum set forth below and
being based on the applicable Level. For purposes of determining the Commitment
Fees during a quarterly period, the Level shall be the Leverage Ratio in effect
on the as of the last day of the most recent fiscal quarter of the Guarantor
immediately preceding such payment date.
 
Level
Commitment Fee
Level I
37.5 basis points
Level II
35 basis points
Level III
32.5 basis points
Level IV
30 basis points
Level V
25 basis points

  

II.
Upfront Fees

 
The Agent shall be paid on the first Funding Date following the Initial Funding
Date an upfront fee in an amount equal to 0.20% of the Commitments (the "Upfront
Fees"):
 

III.
Structuring and Advisory Fees

 
The Company shall pay on the first Funding Date following the Initial funding
Date the structuring and advisory fees agreed to between Citigroup Global
Markets Inc. and Dresser-Rand Group, Inc. as set forth in the mandate letter
dated December 20, 2006 (as amended by the letter date May 9, 2007).
 

IV.
Agency Fee

 
Citibank International plc (Paris Branch) shall be paid an annual agency fee on
the dates and in the amounts agreed to between the Agent and the Company.
 

--------------------------------------------------------------------------------


 
SCHEDULE III
 
PRICING GRID
 

 
Level I
Level II
Level III
Level IV
Level V
A-Notes: EURIBOR +
250 basis points
200 basis points
175 basis points
150 basis points
125 basis points
B-Notes: EURIBOR +
250 basis points
200 basis points
175 basis points
150 basis points
125 basis points
Investment: EURIBOR +
550 basis points
550 basis points
550 basis points
550 basis points
550 basis points



 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
PURCHASE PROCEDURES
 
1. Purchase Price. In connection with the purchase of the Property the Company
shall purchase the Lessor's interest in the Property for the Termination Value.
 
2. Offer to Purchase. Any Offer to Purchase received by the Lessor and the Agent
will be deemed to have been accepted by the Lessor on the date such Offer to
Purchase is received, and any deemed Offer to Purchase shall be deemed accepted
by the Lessor on the date such Offer to Purchase is deemed to have been made.
 
3. Closing Date. The date of the closing of the Company's purchase of the
Lessor's interest in the Property (the "Closing Date"), will be no earlier than
the date upon which payment of the Termination Value is received by the Lessor
and:
 
(a) in the case of an Offer to Purchase pursuant to Section 6.04 of the
Participation Agreement, the date specified by the Company, but in any event not
less than five (5) days and no more than ninety (90) days following the date of
the Lessor's deemed acceptance of such Offer to Purchase, but in any event not
later than the Maturity Date; provided, however, that if such Offer to Purchase
is delivered in connection with an Unwind Event, then the Closing Date shall be
the date of the Lessor's deemed acceptance of such Offer to Purchase;
 
(b) in the case of an Offer to Purchase made or deemed to have been made
pursuant to Section 6.06(a) of the Participation Agreement, the then existing
Expiration Date; and
 
(c) if the Company after the occurrence of an Event of Default or Unwind Event
elects to proceed under Section 6.02(g) of the Participation Agreement, then on
the date of the Lessor's receipt of the Termination Value.
 
4. Conveyance. On the Closing Date, the Company shall pay, or cause to be paid,
to the Lessor the Termination Value and:
 
(a) the Lessor shall simultaneously deliver to the Company a promise to sell
under conditions precedent (“promesse de vente”) and a notarial deed documenting
the definitive assignment of the Lessor's interest under the Sub-Ground Lease
registered with the “conservation des hypothèques” of Le Havre reasonably
necessary to assign and convey to the Company its interest in the Property, in
each case without recourse, representation or warranty (expressed or implied) of
any kind, except that its interest in the Property is free and clear of all
Lessor Liens and Liens created by the Operative Documents or otherwise created
or caused by the Lessor or other adverse interest of any kind created by any
Lessor Party (except as consented to or created by the Company and except as to
any interest created by the Lessor or the Agent upon the exercise of any right
under the Operative Documents upon any Event of Default or Unwind Event);
 
A-1

--------------------------------------------------------------------------------


 
(b) the Company shall assume, or shall cause the purchaser to assume, all of the
obligations of the Lessor under the Sub-Ground Lease by proper instrument in
recordable form; and
 
(c) the Lessor shall simultaneously convey, or cause to be conveyed, to the
Company any Net Proceeds and/or the right to receive the same if any Net
Proceeds are not in the Lessor's possession or control.
 
5. Releases. Upon the consummation of the purchase of the Lessor's interest in
the Property in compliance with this Exhibit A and the Operative Documents, and
at the request of the Company or the Agent, as applicable, the Lessor and the
Agent (for itself and on behalf of the Note Holders and the Lessor) shall
execute release and termination statements required to release or terminate the
Liens granted under the Operative Documents (including the Sub-Ground Lease)
with respect to the Property. The Lessor shall execute release and termination
statements under the direction of the Agent. The Company shall pay all
out-of-pocket costs and Taxes arising from the preparation, execution, filing,
and recording of such release and termination statements other than with respect
to the release of Lessor Liens which shall be the obligation of the party to
whom such Lessor Lien is attributable.
 
6. Termination. Upon the completion of any purchase of the Lessor's interest in
the Property in compliance with this Exhibit A but not prior, the Operative
Documents (including the Sub-Ground Lease) shall terminate, except for
indemnification and other obligations and liabilities which by the terms of the
Operative Documents (including Section 9.01 of the Participation Agreement)
survive termination thereof.
 
7. Assignment. The Company may assign to any Person the right to purchase the
Lessor's interest in the Property. Notwithstanding any such assignment, the
applicable Offer to Purchase (whether delivered or deemed to have been
delivered) shall remain irrevocable and the Company will remain liable to the
Lessor for the prompt payment and performance, as and when due, of all amounts
payable in connection with the purchase of the Lessor's interest in the
Property. No consent to any such assignment, acceptance of payment from or
performance by any assignee or other action by or on behalf of the Lessor or the
Agent other than payment of the purchase price for the Lessor's interest in the
Property in full when due will release the Company of any obligations under this
Agreement and the other Operative Documents.
 
A-2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF REQUISITION



To:
Citibank International plc (Paris Branch)
(Attention: Magda Ulanowska, Fax No.: (48 (22) 692 9940)

 

cc:
Citibank International plc (Paris Branch), as Agent
(Attention: Magda Ulanowska, Fax No.: (48 (22) 692 9940)

 
 
DRESSER-RAND S.A. (FRANCE)
CERTIFIED REQUISITION NO. DATED                  
 
I, __________________ of Dresser Rand- S.A. (France), a French société anonyme
registered with the Commercial and Companies Register at Le Havre under No. 562
060 269 (the "Company"), acting as construction agent (the "Construction Agent")
for Citibank International plc (Paris Branch) (the "Lessor"), pursuant to the
Construction Agency Agreement dated as of December 28, 2007 (as the same may be
amended, modified or supplemented from time to time, the "Agency Agreement")
between the Company and the Lessor, submit this irrevocable Requisition in
accordance with Section 1.03(a) of the Participation Agreement (defined below)
and certify, on behalf of the Company, to the following:
 
1. The total amount of Actual Project Costs for which a Funding is hereby
requested is [___________] Euros (€[_________]). The Lessor is hereby requested
to make a Funding in the aggregate amount of [                           ] Euros
(€[                   ]) on [INSERT DATE - AT LEAST THREE (3) BUSINESS DAYS
FOLLOWING THE DATE OF THE REQUISITION]. The Interest Period for the Funding
requested by this Requisition shall be [one (1)] [two (2)] [three (3)] [six (6)]
month[s]. The Note Holders and the Lessor are hereby requested to make Advances
and Investments in the amount of [___________] Euros (€[___________]) and
[___________] Euros (€[_________]), respectively, to Credit Lyonnais, IBAN:
FR3230002065220000060375N97, BIC: CRLYFRPP.
 
2. The proceeds of the Funding requested herein shall be used solely to pay
Actual Project Costs.
 
3. No part of the Actual Project Costs paid with the funds advanced under any
previous Requisition is a basis for this Requisition, and none of the Actual
Project Costs which are the subject of this Requisition was included in any
Funding for any prior Requisition.
 
B-1

--------------------------------------------------------------------------------


 
4. Attached as Schedule A to this Requisition is a general description of the
Actual Project Costs to be paid or reimbursed with funds from the proceeds of
the Funding requested in this Requisition.
 
5. Except as the Lessor or the Agent have heretofore been notified in writing,
the Construction Agent reasonably believes that (a) the Actual Project Costs to
complete the construction of the Facility as contemplated by the Construction
Budget will not exceed the aggregate amount of the unused Commitments and
(b) the Facility will be completed by the Date Certain.
 
6. The Property has not suffered any Event of Loss which has not previously been
disclosed to the Lessor and the Agent.
 
7. All amounts previously advanced pursuant to previous Requisitions were paid
to the parties entitled thereto as specified in such Requisitions.
 
8. All conditions precedent to the Funding requested herein that are set forth
in the Participation Agreement have been satisfied or waived in accordance with
the terms of the Operative Documents except for the following: [LIST ALL
UNSATISFIED CONDITIONS PRECEDENT]
 
9. All of the representations and warranties of the Company and the Guarantor
set forth in the Operative Documents entered into on or prior to the date hereof
are true and correct in all material respects on and as of the date hereof,
except, where applicable, on and as of the date specified in such representation
or warranty. The Construction Agent (and in its individual capacity) is in
compliance with all of its obligations under the Operative Documents and there
exists no condition or event that would constitute an Event of Default, Unwind
Event or Environmental Trigger.
 
All terms not defined herein shall have the meanings given to such terms in the
Appendix A to the Participation Agreement dated as December 20, 2007 among the
Company, Citibank International plc (Paris Branch), the Persons named therein as
Note Holders, and Citibank International plc (Paris Branch) as Agent (as the
same may be amended, modified or supplemented from time to time, the
"Participation Agreement").
 
Dated this [_____] day of [_____________], 200[__].
 
B-2

--------------------------------------------------------------------------------


 
DRESSER-RAND S.A. (FRANCE), as Construction Agent
   
By:                                                                            
Name:
Title:

 
B-3

--------------------------------------------------------------------------------


 
Schedule A
 
General Description of Work
 
Amount of
Actual Project Costs
Requested in this Requisition
                                                                               
                           



B-4

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF OFFICER'S
CERTIFICATE OF COMPLETION
 
OFFICER'S CERTIFICATE
 
This Officer's Certificate is being furnished pursuant to the requirements of
Section 2.04(a) of the Participation Agreement dated as of December 20, 2007 (as
the same may be amended modified or supplemented from time to time, the
"Participation Agreement"), among Dresser-Rand S.A (France), a French société
anonyme registered with the Commercial and Companies Register at Le Havre under
No. 562 060 269 (the "Company" or in its capacity as agent under the Agency
Agreement, the "Construction Agent"); Citibank International plc (Paris Branch);
the Persons named therein as Note Holders; and Citibank International plc (Paris
Branch), as Agent. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in Appendix A to the Participation Agreement.
 
The undersigned, on behalf of the Company, as Construction Agent, hereby
certifies that:
 
1. The construction of the Facility has been substantially completed in
accordance with the Construction Agency Agreement and all applicable Laws.
 
2. The Property is ready for occupancy and operation in accordance with the
Construction Agency Agreement subject to customary punch list items, as
evidenced by the issuance by the appropriate Governmental Authority of a
permanent or temporary certificate of occupancy (or equivalent certificate or
document) for the Facility contemplated by the Construction Agency Agreement.
 
3. All of the representations and warranties set forth in Section 3.01 of the
Participation Agreement and in the Guaranty are true and correct in all material
respects as of the date hereof or, as applicable, on and as of the date
specified in such representation.
 
4. All conditions set forth in Section 2.04 of the Participation Agreement have
been satisfied in full.
 
Dated: ___________
DRESSER-RAND S.A. (FRANCE), as
Construction Agent
         
By:                                                                            
Name:
Title:

 
 
C-1

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
PART I

 
Preliminary Statement
 
A. The Lessor will obtain a leasehold interest in the Land on which the Facility
will be constructed and installed.
 
C. Using funds provided by the Lessor, the Company, as Construction Agent, has
agreed to construct, or cause to be constructed, the Facility, and the Lessor
has agreed to lease to the Lessee, and the Lessee has agreed to lease from the
Lessor, the Facility and the Land pursuant to the terms of the Lease.
 
D. The Lessor is willing to provide a portion of the funding of the Actual
Project Costs of the Facility.
 
E. The Lessor wishes to obtain, and the Note Holders are willing to provide,
limited recourse financing of the remaining portion of the funding of the Actual
Project Costs of the Facility.
 
F. Concurrently with the execution and delivery of the Participation Agreement,
the Lessor is entering into the Loan Agreement, pursuant to which, among other
things, provision is made for the issuance of the Notes to the Note Holders.
 
PART II

 
Rules of Construction
 
The following rules of usage shall apply to the Participation Agreement and the
other Operative Documents (and each appendix, schedule, exhibit and annex
thereto) unless otherwise required by the context or unless otherwise specified
therein:
 
(a) Unless otherwise specified, definitions set forth herein or in any other
Operative Document shall be equally applicable to the singular and plural forms
of the terms defined.
 
(b) References to articles, sections, paragraphs, clauses, annexes, appendices,
schedules or exhibits are references to articles, sections, paragraphs, clauses,
annexes, appendices, schedules or exhibits in or to any Operative Document.
 
(c) The headings, subheadings and table of contents used in any Operative
Document are solely for convenience of reference, shall not constitute a part of
such Operative Document and shall not affect the meaning, construction or effect
of any provision thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) References to any Person in any Operative Document shall include such
Person, its successors and permitted assigns.
 
(e) Reference to any agreement in any Operative Document means such agreement as
amended, supplemented or otherwise modified from time to time in accordance with
the applicable provisions thereof.
 
(f) References to any law in any Operative Document includes any amendment or
modification to such law and any rules or regulations issued thereunder or any
law enacted in substitution or replacement thereof.
 
(g) Words such as "hereunder", "hereto", "hereof" and "herein" and other words
of like import used in any Operative Document shall, unless the context clearly
indicates to the contrary, refer to the whole of such Operative Document and not
to any particular article, section, subsection, paragraph or clause thereof.
 
(h) References to "including" in any Operative Document means including without
limiting the generality of any description preceding such term.
 
(i) All terms of an accounting nature shall be construed in accordance with
GAAP, as in effect from time to time.
 
(j) In any Operative Document, in connection with the computation of periods of
time from a specified date to a later specified date, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding".
 
PART III
 
Glossary of Terms
 
Part III of this Appendix A is a glossary of all or substantially all of the
defined terms used in the Operative Documents. Not all of the terms defined in
this Appendix A are used in the Participation Agreement.
 
"Act" means the Securities Act of 1933.
 
 
2

--------------------------------------------------------------------------------

 
 
"Actual Project Costs" means, without duplication, (a) all amounts paid or
payable with respect to the Property to finance the designing, engineering,
surveying, acquisition, installation, construction, maintenance and decommission
of the Facility through the Completion Date including, without limitation, the
following: (i) project team costs associated with performing project oversight,
(ii) architectural fees, design fees, engineering fees and fees and costs paid
in connection with obtaining project permits and approvals required by Legal
Requirements; (iii) site preparation costs; (iv) costs and other amounts payable
by the Lessor under any Facility Agreement; (v) all costs and expenses payable
for supplies, materials, equipment, labor and profit with respect to the
Facility under any construction contract; and (vi) all pre-construction costs
relating to the Property which has been incurred or paid by the Construction
Agent; (b) all fees (including Commitment Fees) and expenses paid or payable on
or with respect to the Notes; (c) all interest on the Notes;
(d) all Distributions, fees (including Commitment Fees) and expenses paid or
payable on or with respect to the Investments; (e) during the Interim Term, all
premiums of insurance policies (and deductibles with respect thereto) required
by the Construction Agency Agreement and all other costs of ownership and
operation of the Property (including, without limitation, real estate taxes and
utilities with respect to the Property); (f) all fees payable to any Citigroup
Affiliate as provided in Schedule II to the Participation Agreement; and (g) all
Transaction Costs.
 
"Additional Costs" means all Break Costs, Capital Adequacy Costs, Reserve Costs,
Increased Costs, Charges, Other Taxes and other amounts, other than Fixed Rent,
Termination Value, Permitted Lease Balance or Residual Value Amount payable (or
indemnified against) by the Lessor or the Company, pursuant to the Participation
Agreement and the other Operative Documents.
 
"Additional Rent" means all amounts (other than Fixed Rent, Termination Value,
Permitted Lease Balance and Residual Value Amount) which the Company is required
to pay to the Lessor pursuant to the Lease and the other Operative Documents,
including (i) unpaid Charges, (ii) all sums, costs and expenses that are due and
payable pursuant to Sections 6.04, 6.05, 6.06, 6.07 and 6.08 of the
Participation Agreement, together with every fine, penalty, interest and cost
that may be added for non-payment or late payment thereof, (iii) all fees and
expenses payable by the Lessor pursuant to Sections 5.04, 9.13 and 9.25 of the
Participation Agreement, (iv) all Transaction Costs and (v) all other Additional
Costs.
 
"Adjusted Capitalized Cost" means the sum of the Series A Portion, Series B
Portion and Series C Portion, and:
 
The "Series A Portion" of the Adjusted Capitalized Cost at any time shall be
equal to the then outstanding aggregate principal amount of the A-Notes,
together with interest accrued and unpaid and all other amounts due thereon;
 
The "Series B Portion" of the Adjusted Capitalized Cost at any time shall be
equal to the then outstanding aggregate principal amount of the B-Notes,
together with interest accrued and unpaid and all other amounts due thereon; and
 
The "Series C Portion" of the Adjusted Capitalized Cost at any time shall be
equal to the then outstanding Investments, together with Distributions and all
other amounts due thereon.
 
 
3

--------------------------------------------------------------------------------

 
 
"Advance" has the meaning set forth in Section 1.01(a) of the Participation
Agreement.
 
"Affiliate" means, when used with respect to a Person, any other Person
(a) which directly or indirectly through one or more intermediaries controls, or
is controlled by, or is under common control with, such Person, (b) which
beneficially owns or holds 5% or more of any class of the Voting Stock (or, in
the case of a Person that is not a corporation, 5% or more of the equity
interest) of such Person, or (c) 5% or more of the Voting Stock (or in the case
of a Person which is not a corporation, 5% or more of the equity interest) of
which is beneficially owned or held by such Person or any of its subsidiaries.
The term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of Voting Stock, by contract and otherwise.
 
"After Tax Basis" means, with respect to any payment to be received, on a basis
such that such payment received (actually or constructively) or accrued by any
Person shall be supplemented by a further payment or payments to the recipient
so that the sum of all such payments shall, after deduction for the net increase
in all Taxes (taking into account any related credits or deductions claimed in
the same or a prior period for which such Taxes are imposed as determined in
good faith by such recipient in its sole discretion) using such ordering and
other principles as it shall reasonably determine (without regard to when such
Taxes are deemed utilized under the applicable Tax laws) resulting from the
receipt (actual or constructive) or accrual of such payments, be equal to the
payment otherwise required to be made.
 
"Agent" means CNAI or any successor selected pursuant to the Participation
Agreement, acting in its capacity as administrative agent for the Note Holders
and the Lessor.
 
"Alterations" means any and all additions to, alterations of, or replacements
for, the Facility or any portion thereof made by or for the Lessee, at the sole
cost and expense of the Lessee (as distinct from such additions, alterations and
replacements funded by Advances and Investments), excluding any replacements
installed as part of scheduled maintenance procedures.
 
"A-Note Capitalized Amounts" means interest on the A-Notes which is at any time
payable to the A-Note Holders and funded by Advances made by the A-Note Holders
pursuant to Section 1.03(b) of the Participation Agreement.
 
"A-Note Commitment" of any A-Note Holder means the commitment of such Person to
make Advances under such Person's A-Note to fund Actual Project Costs, up to the
aggregate principal amount set forth below the name of such Person on Schedule I
to the Participation Agreement under the heading "A-Note Commitment," as the
same may be adjusted from time to time pursuant to any Assignment and
Acceptance(s) executed by such A-Note Holder pursuant to the terms of the
Participation Agreement, which commitment shall expire on the Commitment
Termination Date.
 
 
4

--------------------------------------------------------------------------------

 
 
"A-Note Holder" means the holder of any A-Notes.
 
"A-Notes" has the meaning set forth in Section 2.02 of the Loan Agreement.
 
"A-Portion of Actual Project Costs" means the amount equal to the product of
(i) the aggregate amount of Actual Project Costs (excluding the A-Note
Capitalized Amounts, the B-Note Capitalized Amounts and the Investment
Capitalized Amounts) to be funded, multiplied by (ii) 80%.
 
"Applicable Margin" means, (a) with respect to the Notes, the percentage per
annum applicable to the Notes for such Interest Period as shown on Schedule III
to the Participation Agreement and being based upon the Level, and (b) with
respect to the Investments, the percentage per annum applicable to the
Investments for such Interest Period as shown on Schedule III to the
Participation Agreement and being based upon the Level. For purposes of
determining the Applicable Margin during an Interest Period, the Level shall be
the Leverage Ratio as of the last day of the most recent fiscal quarter of the
Guarantor immediately preceding such Interest Period.
 
"Applicable Payee" has the meaning set forth in Section 5.04(a) of the
Participation Agreement.
 
"Applicable Payor" has the meaning set forth in Section 5.04(a) of the
Participation Agreement.
 
"Applicable Permit" means any Permit that is necessary to own, acquire,
maintain, operate, lease, construct, occupy or use (for the Intended Use) all or
any portion of the Facility or interest therein in accordance with any of the
Operative Documents.
 
"Applicable Rate" means the rate applied pursuant to Section 5.01(a) of the
Participation Agreement.
 
"Applicable Unreimbursed Loss Rate" means (a) with respect to Unreimbursed
Losses incurred by the Note Holders, the rate per annum that would have accrued
on such Unreimbursed Losses had such Unreimbursed Losses been treated as
outstanding principal under the B-Notes and (b) with respect to Unreimbursed
Losses incurred by the Lessor, the rate per annum that would have accrued on
such Unreimbursed Losses had such Unreimbursed Losses been treated as
outstanding Investments, in each case from the date of incurrence to the date of
payment of such Unreimbursed Losses. Interest accrued at the Applicable
Unreimbursed Loss Rate shall be compounded on each Payment Date until the
payment in full of such Unreimbursed Losses, together with all accrued interest
thereon.
 
 
5

--------------------------------------------------------------------------------

 
 
"Appraisal" means the appraisal of the Property delivered on or before the
Initial Funding Date, which showed that the fair market value of the Property is
forecasted to be (a) at the Completion Date, at least approximately equal to the
estimated Actual Project Costs for the Property, and (b) at the Base Term
Expiration Date, at least equal to three (3) times the sum of the principal
amount of the B-Notes and the Investments projected to be outstanding at the
Completion Date.
 
"Appraiser" means an independent MAI selected by the Agent and reasonably
acceptable to Company.
 
"Assignee" has the meaning set forth in Section 5.03(b) of the Participation
Agreement.
 
"Assignment and Acceptance" has the meaning set forth in Section 5.03(b) of the
Participation Agreement.
 
"Assignor" has the meaning set forth in Section 5.03(b) of the Participation
Agreement.
 
"Bankruptcy Event" means an event described in Section 6.01(e), (f), (g) or (h)
of the Participation Agreement.
 
"Bankruptcy Law" means Title 11 of the United States Code, and any applicable
Federal, state or local insolvency, reorganization, moratorium, fraudulent
conveyance or similar Law now or hereinafter in effect for the relief of
debtors.
 
"Base Term" has the meaning set forth in Section 3.01 of the Lease.
 
"Base Term Expiration Date" means the date that is five years and one month
after the Completion Date or such earlier date on which the Lease is terminated
in accordance with the terms of the Operative Documents.
 
"Best's" means Best's Insurance Reports published by A.M. Best Company, Inc. or
any successor thereto which is a nationally recognized statistical rating
organization.
 
"B-Note Capitalized Amounts" means interest on the B-Notes which is at any time
payable to the B-Note Holders and funded by Advances made by the B-Note Holders
pursuant to Section 1.03(b) of the Participation Agreement.
 
"B-Note Commitment" of any B-Note Holder means the commitment of such Person to
make Advances under such Person's B-Note to fund Actual Project Costs, up to the
aggregate principal amount set forth below the name of such Person on Schedule I
to the Participation Agreement under the heading "B-Note Commitment," as the
same may be adjusted from time to time pursuant to any Assignment(s) and
Acceptance(s) executed by such B-Note Holder and pursuant to the terms of the
Participation Agreement, which commitment shall expire on the Commitment
Termination Date.
 
 
6

--------------------------------------------------------------------------------

 
 
"B-Note Holder" means the holder of any B-Notes.
 
"B-Notes" has the meaning set forth in Section 2.02 of the Loan Agreement.
 
"B-Portion of Actual Project Costs" means the amount equal to the product of
(i) the aggregate amount of Actual Project Costs (excluding the A-Note
Capitalized Amounts, the B-Note Capitalized Amounts and the Investment
Capitalized Amounts) to be funded, multiplied by (ii) 15%.
 
"Break Costs" has the meaning set forth in Section 5.02(g) of the Participation
Agreement.
 
"Business Day" means any day that is not (i) a Saturday or Sunday, (ii)
Christmas Day or New Year's Day or (iii) any other day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer system (or
any other successor settlement system) is not scheduled to operate (as
determined by the Agent).
 
"Capital Adequacy Costs" has the meaning set forth in Section 5.02(c) of the
Participation Agreement.
 
"Casualty" means fire, earthquake, tornado, hurricane or other event that
results in damage to, or destruction of, the Property or any portion thereof.
 
"Charges" means all Taxes arising directly or indirectly out of the transactions
contemplated by the Participation Agreement and the other Operative Documents,
(a) including (i) those which, at any time prior to or during the Lease Term,
may accrue with respect to, be imposed or levied upon or assessed against or be
a Lien upon (x) the Property or any part thereof, the Lessor or the Operative
Documents, including the Notes and the Investments or (y)  the Lease or the
leasehold estates thereby created, or which arise in respect of the acquisition,
ownership, renovation, construction, installation, substitution, maintenance,
manufacture, occupancy, operation, possession, disposition, use, non-use,
financing, leasing, sub-leasing or condition of the Property or any part thereof
or of the execution, delivery, expiration, redemption or termination of the
Lease, the Notes, the Investments or any other Operative Document; (ii) those
which may be imposed or levied upon, assessed against or measured by any Fixed
Rent, Additional Rent or other sum payable under the Lease, the Notes, the
Investments, the Participation Agreement or any other Operative Document;
(iii) all sales, value added, goods and services, use and similar Taxes at any
time levied, assessed or payable on account of the ownership, operation, use,
leasing, or subleasing of the Property or any part thereof; (iv) all charges,
rents, levies, fees, or assessments for or in respect of utilities,
communications and other services rendered or used on or about or in connection
with the Property or any part thereof; and (v) payments in lieu of each of the
foregoing and all liabilities with respect to the foregoing; and (b) excluding
Excluded Charges.
 
 
7

--------------------------------------------------------------------------------

 
 
“CIP” means Citibank International plc (Paris Branch), a finance institution
established under the laws of England and qualified in France as a credit
establishment of the European Economic Area.
 
"Citibank" means Citibank, N.A., a national banking association.
 
"Citigroup" means Citigroup Global Markets, Inc., Citibank, CNAI, Citicorp USA,
Inc. and/or any of their respective branches or Affiliates.
 
"Closing Costs" means all costs and expenses incident to any sale, lease,
exchange, redeployment or other disposition of the Property pursuant to the
Operative Documents, including reasonable attorneys' fees of Special Counsel and
any local counsel and escrow fees, recording fees, broker's fees, any
out-of-pocket fees, costs (including Break Costs) or expenses incurred
reasonably, or payable under the Operative Documents, by the Lessor or the Agent
in connection with the same and in connection with the release of any Operative
Document, and all applicable transfer and sales taxes which may be imposed by
reason of such sale and conveyance and the delivery of any and all instruments
in connection therewith.
 
"Closing Date" has the meaning set forth in Exhibit A to the Participation
Agreement.
 
"CNAI" means Citicorp North America, Inc., a Delaware corporation.
 
"Code" means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated or issued from time to time thereunder.
 
"Commission" means the Securities and Exchange Commission, or any regulatory
body that succeeds to the functions thereof.
 
"Commitment Fees" has the meaning set forth in Schedule II to the Participation
Agreement.
 
"Commitment Termination Date" means the earliest of (i) the Completion Date,
(ii) the Date Certain (iii) full utilization of the Commitments and (iv) any
other termination of the Commitments in full, including upon an Event of Default
or Unwind Event.
 
"Commitments" means, collectively the Note Commitments and the Investment
Commitment, totaling €23,000,000.
 
 
8

--------------------------------------------------------------------------------

 
 
"Company" means Dresser-Rand S.A. (France), a French société anonyme
corporation.
 
"Completion Certificate" has the meaning set forth in Section 2.04(a) of the
Participation Agreement.
 
"Completion Date" means the date on and as of which (i) the Construction Agent
has delivered to the Lessor a fully executed Completion Certificate for the
Property and (ii) the other conditions set forth in Section 2.04 of the
Participation Agreement have been satisfied.
 
"Condemnation" means the taking, compulsory acquisition or requisitioning of the
use of or title to the Property, any part thereof or the Lessor's rights, title
and interest therein, by, or on account of, any condemnation or other action by
any Person having the power of condemnation and shall include the withdrawal of
the right to occupy the Land pursuant to the Ground Lease for reasons of public
interest or utility.
 
"Consent" means any consent, approval, waiver, exemption, order, other action
by, and any notice to or filing with, any Governmental Authority or other
Person.
 
"Construction Agency Agreement" means the Construction Agency Agreement dated as
of or prior to the Initial Funding Date between the Company, as Construction
Agent, and the Lessor.
 
"Construction Agent" means the Company, as construction agent under the Agency
Agreement.
 
"Construction Budget" means the budget prepared by the Construction Agent, in
form and substance reasonably satisfactory to the Agent, which specifies the
expected Actual Project Costs for the acquisition, construction and installation
of the Facility, as the same may be amended, subject to limitations contained in
Section 4(a)(i) of the Construction Agency Agreement.
 
"Construction Period Funding Requirement" has the meaning set forth in Section
1.05(c) of the Participation Agreement.
 
"Construction Period" means the period which commenced on the Initial Funding
Date and terminates on the Completion Date or on such earlier date that the
Operative Documents may be terminated in accordance with the terms of the
Operative Documents.
 
"Construction Schedule" means the construction schedule for the Facility, in
form and substance reasonably satisfactory to the Agent, as the same may be
amended, subject to the limitations contained in Section 4(a)(iii) of the
Construction Agency Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
"Contingent Rent" has the meaning set forth in Section 6.07 of the Participation
Agreement.
 
"Covered Matters" means each of the matters referred to in clauses (i) through
(xvi), inclusive, of Section 9.14(a) of the Participation Agreement and subject
to the exclusions set forth in Section 9.14(b) of the Participation Agreement.
 
"CIP" means Citibank International plc (Paris Branch) a finance institution
established under the laws of England and qualified in France as a credit
establishment of the European Economic Area.
 
"Consolidated Debt" has the meaning given to such term in the Revolving Credit
Agreement.
 
"Date Certain" means eighteen (18) months from the Initial Funding Date, subject
to an extension of up to six months for Force Majeure affecting the completion
of the Property.
 
"Debt" means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property (excluding obligations under agreements
for the purchase of goods in the normal course of business, but including
obligations under agreements relating to the issuance of performance letters of
credit or acceptance financing), (iv) obligations as lessee under leases which
shall have been or should be, in accordance with generally accepted accounting
principles, recorded as capital leases, (v) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (iv) above and (vi) liabilities in respect of unfunded
vested benefits under Plans; provided that (x) for the purposes of Section 8(a)
of the Guaranty, "Debt" means only indebtedness for borrowed money (however
evidenced) and (y) for the purposes of Section 6.01(f) of the Participation
Agreement "Debt" means only (1) the obligations described in clauses (i), (ii)
and (iii) above and (2) the obligations described in clause (v) above (to the
extent such obligations relate to Debt described in clause (i) or (ii) above).
 
"Debt Rating" means as of any date, the rating that has been most recently
announced by a Rating Agency for any class of senior, unsecured, non-credit
enhanced long-term indebtedness for borrowed money issued by the Guarantor. For
purposes of the foregoing, if any rating established by a Rating Agency shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by such Rating Agency.
 
"Default" means an event which with the lapse of time, the giving of notice or
both would become an Event of Default or an Unwind Event.
 
 
10

--------------------------------------------------------------------------------

 
 
"Default Rate" means a rate per annum equal at all times to two percent (2%) per
annum above the Applicable Rate.
 
"Distributions" means the distributions of current yield payable in respect of
the Investments on each Payment Date, except that such amounts shall be
capitalized pursuant to Section 1.03(b) of the Participation Agreement during
the Construction Period.
 
"EBITDA" has the meaning given to such term in the Revolving Credit Agreement.
 
"Effective Date" has the meaning given to such term in Section 2.01(a) of the
Participation Agreement.
 
"Eligible Assignee" means any Affiliate of the Note Holders and any financial
institution approved by the Agent and, so long as no Event of Default or Unwind
Event shall have occurred and be continuing, the Company, such approval not to
be unreasonably withheld or delayed.
 
"EMU Legislation" means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.
 
"Environmental Action" means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
notice of liability or potential liability, investigation, proceeding, consent
order or consent agreement arising under any Environmental Law or Environmental
Permit or relating to Hazardous Materials or arising from alleged injury or
threat of injury to health and safety as it relates to Hazardous Materials or
the environment, including (a) by any Governmental Authority for enforcement,
Remediation or other actions or damages and (b) by any Governmental Authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
 
"Environmental Consultant" means any environmental consulting firm selected by
the Agent and reasonably satisfactory to the Company.
 
"Environmental Event" means (i) any environmental event that has occurred or any
environmental condition that is discovered in, on, beneath, from or involving
the Property or any portion thereof (including the presence, emission,
discharge, disposal, spill, leaching or other release of Hazardous Materials or
the violation of any applicable Environmental Law) for which it may reasonably
be expected that responsive measures, Remediation, or reporting will be required
under any Environmental Law or (ii) the commencement of an Environmental Action
concerning or against the Construction Agent, the Lessor, the Lessee, or the
Property or any portion thereof, which Environmental Action could reasonably be
expected to result in any ordered Remediation or corrective action or other
liability.
 
 
11

--------------------------------------------------------------------------------

 
 
"Environmental Law" means any and all applicable Laws (as well as obligations,
duties and requirements relating thereto under common law) relating to:
(a) emissions, discharges, spills, releases or threatened releases of
pollutants, contaminants, Hazardous Materials, materials containing Hazardous
Materials, or hazardous or toxic materials or wastes into ambient air, surface
water, groundwater, watercourses, publicly or privately-owned treatment works,
drains, sewer systems, wetlands, septic systems or onto land; (b) the use,
treatment, storage, disposal, handling, manufacturing, transportation, or
shipment of Hazardous Materials, materials containing Hazardous Materials or
hazardous and/or toxic wastes, materials, products or by-products (or of
equipment or apparatus containing Hazardous Materials); (c) pollution or the
protection of human health, safety or the environment from exposure to or injury
or damage caused by Hazardous Materials; or (d) land use laws to the extent
relating to human health and safety as it relates to Hazardous Materials or the
environment.
 
"Environmental Permit" means any Permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
"Environmental Trigger" means the occurrence or existence of one or more
Environmental Events affecting the Property where, in the reasonable opinion of
the Agent and the Environmental Consultant, (i) the cost of Remediation,
individually or in the aggregate, is reasonably expected to exceed $5,000,000 or
(ii) the occurrence of such Environmental Event would materially and adversely
affect the value of the Property or is otherwise reasonably expected to result
in material liability with respect to the Property.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
which is a member of a group of which the Guarantor is a member and which is
under common control within the meaning of the regulations under Section 414 of
the Code.
 
 
12

--------------------------------------------------------------------------------

 
 
"EURIBOR Rate" means for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of one percent) appearing on the
Screen for Euros as the British Bankers Association LIBOR Rate ("BBA LIBOR") for
deposits in Euros within the member states of the European Union which are
Participating Member States at approximately 11:00 A.M. London time (or as soon
thereafter as practicable) two Business Days prior to the first day of the
Interest Period for such Advance or Investment, respectively, with a term
equivalent to such Interest Period; provided that if such rate does not appear
on such Screen (or, if such Screen shall cease to be publicly available or if
the information contained on such Screen, in the Agent's reasonable judgment,
shall cease accurately to reflect such BBA LIBOR for deposits in Euros within
the member states of the European Union which are Participating Member States,
as reported by any publicly available source of similar market data selected by
the Agent that, in the Agent's reasonable judgment, accurately reflects such BBA
LIBOR for deposits in Euros within the member states of the European Union which
are Participating Member States), the "EURIBOR Rate" for such Interest Period
for such Advance or Investment, respectively, shall be the arithmetic average
(rounded to the nearest 1/100 of one percent) of the rates per annum at which
deposits in Euros are offered by the principal office of the Citibank in
(i) London, England to prime banks in the London interbank market at
approximately 10:00 A.M. (London time), two Business Days before the first day
of the Interest Period for such Advance or Investment, respectively, in an
amount substantially equal to the Advance or Investment, respectively,
comprising part of such Funding to be outstanding during such Interest Period.
 
"Euro" or “€” means the single currency of Participating Member States of the
European Union.
 
"Eurocurrency Liabilities" has the meaning assigned to the term "Eurocurrency
liabilities" in Regulation D of the Federal Reserve Board, as in effect from
time to time.
 
"Event of Default" has the meaning set forth in Section 6.01 of the
Participation Agreement.
 
"Event of Loss" means a Casualty, Condemnation or Environmental Event with
respect to the Property.
 
"Exchange Act" means the Securities Exchange Act of 1934.
 
 
13

--------------------------------------------------------------------------------

 
 
"Excluded Charges" means (i) Taxes imposed on the Agent's or the Lessor's gross
or net income or gross or net receipts (including any minimum taxes or taxes on,
measured by or in the nature of capital, net worth, excess profits, items of tax
preference, capital stock, franchise, business privilege or doing business
taxes, all of the foregoing, to the extent such taxes are in the nature of a tax
based upon or measured by gross or net income or gross or net receipts), and
franchise Taxes imposed on such Person, to the extent such Tax is determined
solely by reference to the fees received by the Agent or the Lessor under the
Operative Documents; (ii) United States federal Taxes imposed on gross or net
income or gross or net receipts (including any minimum taxes or taxes on,
measured by or in the nature of capital, net worth, excess profits, items of tax
preference, capital stock, franchise, business privilege or doing business
taxes, all of the foregoing, to the extent such taxes are in the nature of a tax
based upon or measured by gross or net income or gross or net receipts) (other
than Taxes withheld at the source which shall be indemnified to the extent
provided below) on a Lessor Party (other than an Indemnified Party) to the
extent that such Tax is determined solely on the basis that such Person is a
creditor entitled to receive only payments of interest, stated original issue
discount, if any, and principal for such Tax purposes; (iii) Taxes imposed on a
Lessor Party's (other than an Indemnified Party's) gross or net income or gross
or net receipts (including any minimum taxes or taxes on, measured by or in the
nature of capital, net worth, excess profits, items of tax preference, capital
stock, franchise, business privilege or doing business taxes, all of the
foregoing, to the extent such taxes are in the nature of a tax based upon or
measured by gross or net income or gross or net receipts) by the jurisdiction
under the Laws of which such Person is organized or by any jurisdiction in which
such Person is doing business or by any political subdivision of the foregoing,
to the extent that such Tax is determined solely on the basis that such Person
is a creditor entitled to receive only payments of interest, stated original
issue discount, if any, and principal for such Tax purposes; (iv) any Taxes
imposed by the United States of America by means of withholding at the source if
and to the extent that (A) such Taxes are not attributable to a change in
applicable Law after the Execution Date or the effective date of the Assignment
and Acceptance pursuant to which such Person became a Lessor Party (other than
an Indemnified Party), (B) such Taxes are determined solely on the basis that
such Person is a creditor entitled to receive only payments of interest, stated
original issue discount, if any, and principal for such Tax purposes and (C)
such Taxes are attributable to such Person's failure to properly complete and
execute any Prescribed Forms such Person is eligible to complete that have been
provided to it by the Company that would have reduced or eliminated the
obligation to withhold such Taxes; (v) any Tax to the extent it relates to any
act, event or omission that occurs, or relates to a period, after the
termination of the Lease; (vi) any Tax for so long as it is being contested in
accordance with the provisions of Section 5.04(h) of the Participation
Agreement, provided that the foregoing shall not limit the Company's obligation
under Section 5.04(h) of the Participation Agreement to advance to such Lessor
Party amounts with respect to Taxes that are being contested in accordance with
Section 5.04(h) of the Participation Agreement or any expenses incurred by such
Lessor Party in connection with such contest; (vii) any Taxes imposed upon a
Lessor Party with respect to any transfer, sale, financing or other disposition
of any interest in the Property or any part thereof, or any interest therein or
any interest or obligation under the Operative Documents or any Note or the
Investments, or from any sale, assignment, transfer or other disposition of any
interest in a Lessor Party or any Affiliate thereof, (other than any transfer in
connection with (1) the exercise by the Company of its purchase option pursuant
to Section 6.04 of the Participation Agreement, (2) the occurrence of an Event
of Default, (3) a Casualty or Condemnation affecting the Property or (4) any
assignment, sublease, modification or addition of or to the Property by the
Company; (viii) any Taxes imposed against or payable by the Lessor Party
resulting from, or that would not have been imposed but for, the gross
negligence or willful misconduct of such Lessor Party; (ix) Taxes imposed on or
payable by a Lessor Party to the extent such Taxes would not have been imposed
but for a breach by the Lessor Party or any Affiliate thereof of any
representations, warranties or covenants set forth in the Operative Documents
(unless such breach is caused by the Company's breach of its representations,
warranties or covenants set forth in the Operative Documents); (x) Taxes to the
extent resulting from such Lessor Party's failure to comply with the provisions
of Section 5.04(h) of the Participation Agreement, which failure precludes or
materially adversely affects the ability to conduct a contest pursuant to
Section 5.04(h) of the Participation Agreement (unless such failure is caused by
the Company's breach of its obligations); (xi) Taxes which are included in
Actual Project Costs if and to the extent actually paid and such Taxes are
provided for in the Construction Budget; (xii) Taxes imposed on or with respect
to or payable as a result of activities of a Lessor Party unrelated to the
transactions contemplated by the Participation Agreement and the Operative
Documents; (xiii) any Taxes imposed on a direct or indirect transferee,
successor or assign of a Lessor Party to the extent of the excess of such Taxes
over the amount of such Taxes that would have been imposed had there not been a
transfer by the original Lessor Party of an interest arising under the Operative
Documents, provided, however, that there shall not be excluded under this clause
(xiii) any such Tax if such direct or indirect transferee, successor, or
assignee of the Lessor Party acquired its interest as a result of a transfer in
connection with or after an Event of Default; provided, further, that there
shall not be excluded under this clause (xiii) any amount necessary to make any
payment on an After Tax Basis; (xiv) any gift, inheritance or estate or similar
Tax; (xv) any Tax imposed on a Lessor Party as a result of the failure of such
Lessor Party to file any report, return or statement on a timely basis and to
pay any Tax indicated as being due and payable on such report, return or
statement, other than any withholding or other Tax which may be paid by the
Company directly except to the extent attributable to (A) the Company's failure
to satisfy its obligations under Section 5.04(i) of the Participation Agreement
or (B) the Company's failure to make any payment with respect to such Tax in
accordance with the provisions of Section 5.04 of the Participation Agreement;
(xvi) any Tax which is specifically identified as an Actual Project Cost in the
Construction Budget if and to the extent actually paid and (xvii) any Taxes
arising from the occurrence of any prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975(c) of the Code; provided, however, that any
such Taxes are not incurred or increased directly or indirectly by actions of
the Company on or after the Execution Date (other than actions specifically
required of the Company under any of the Operative Documents).
 
 
14

--------------------------------------------------------------------------------

 
 
"Expiration Date" means (i) the Base Term Expiration Date, (ii) if an Extension
Term is given effect, its Renewal Term Expiration Date, and (iii) any other date
on which the Lease is terminated in accordance with its terms and the terms of
the other Operative Documents.
 
"Extension Request" has the meaning set forth in Section 5.07(a) of the
Participation Agreement.
 
"Extension Term" has the meaning set forth in Section 3.02(a) of the Lease.
 
"Facility" means all required improvements to be constructed on the Land as
described, including all buildings, fixtures and equipment of every kind from
time to time to be constructed and installed pursuant to the Construction Agency
Agreement and the Facility Agreements, together with any and all easements,
benefits and appurtenances or such improvements, including sidewalks, utility
pipes, conduits and lines, and parking areas and roadways.
 
 
15

--------------------------------------------------------------------------------

 
 
"Facility Agreements" has the meaning set forth in Section 3(e) of the Agency
Agreement.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any successor thereto.
 
"FIN 46" means Financial Accounting Standards Board Interpretation No. 46
entitled "Consolidation of Variable Interest Entities, an Interpretation of
Accounting Research Bulletin (ARB) No. 51" issued in January 2003.
 
"Financial Officer" means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller, or vice
president-finance of such Person.
 
"Fixed Rent" has the meaning set forth in Section 4.01 of the Lease.
 
"Force Majeure" means strikes, acts of God, acts of any Governmental Authority,
natural disaster, war, insurrection, riot, terrorist acts or civil disobedience
or other events beyond the direct or indirect control of the Construction Agent
or its contractors or subcontractors and which are not attributable to a Fully
Indemnifiable Event; provided, that an event shall not be considered to be
beyond the control of the Construction Agent or its contractors or
subcontractors if such event (x) could have been avoided by exercising that
standard of foresight, care and due diligence that an ordinary, prudent and
competent Person would exercise under the circumstances or (y) could have been
avoided through the commercially reasonable expenditure of funds by the
Construction Agent from proceeds of Advances and Investments.
 
"Force Majeure Costs" means any diminution in fair value of the Property due to
a Force Majeure Loss Event, and any costs incurred by the Lessor as a result of
a Force Majeure Loss Event; provided, however, that such costs shall only
include interest on the Notes and Distributions on the Investments to the extent
such interest and Distributions exceed the then available Total Note Commitment
and the Investment Commitment or are for a period after the Date Certain.
 
"'Force Majeure Loss Event" means any Casualty or Condemnation, respectively,
arising from an event of Force Majeure, which event of Force Majeure occurs
during the Interim Term and, without duplication, any other event of Force
Majeure with occurs during the Interim Term, in each case as determined by the
Construction Agent in its reasonable discretion by written notice to the Agent
and the Lessor delivered after the Construction Agent has knowledge of the
relevant event. For the avoidance of doubt, Fully Indemnifiable Events do not
constitute Force Majeure Loss Events.
 
 
16

--------------------------------------------------------------------------------

 
 
"Fully Indemnifiable Event" means: (i) any Environmental Event arising from a
Pre-existing Environmental Condition, (ii) any claims of the Lessor for Losses
unrelated to completion of construction of the Facility arising from any actions
or failures to act on the part of the Company, as Construction Agent, or the
Company's agents or subcontractors while in possession or control of the
Facility or any portion thereof; (iii) any act of fraud, misapplication of
funds, illegal acts, or willful misconduct on the part of the Company or
(iv) any Bankruptcy Event.
 
"Funding" means a funding of Actual Project Costs specified in a Requisition,
which Funding will consist of Advances made by the Note Holders and Investments
made by the Lessor.
 
"Funding Date" means any date on which a Funding occurs under Article I of the
Participation Agreement.
 
"Funding Percentage" means (a) with respect to any A-Note Holder, for any
Funding to be made by the A-Note Holders, the percentage equal to such A-Note
Holder's A-Note Commitment divided by the Total A-Note Commitment, (b)  with
respect to any B-Note Holder, for any Funding to be made by the B-Note Holders,
the percentage equal to such B-Note Holder's B-Note Commitment divided by the
Total B-Note Commitment, and (c) with respect to the Lessor, for any Funding to
be made by the Lessor, 100%.
 
"GAAP" means generally accepted accounting principles (including principles of
consolidation), in effect from time to time in the United States, consistently
applied.
 
"GAAP Project Costs" means Actual Project Costs other than (i) Specified
Capitalized Amounts and (ii) deductibles under insurance policies maintained by
the Construction Agent under the Agency Agreement.
 
"Governmental Action" means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any applicable Law, and shall include, without limitation, all
environmental and operating permits and licenses that are required for the use,
occupancy, zoning and operation of the Property as provided in the Lease.
 
 
17

--------------------------------------------------------------------------------

 
 
"Governmental Authority" means any United States, European Union, French,
national, provincial, local or foreign court or governmental agency, authority,
instrumentality or regulatory body with jurisdiction over the Company, the
Lessor, the Lessee, the Note Holders, the Agent or the Property or any portion
thereof.
 
"Ground Lease" means the Ground Lease dated as of or prior to the Initial
Funding Date, between the Port, as ground lessor and the Company, as ground
lessee, as the same may be further amended from time to time.
 
"Guarantor" means Dresser Rand Group Inc.
 
"Guaranty" means the Parent Guaranty dated as of or prior to the Initial Funding
Date by the Guarantor in favor of the Lessor.
 
"Hazardous Materials" means (a) hazardous materials, hazardous wastes, hazardous
pollutants, hazardous contaminants and hazardous substances as those or similar
terms are defined under any Environmental Laws (including any liquid, ion,
living organism or noise) that may be harmful to human health or other life or
the environment or a nuisance to any person or that may make the use or
ownership of any affected land or property more costly; (b) petroleum and
petroleum products including crude oil and any fractions thereof; (c) natural
gas, synthetic gas, and any mixtures thereof; (d) asbestos and/or any material
which contains any hydrated mineral silicate, including, but not limited to,
chrysolite, amosite, crocidolite, tremolite, anthophylite and/or actinolite,
whether friable or non-friable; (e) polychlorinated biphenyls ("PCB's"), or
PCB-containing materials, or fluids; (f) radon; (g) any other hazardous
radioactive, toxic or noxious substance, material, pollutant, or solid, liquid
or gaseous waste; and (h) any hazardous substance that, whether by its nature or
its use, is regulated under any Environmental Law or with respect to which any
Environmental Law or governmental agency requires environmental investigation,
monitoring or remediation.
 
"Increased Costs" has the meaning set forth in Section 5.02(b) of the
Participation Agreement.
 
"Indemnified Party" has the meaning set forth in Section 9.14(b) of the
Participation Agreement.
 
"Independent Engineer" means an engineering firm recognized nationally in France
(i) reasonably satisfactory to the Agent and the Company and (ii) with respect
to Section 9.05(b) of the Lease, reasonably satisfactory to the Agent.
 
“Initial Funding Date” means the date on which all of the conditions precedent
set forth in Section 2.02 of the Participation Agreement are satisfied, which
date shall be the date that each Operative Document (other than the
Participation Agreement) shall be dated.
 
 
18

--------------------------------------------------------------------------------

 
 
"Instrument Guaranty" means the Instrument Guaranty dated as of or prior to the
Initial Funding Date by the Company in favor of the Note Holders and the Lessor.
 
"Insurance Requirements" means (i) during the Construction Period, the insurance
requirements contained in Section 5 of the Construction Agency Agreement and
(ii) during the Base Term, the insurance requirements contained in Section 6.05
of the Lease.
 
"Intellectual Property Rights" has the meaning set forth in Section 6.10(d)(ii)
of the Lease.
 
"Intended Use" means a facility for testing compressors, gas turbines, electric
motors, together with all similar and associated equipment.
 
"Interest Period" means, with respect to the Notes and the Investments, the
period commencing on a Funding Date, or the last day of the immediately
preceding Interest Period, as applicable, and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter and each successive period commencing on the last day
of the preceding Interest Period and ending on the numerically corresponding day
of the calendar month that is one (1), two (2), three (3) or six (6) months
thereafter; provided, however, that:
 
(i) if any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of the then commencing Interest Period) shall end on
the last Business Day of the calendar month at the end of such Interest Period;
 
(iii) no Interest Period shall extend beyond the Expiration Date;
 
(iv) for purposes of calculating interest for any Interest Period, such
calculations shall include the first day but exclude the last day of any such
Interest Period; and
 
(v) there shall not be more than three (3) Interest Periods at any one time.
 
"Interest Setting Date" means, with respect to any Interest Period, the date
which is three (3) Business Days before the first day of such Interest Period.
 
 
19

--------------------------------------------------------------------------------

 
 
"Interim Term" has the meaning set forth in Section 3.01 of the Lease.
 
"Investment" has the meaning set forth in Section 1.02(a) of the Participation
Agreement.
 
"Investment Capitalized Amounts" means Distributions and, if Citigroup is the
Lessor, the fees payable to Citigroup pursuant to Sections III and IV of
Schedule II to the Participation Agreement, which amounts are funded by
Investments made pursuant to Section 1.03(b) of the Participation Agreement.
 
"Investment Commitment" means the commitment of the Lessor to make Investments
pursuant to Section 1.02 of the Participation Agreement up to an amount equal to
€1,150,000, which commitment shall expire on the Commitment Termination Date.
 
"Investment Liquidation Amount" means the unpaid Investments, plus the
Distributions accrued and unpaid thereon.
 
"Investment Portion of Actual Project Costs" means the amount equal to the
product of (i) the aggregate amount of Actual Project Costs (excluding the
A-Note Capitalized Amounts, the B-Note Capitalized Amounts and the Investment
Capitalized Amounts) to be funded, multiplied by (ii) 5%.
 
"Involuntary Transfer" has the meaning set forth in Section 5.03(j)(ii) of the
Participation Agreement.
 
"Junior Takeout" has the meaning set forth in Section 6.09(d)(ii) of the
Participation Agreement.
 
"Junior Takeout Notice" has the meaning set forth in Section 6.09(d)(ii) of the
Participation Agreement.
 
"Junior Takeout Option" has the meaning set forth in Section 6.09(d)(ii) of the
Participation Agreement.
 
"Junior Takeout Period" has the meaning set forth in Section 6.09(d)(ii) of the
Participation Agreement.
 
"Junior Takeout Price" has the meaning set forth in Section 6.09(d)(ii) of the
Participation Agreement.
 
"Land" has the meaning set forth in the Preliminary Statement of the Lease.
 
"Law" means any law (including ERISA), treaty, statute, rule, regulation,
ordinance, directive, order, ruling, code, binding judgment, decree, injunction,
writ, determination, award, Permit, requirement or decision of, or agreement
with or by a Governmental Authority, as the same shall be amended, issued or
promulgated from time to time.
 
 
20

--------------------------------------------------------------------------------

 
 
"Lease" means the Lease dated as of or prior to the Initial Funding Date between
the Lessor and the Lessee.
 
"Lease Extension Request" has the meaning set forth in Section 3.02(a) of the
Lease.
 
"Lease Term" means the Interim Term, the Base Term and the Extension Term(s), if
any.
 
"Legal Requirements" means (i) all applicable Laws, ordinary or extraordinary,
or requirements arising from any restriction of record or otherwise, which now
or at any time hereafter may be applicable to (A) the Lessor, solely as the
result and directly related to being the holder of the ownership rights in,
title to or leasehold interest in the Property; (B) the Lessee under the Lease;
or (C) the Property or any part thereof, or any of the adjoining sidewalks or
the ownership, acquisition, installation, construction, operation, mortgaging,
occupancy, possession, use, non-use or condition of the Property or any part
thereof; and (ii) all material agreements, covenants, and restrictions
applicable to the Property or any part thereof or the ownership, acquisition,
installation, construction, rebuilding, operation, mortgaging, occupancy,
possession, use, non-use or condition thereof.
 
"Lessee" means the Company, as lessee under the Lease, and its successors and
permitted assigns.
 
"Lessor" means CIP, and its permitted successors and assigns under the terms of
the Participation Agreement and the other Operative Documents.
 
"Lessor Group" means the Lessor, the Agent, the Note Holders, and their
respective agents and representatives.
 
 
21

--------------------------------------------------------------------------------

 
 
"Lessor Lien" means any Lien, true lease or sublease or disposition of title
with respect to the Property arising as a result of (i) any claim against the
Lessor, the Agent or any Note Holder not resulting from the transactions
contemplated by the Operative Documents, (ii) any act or omission of the Lessor,
the Agent or any Note Holder which is not required or expressly permitted by the
Operative Documents or is in violation of any of the terms of the Operative
Documents, (iii) any claim against the Lessor, the Agent or any Note Holder with
respect to Taxes or Transaction Costs against which the Construction Agent or
the Lessee is not required to indemnify the Lessor, the Agent or any Note
Holder, in its individual capacity, pursuant to Section 9.14 of the
Participation Agreement (other than by reason of clause (z) of Section 9.14(b)
of the Participation Agreement), (iv) any claim against the Lessor or the Agent
arising out of any transfer by the Lessor of all or any portion of the Property
or the Operative Documents other than the transfer of title to or possession of
the Property by the Lessor (1) pursuant to and in accordance with Sections 6.02,
6.03, 6.06, 6.07, 6.08, 6.09 or 6.10 of the Participation Agreement, (2) to any
Person with the consent of the Company or (3) to the Company or any designee of
the Company pursuant to or in accordance with the Operative Documents, or
(v) any claim against any Note Holder arising out of any transfer by such Note
Holder of any Note or any interest therein other than in accordance with the
provisions of the Participation Agreement. Lessor Liens will not include any
Permitted Encumbrances, any interests created by the Lessor upon the exercise of
any right under the Operative Documents upon any Default, Event of Default or
Unwind Event or any Lien or other encumbrance created by the Construction Agent
or the Lessee, whether or not on behalf of the Lessor.
 
"Lessor Party" means each of the Lessor, the Agent, the Note Holders, their
respective Affiliates, permitted successors and assigns and any officer,
director, employee, agent or controlling Person of any of the above.
 
“Levels” means, as applicable, Level I, Level II, Level III, Level IV or Level
V.
 
“Level I” means a Leverage Ratio equal to or greater than 2.5 to 1.0.
 
“Level II” means a Leverage Ratio less than 2.5 to 1:0 but equal to or greater
than 2.0 to 1.0.
 
“Level III” means a Leverage Ratio less than 2.0 to 1:0 but equal to or greater
than 1.5 to 1.0.
 
“Level IV” means Leverage Ratio less than 1.50 to 1:0 but equal to or greater
than 1.0 to 1.0.
 
“Level V” means Leverage Ratio less than 1.0 to 1.00
 
"Leverage Ratio" means, on any date, the ratio of (a) Consolidated Debt as of
such date to (b) EBITDA for the period of four consecutive fiscal quarters of
the Guarantor most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (each as defined in the Revolving
Credit Agreement) (or any similar transaction or transactions that require a
waiver or a consent of the Required Lenders (as defined in the Revolving Credit
Agreement) or incurrence or repayment of Indebtedness (as defined in the
Revolving Credit Agreement) (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, EBITDA shall be determined for the respective Test Period
on a Pro Forma Basis (as defined in the Revolving Credit Agreement) for such
occurrences.
 
 
22

--------------------------------------------------------------------------------

 
 
"Liquidation Property Interest" means all rights, privileges and benefits of the
Company under the Ground Lease and the Sub-Ground Lease and of the Lessor under
the Sub-Ground Lease.
 
"Lessor Transferee" has the meaning set forth in Section 5.03(j)(i) of the
Participation Agreement.
 
"Lien" means any deed to secure debt, mortgage, deed of trust, pledge, security
interest, security title, encumbrance, lien, judgment lien, writ of execution,
attachment or charge of any kind, including any conditional sale or other title
retention agreement, any lease in the nature thereof and the filing of or
agreement to give, any security interest or financing statements under any
applicable personal property security act or any comparable Law of any
jurisdiction.
 
"Liquidation Event" has the meaning set forth in Section 6.09(a) of the
Participation Agreement.
 
"Loan Agreement" means the Loan Agreement dated as of or prior to the Initial
Funding Date among the Lessor, the Note Holders and the Agent.
 
"Losses" has the meaning set forth in Section 9.14(a) of the Participation
Agreement.
 
"MAI" means a General Appraisal Member of the Appraisal Institute (formerly
Member Appraisal Institute).
 
"Majority Holders" means (a) from the Initial Funding Date to the Commitment
Termination Date, the Note Holders and the Lessor holding at least 50.1% of the
aggregate Total Note Commitment and Investment Commitment, and (b) at any time
on or after the Commitment Termination Date, the Note Holders and the Lessor
holding at least 50.1% of the aggregate unpaid principal amount of the Notes and
the Investments.
 
"Majority Note Holders" means (a) from the Initial Funding Date to the
Commitment Termination Date, the Note Holders holding at least 50.1% of the
aggregate Total Note Commitment, and (b) at any time on or after the Commitment
Termination Date, the Note Holders holding at least 50.1% of the aggregate
unpaid principal amount of the Notes.
 
"Margin Stock" has the meaning set forth in Regulations T, U and X.
 
"Material Adverse Effect" means a material adverse effect on any of (a) the
business, assets, operations or condition, financial or otherwise, of the
Guarantor and its Subsidiaries taken as a whole, (b) the ability of the Company
or the Guarantor to perform any of its obligations under the Operative Documents
or the ability of the Agent, any Note Holder or the Lessor to enforce any of
such obligations, (c) the rights of or benefits (directly or indirectly)
available to the Lessor and the Note Holders under any Operative Document,
(d) the value, condition, marketability or operation of the Property or the
Lessor's ownership or lease thereof taken as a whole, or (e) the validity or
enforceability of any of the Operative Documents.
 
 
23

--------------------------------------------------------------------------------

 
 
"Material Plan" means either (i) a Plan under which the present value of the
vested benefits exceeds the fair market value of the assets of such Plan
allocable to such benefits by more than $20,000,000 or (ii) a Plan whose assets
have a market value in excess of $100,000,000.
 
"Maturity Date" means the date that is 6 ½ years after the Initial Funding Date,
as the same may be extended in accordance with Section 5.07 of the Participation
Agreement.
 
"Maximum Rate" has the meaning set forth in Section 9.17 of the Participation
Agreement.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ECSA to which the Guarantor or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding three plan years made or accrued an obligation to make contributions.
 
"Net Proceeds" means all Proceeds less the costs and expenses incurred by the
Lessor and the Lessee in collecting such amounts with respect to the Property
pursuant to Article VII of the Lease or Section 6 of the Construction Agency
Agreement (other than amounts previously paid by the Lessee or the Construction
Agent, as applicable, for costs and expenses in connection therewith to which
the Lessor is entitled to reimbursement pursuant to the Operative Documents).
 
"New Note" has the meaning set forth in Section 3.04(b) of the Loan Agreement.
 
"Non-Accepting Holder" has the meaning set forth in Section 5.07(a) of the
Participation Agreement.
 
"Non-Performance Event" has the meaning set forth in Section 6.03(d) of the
Participation Agreement.
 
"Note Commitment" of any Note Holder means (i) the aggregate of the A-Note
Commitment and B-Note Commitment of such Note Holder or (ii) if such Note Holder
has only an A-Note Commitment or B-Note Commitment, the amount of the A-Note
Commitment or the amount of the B-Note Commitment of such Note Holder, as
applicable.
 
 
24

--------------------------------------------------------------------------------

 
 
"Note Holder" means any or all of the A-Note Holders and the B-Note Holders.
 
"Notes" means, collectively, the A-Notes and the B-Notes.
 
"Offer to Purchase" means an irrevocable, written offer to purchase the Lessor's
interest in the Property delivered in accordance with the purchase procedures
set forth in Exhibit A to the Participation Agreement.
 
"Officer" of any Person means the president, any vice president, or an
individual in such other similar capacity or any other duly authorized and
responsible officer of such Person.
 
"Officer's Certificate" or "Officers' Certificate" of a Person means a
certificate signed by an Officer or Officers of such Person.
 
"Old Note" has the meaning set forth in Section 3.04(b) of the Loan Agreement.
 
"Operative Documents" means the Participation Agreement, the Loan Agreement, the
Notes, the Construction Agency Agreement, the Guaranty, the Instrument Guaranty,
the Lease, the Sub-Ground Lease and the Ground Lease (and any memorandum
thereof), in each case individually and collectively.
 
"Other Taxes" has the meaning set forth in Section 5.04(b) of the Participation
Agreement.
 
"Outstanding" means, with reference to the Notes, as of any particular time, all
Notes theretofore issued, except:
 
(a) Notes theretofore canceled and destroyed by the Lessor or surrendered to the
Lessor for cancellation and destruction;
 
(b) Notes theretofore paid in full or required to be prepaid or canceled in
whole within thirty (30) days thereafter; provided that in the case of Notes so
to be prepaid or canceled, moneys sufficient for such prepayment or cancellation
thereof shall theretofore have been deposited with, or shall then be held by,
the Lessor, in accordance with the provisions of the Participation Agreement and
notice of such prepayment or cancellation shall have been given or provision
therefor satisfactory to the Lessor shall have been made; and
 
 
25

--------------------------------------------------------------------------------

 
 
(c) Notes for which other Notes shall theretofore have been issued pursuant to
Section 3.04 of the Loan Agreement; and
 
except also that (for the purpose of determining whether the Note Holders of the
requisite principal amount of Notes or requisite Note Commitment have made or
concurred in any notice, request, demand, direction, consent, approval, order,
waiver, acceptance, appointment or other instrument or communication under or
pursuant to any Operative Document), Notes registered in the name of the Company
or a nominee or Affiliate of the Company shall be disregarded and deemed not to
be Outstanding.
 
"Participation Agreement" means the Participation Agreement dated as of the
Effective Date among the Company, the Lessor, the Note Holders, and the Agent.
 
"Participating Member States" means each state so described in any EMU
Legislation.
 
"Payment Date" means, with respect to the Notes and the Investments, (a) if the
Applicable Rate is determined by reference to the LIBO Rate, the Payment Date
shall be each Conversion Date and the last day of each Interest Period and,
without duplication, if such Interest Period has a duration of more than
three (3) months, on each three-month anniversary of the first day of such
Interest Period occurring during such Interest Period; (b) if the Applicable
Rate is determined by reference to the Base Rate, the Payment Date shall be each
Conversion Date and the last Business Day of each March, June, September and
December and (c) in any case, the Commitment Termination Date and the Expiration
Date. If the Applicable Rate is determined by reference to the LIBO Rate and if
a Payment Date is not a LIBO Business Day, such Payment Date shall be the next
preceding LIBO Business Day. Otherwise, if a Payment Date is not a Business Day,
such Payment Date shall be the next succeeding Business Day.
 
"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.
 
"Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority.
 
"Permitted Encumbrances" means with respect to the Property, any of the
following: (i) any liens thereon for Charges and any liens (including title
reservation rights) of mechanics, materialmen and laborers for work or services
performed or materials furnished in connection with the Property, in each
instance, which are not due and payable, or which are being contested in good
faith by pursuant to Section 10.02 of the Lease; (ii) rights reserved to or
vested in any Governmental Authority to condemn, acquire by compulsory
acquisition, appropriate or recapture, control or regulate the use of the
Property; (iii) easements, rights-of-way, servitudes, restrictions, reservations
and other minor defects, encumbrances and irregularities in title to the
Property or the Lessor's right, title and interest therein, which could not,
individually or in the aggregate, materially and adversely affect the value,
condition or marketability of the Property or the operation of the Property; and
(v) the Operative Documents and all Liens created or contemplated thereby.
 
 
26

--------------------------------------------------------------------------------

 
 
"'Permitted Lease Balance" means the Termination Value, minus the amount of any
Force Majeure Costs and Unreimbursed Losses, plus the amount of insurance
proceeds or Condemnation awards and proceeds and third party payments applied
toward the remediation of losses or damages relating to such Force Majeure
Costs.
 
"Person" means any individual, corporation, limited liability partnership,
limited liability company, partnership, joint venture, association, joint stock
company, trust, unincorporated organization or government.
 
"Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Guarantor or any ERISA Affiliate and covered by
Title IV of ERISA.
 
"Plan and Specifications" has the meaning given to such term in the Construction
Agency Agreement.
 
"Port" means the Autonomous Port of Le Havre, a public entity, registered with
the SIREN under No. 775 770 198.
 
"Pre-existing Environmental Condition" means the presence or suspected presence
of Hazardous Materials or any other condition that could give rise to an
Environmental Event in, on or under the Land, which was in existence prior to
the Property Acquisition Date.
 
"Prescribed Forms" means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by Law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Note Holder or the Lessor providing
the form(s) or statement(s), (b) the Code, or (c) any applicable rule or
regulation under the Code, permit the Company and/or the Lessor to make payments
under the Operative Documents for the account of the Lessor and/or any Note
Holder free or at a reduced rate of deduction or withholding of income or
similar Taxes.
 
"Proceeding" means any action, suit or proceeding in equity or at law or
otherwise.
 
"Proceeds" means any and all amounts representing insurance proceeds or
condemnation awards paid in connection with an Event of Loss to which the
Property, the Lessee, the Agent or the Lessor may be entitled other than amounts
paid by the Lessee (including amounts paid by the Lessee under any self
insurance program) or funded by the Lessor whether or not through Advances and
Investments.
 
 
27

--------------------------------------------------------------------------------

 
 
"Proceeds Trustee" means any title company or independent bank or trust company
as may be designated by the Agent and, so long as no Event of Default or Unwind
Event has occurred and is continuing, approved by the Company, such approval not
to be unreasonably withheld or delayed.
 
"Property" means the Facility and the Land.
 
"Property Acquisition Date" means the date on which the Ground Lease is entered
into between the Port, the Company and CIP.
 
"Property Charges" means all Charges with respect to the Property.
 
"Protective Expenditures" has the meaning set forth in Section 9.23 of the
Participation Agreement.
 
"Prudent Industry Practice" means, at a particular time, (a) any of the
practices, methods and acts engaged in or approved by a significant portion of
the competitive construction industry at such time, or (b) with respect to any
matter to which clause (a) does not apply, any of the practices, methods and
acts which, in the exercise of reasonable judgment at the time the decision was
made, could have been expected to accomplish the desired result consistent with
good business practices, reliability, safety and expedition. "Prudent Industry
Practice" is not intended to be limited to the optimum practice, method or act
to the exclusion of all others, but rather to be a spectrum of possible
practices, methods or acts having due regard for, among other things,
manufacturers' warranties and the requirements of any Governmental Authority of
competent jurisdiction.
 
"Rating Agency" means S&P or Moody's.
 
"Rating Level" means, as applicable, Rating Level I, Rating Level II or Rating
Level III.
 
"Rating Level I" means a Debt Rating of at least BBB+ by S&P or Baa1 by Moody's.
 
"Rating Level II" means a Debt Rating of BBB by S&P or Baa2 by Moody's.
 
"Rating Level III" means a Debt Rating below BBB by S&P or Baa3 by Moody's.
 
 
28

--------------------------------------------------------------------------------

 
 
"Record" has the meaning set forth in Section 8.08 of the Participation
Agreement.
 
"Recoveries" means amounts recovered or recoverable by Lessor, or the
Construction Agent (on behalf of Lessor), pursuant to or under any applicable
Facility Agreement or any other document or contract (other than the Operative
Documents) relating to the construction and acquisition of the Facility.
 
"Regulation T, U, or X" means such Regulations of the Federal Reserve Board, as
in effect from time to time.
 
"Remaining Net Proceeds" has the meaning set forth in Section 6(a)(vi) of the
Agency Agreement.
 
"Remarketing Period" has the meaning set forth in Sections 6.02(g), 6.03(c),
6.07 and 6.08 of the Participation Agreement, as the case may be.
 
"Remediation" means monitoring, investigation, cleanup, containment, excavation,
removal, mitigation, treatment, response or restoration work.
 
"Renewal Term Expiration Date" means the last day of any Extension Term.
 
"Rent" means, collectively, Fixed Rent and Additional Rent.
 
"Reportable Event" means an event described in Section 4043(c) of ERISA with
respect to which the 30-day notice requirement has not been waived by the PBGC.
 
"Reportable Event of Loss" means an Event of Loss where expenditures are
expected to exceed in the aggregate during the Lease Term €5,000,000.
 
"Requisition" has the meaning set forth in Section 1.03(a) of the Participation
Agreement.
 
"Reserve Costs" means, so long as a Note Holder or the Lessor shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional amounts equal to the product of (i) such Note Holder's or the
Lessor's portion of the Adjusted Capitalized Cost of the Property multiplied by
(ii) an interest rate per annum (at all times during the portion of the LIBO
Rate Period during which such reserves were assessed) equal to the amount
obtained by subtracting (a) the LIBO Rate for such LIBO Rate Period from (b) the
rate obtained by dividing such LIBO Rate for such LIBO Rate Period by a
percentage equal to 100% minus the LIBO Rate Reserve Percentage applicable to
such Note Holder or the Lessor (as the case may be).
 
 
29

--------------------------------------------------------------------------------

 
 
"Residual Value Amount" means (i) at any date prior to the Completion Date, an
amount equal to 89.99% of GAAP Project Costs financed through Advances and
Investments to date, and (ii) at any date following the Completion Date, an
amount equal to 80% of Actual Project Costs financed through Advances and
Investments.
 
"Responsible Officer" means, with respect to the Company, any of the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer, any assistant treasurer, vice president, assistant vice president or
other authorized officer who in the normal performance of his or her operational
responsibilities would have knowledge of such matter and the requirements with
respect thereto, of the Company.
 
"Retainage Amount" means the final contract price payment under any Facility
Agreement payable after substantial in accordance with the provisions of such
Facility Agreement..
 
"Return Conditions" has the meaning set forth in Section 9.05 of the Lease.
 
"Return Indemnity Agreement" has the meaning set forth in Section 9.05(k) of the
Lease.
 
"Revolving Credit Agreement" means the US$500,000,000 Amended and Restated
Credit Agreement dated as of August 30, 2007,as amended, supplemented or
otherwise modified from time to time, among Dresser Rand Group Inc., as Domestic
Borrower, D-R Holdings (France) S.A.S., as French Borrower, the Lenders party
thereto, Citigroup North America, Inc., as Administrative Agent, and certain
other financial institutions in other agent capacities,; provided, that, in the
event that the Revolving Credit Agreement is terminated, the terms and
provisions contained in the Revolving Credit Agreement immediately prior to such
termination shall continue to apply herein as though such termination had not
occurred.
 
"Sales Proceeds" means the proceeds of any sale, or other realization, of the
Property.
 
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto which is a nationally recognized
statistical rating organization.
 
"Screen" means, Reuters Screen LIBOR01, Page: BBA LIBOR (or any successor or
substitute page, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Agent from time to time for the purposes of
providing quotations of interest rates applicable to Euros within the member
states of the European Union which are Participating Member States).
 
 
30

--------------------------------------------------------------------------------

 
 
"Senior Takeout" has the meaning set forth in Section 6.09(c)(ii) of the
Participation Agreement.
 
"Senior Takeout Notice" has the meaning set forth in Section 6.09(c)(ii) of the
Participation Agreement.
 
"Senior Takeout Option" has the meaning set forth in Section 6.09(c)(ii) of the
Participation Agreement.
 
"Senior Takeout Period" has the meaning set forth in Section 6.09(c)(ii) of the
Participation Agreement.
 
"Senior Takeout Price" has the meaning set forth in Section 6.09(c)(ii) of the
Participation Agreement.
 
"Special Counsel" means Chadbourne & Parke LLP, or such other counsel as is
reasonably satisfactory to the Agent.
 
"Specified Capitalized Amounts" means Distributions, Commitment Fees, Upfront
Fees, transaction costs, structuring, advisory and other fees which are at any
time payable to the Lessor, fees (other than Commitment Fees) payable to a Note
Holder that is an Affiliate of the Lessor and which are funded by Investments
made pursuant to Section 1.03(b) of the Participation Agreement.
 
"Sub-Ground Lease" means the Sub-Lease Agreement (Convention De Sous-Occupation
Du Domaine Public) Authorizing the Temporary Occupation of Land in the Public
Domain dated as of or prior to the Initial Funding Date, between Dresser-Rand
S.A. and Citibank International PLC.
 
"Subsidiary" of a Person means any corporation or other similar entity of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation or entity
(irrespective of whether or not at the time capital stock of any other class or
classes of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person, by such Person and one or more other Subsidiaries of such Person,
or by one or more other Subsidiaries of such Person.
 
"Tax" or "Taxes" means any federal, state or local fee (including license,
inspection, filing, recording, transfer and registration fees), tax (including
any income, gross receipts, withholding, franchise, excise, sales, use, value
added, goods and services, real, personal, tangible or intangible property tax
or any tax similar to any of the foregoing taxes), interest equalization,
recording, transfer or stamp tax, assessment (including any maintenance charge,
owner association dues, charges or assessments), levy, impost, duty, charge or
withholding of any kind or nature whatsoever, general and special, ordinary and
extraordinary, foreseen and unforeseen of every character imposed or assessed by
any federal, state or local government or agency, or governmental authority,
together with any addition to tax, penalty, fine or interest thereon.
 
 
31

--------------------------------------------------------------------------------

 
 
"Term" means the period commencing on the Completion Date and ending on the
Expiration Date.
 
"Termination Event" means (i) a "Reportable Event" described in Section 4043 of
ERISA and the regulations issued thereunder (other than a "Reportable Event" not
subject to the provision for 30-day notice to the PBGC under such regulations),
or (ii) the withdrawal of the Guarantor or any of its ERISA Affiliates from a
Plan during a plan year in which it was a "substantial employer" as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceedings to terminate a
Plan by the PBGC, or (v) any other event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.
 
"Termination Notice" means any written notice of termination of the Lease or any
other Operative Document that may be issued by the Lessee, the Lessor or the
Agent after the occurrence of (i) an Event of Default or Unwind Event, (ii) a
Casualty or Condemnation pursuant to Section 7.02 of the Lease or Section 6 of
the Agency Agreement or (iii) an Environmental Trigger pursuant to Section 7.06
of the Lease or Section 6 of the Agency Agreement.
 
"Termination Value" means, as calculated as of the date of payment, without
duplication, the sum of:
 
(a) an amount equal to (1) the unpaid principal amount of the Notes, plus
(2) the unpaid Investments, plus (3) interest accrued and unpaid on the Notes to
and including the Closing Date, plus (4) Distributions accrued and unpaid on the
Investments to and including the Closing Date, plus
 
(b) all Closing Costs related to the sale of the Lessor's interest in the
Property, plus
 
(c) all Break Costs related to the sale of the Lessor's interest in the
Property, plus
 
(d) all Unreimbursed Losses, plus
 
(e) all other amounts owed by the Company under the Operative Documents.
 
 
32

--------------------------------------------------------------------------------

 
 
"Test Period" means, on any date of determination, the period of four
consecutive fiscal quarters of the Company then most recently ended (taken as
one accounting period).
 
"Total A-Note Commitment" means the aggregate A-Note Commitment of each A-Note
Holder up to the aggregate amount of €18,400,000.
 
"Total B-Note Commitment" means the aggregate B-Note Commitment of each B-Note
Holder up to the aggregate amount of 3,450,000.
 
"Total Note Commitment" means the aggregate Note Commitment of each Note Holder
up to the aggregate amount of €21,850,000.
 
"Total Commitment Amount" means €23,000,000.
 
"Transaction Costs" has the meaning set forth in Section 9.13 of the
Participation Agreement.
 
"Transfer" has the meaning set forth in Section 5.03(j)(i) of the Participation
Agreement.
 
"Transferee" has the meaning set forth in Section 5.03(i) of the Participation
Agreement.
 
"Unreimbursed Losses" means any and all Losses or Charges with respect to the
transactions contemplated by the Operative Documents incurred by the Lessor or
any other Lessor Party, which Losses or Charges (x) have not been paid by or on
behalf of the Lessor with funds provided by the Construction Agent or the Lessee
pursuant to the provisions of the Operative Documents and (y) have not been
capitalized into the Notes and the Investments.
 
"Unwind Event" has the meaning set forth in Section 6.03(a) of the Participation
Agreement.
 
"Upfront Fees" means the upfront fees described in Schedule II to the
Participation Agreement.
 
"U.S. Dollars" or "$" means lawful currency of the United States of America.
 
"Voting Stock" means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
"Work" has the meaning set forth in Section 7.01(d) of the Lease.
 
 
33

--------------------------------------------------------------------------------

 
 

 